Exhibit 10.1

 

LEASE

 

BETWEEN

 

METROPOLITAN LIFE INSURANCE COMPANY (LANDLORD)

 

AND

 

GENOMIC HEALTH, INC. (TENANT)

 

SEAPORT CENTRE

 

Redwood City, California

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

ARTICLE ONE - BASIC LEASE PROVISIONS

1

 

1.01 BASIC LEASE PROVISIONS

1

 

1.02 ENUMERATION OF EXHIBITS & RIDER(S)

2

 

1.03 DEFINITIONS

2

 

 

 

ARTICLE TWO - PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND
PARKING

6

 

2.01 LEASE OF PREMISES

6

 

2.02 TERM

6

 

2.03 FAILURE TO GIVE POSSESSION

6

 

2.04 AREA OF PREMISES

6

 

2.05 CONDITION OF PREMISES

6

 

2.06 COMMON AREAS & PARKING

6

 

 

 

ARTICLE THREE - RENT

6

 

 

ARTICLE FOUR - OPERATING EXPENSES RENT ADJUSTMENTS AND PAYMENTS

7

 

4.01 TENANT’S SHARE OF OPERATING EXPENSES

7

 

4.02 RENT ADJUSTMENTS

7

 

4.03 STATEMENT OF LANDLORD

8

 

4.04 BOOKS AND RECORDS

8

 

4.05 TENANT OR LEASE SPECIFIC TAXES

8

 

 

 

ARTICLE FIVE - SECURITY

8

 

 

ARTICLE SIX -UTILITIES & SERVICES

10

 

6.01 LANDLORD’S GENERAL SERVICES

10

 

6.02 TENANT TO OBTAIN & PAY DIRECTLY

10

 

6.03 TELEPHONE SERVICES

10

 

6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE

10

 

6.05 INTENTIONALLY OMITTED

11

 

6.06 SIGNAGE

11

 

 

 

ARTICLE SEVEN - POSSESSION, USE AND CONDITION OF PREMISES

11

 

7.01 POSSESSION AND USE OF PREMISES

11

 

7.02 HAZARDOUS MATERIAL

11

 

7.03 LANDLORD ACCESS TO PREMISES; APPROVALS

13

 

7.04 QUIET ENJOYMENT

13

 

 

 

ARTICLE EIGHT — MAINTENANCE & HVAC

14

 

8.01 LANDLORD’S MAINTENANCE

14

 

8.02 TENANT’S MAINTENANCE

14

 

 

 

ARTICLE NINE - ALTERATIONS AND IMPROVEMENTS

14

 

9.01 TENANT ALTERATIONS

14

 

9.02 LIENS

15

 

 

 

ARTICLE TEN - ASSIGNMENT AND SUBLETTING

15

 

10.01 ASSIGNMENT AND SUBLETTING

15

 

10.02 RECAPTURE

17

 

10.03 EXCESS RENT

17

 

10.04 TENANT LIABILITY

17

 

10.05 ASSUMPTION AND ATTORNMENT

18

 

 

 

ARTICLE ELEVEN - DEFAULT AND REMEDIES

18

 

11.01 EVENTS OF DEFAULT

18

 

11.02 LANDLORD’S REMEDIES

18

 

11.03 ATTORNEY’S FEES

20

 

11.04 BANKRUPTCY

20

 

11.05 LANDLORD’S DEFAULT

20

 

 

 

ARTICLE TWELVE - SURRENDER OF PREMISES

20

 

12.01 IN GENERAL

20

 

12.02 LANDLORD’S RIGHTS

21

 

 

 

ARTICLE THIRTEEN - HOLDING OVER

21

 

--------------------------------------------------------------------------------


 

ARTICLE FOURTEEN - DAMAGE BY FIRE OR OTHER CASUALTY

21

 

14.01 SUBSTANTIAL UNTENANTABILITY

21

 

14.02 INSUBSTANTIAL UNTENANTABILITY

22

 

14.03 RENT ABATEMENT

22

 

14.04 WAIVER OF STATUTORY REMEDIES

22

 

 

 

ARTICLE FIFTEEN - EMINENT DOMAIN

22

 

15.01 TAKING OF WHOLE OR SUBSTANTIAL PART

22

 

15.02 TAKING OF PART

22

 

15.03 COMPENSATION

23

 

 

 

ARTICLE SIXTEEN - INSURANCE

23

 

16.01 TENANT’S INSURANCE

23

 

16.02 FORM OF POLICIES

23

 

16.03 LANDLORD’S INSURANCE

23

 

16.04 WAIVER OF SUBROGATION

23

 

16.05 NOTICE OF CASUALTY

24

 

 

 

ARTICLE SEVENTEEN - WAIVER OF CLAIMS AND INDEMNITY

24

 

17.01 WAIVER OF CLAIMS

24

 

17.02 INDEMNITY BY TENANT

24

 

17.03 WAIVER OF CONSEQUENTIAL DAMAGES

25

 

 

 

ARTICLE EIGHTEEN - RULES AND REGULATIONS

25

 

18.01 RULES

25

 

18.02 ENFORCEMENT

25

 

 

 

ARTICLE NINETEEN - LANDLORD’S RESERVED RIGHTS

25

 

 

ARTICLE TWENTY - ESTOPPEL CERTIFICATE

25

 

20.01 IN GENERAL

25

 

20.02 ENFORCEMENT

25

 

 

 

ARTICLE TWENTY-ONE — INTENTIONALLY OMITTED

26

 

 

ARTICLE TWENTY-TWO - REAL ESTATE BROKERS

26

 

 

ARTICLE TWENTY-THREE - MORTGAGEE PROTECTION

26

 

23.01 SUBORDINATION AND ATTORNMENT

26

 

23.02 MORTGAGEE PROTECTION

26

 

 

 

ARTICLE TWENTY-FOUR - NOTICES

27

 

 

ARTICLE TWENTY-FIVE - EXERCISE FACILITY

27

 

 

ARTICLE TWENTY-SIX — OFAC

27

 

 

ARTICLE TWENTY-SEVEN - MISCELLANEOUS

28

 

27.01 LATE CHARGES

28

 

27.02 NO JURY TRIAL; VENUE; JURISDICTION

28

 

27.03 DEFAULT UNDER OTHER LEASE

28

 

27.04 OPTION

28

 

27.05 TENANT AUTHORITY

28

 

27.06 ENTIRE AGREEMENT

28

 

27.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

29

 

27.08 EXCULPATION

29

 

27.09 ACCORD AND SATISFACTION

29

 

27.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING

29

 

27.11 BINDING EFFECT

29

 

27.12 CAPTIONS

29

 

27.13 TIME; APPLICABLE LAW; CONSTRUCTION

29

 

27.14 ABANDONMENT

29

 

27.15 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

29

 

27.16 SECURITY SYSTEM

30

 

27.17 NO LIGHT, AIR OR VIEW EASEMENTS

30

 

27.18 RECORDATION

30

 

27.19 SURVIVAL

30

 

27.20 EXHIBITS OR RIDERS

30

 

27.21 DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST

30

 

27.22 UTILITY USAGE INFORMATION

30

 

--------------------------------------------------------------------------------


 

LEASE

 

ARTICLE ONE

BASIC LEASE PROVISIONS

 

1.01                        BASIC LEASE PROVISIONS

 

In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.

 

(1)                                 BUILDING AND ADDRESS: Building Number 8,
located in Phase I (“Tenant’s Phase”) of Seaport Centre. As of the Date of
Lease, the Building has a street address of 701 Galveston Drive, Redwood City,
California 94063

 

(2)                                 LANDLORD AND ADDRESS:

 

Metropolitan Life Insurance Company,

a New York corporation

 

Notices to Landlord shall be addressed:

 

Metropolitan Life Insurance Company

c/o Seaport Centre Manager

701 Chesapeake Drive

Redwood City, CA 94063

 

with copies to the following:

 

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, CA 94105

Attention: Director, EIM

 

and

 

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, CA 94105

Attention: Associate General Counsel

 

(3)                                 TENANT; CURRENT ADDRESS & TAX ID:

 

(a)

Name:

Genomic Health, Inc. (“Genomic Health”)

(b)

State of incorporation:

a Delaware corporation

(c)

Tax Identification Number:

77-0552594

Tenant shall notify Landlord of any change in the foregoing.

 

Notices to Tenant shall be addressed:

 

Genomic Health, Inc.

301 Penobscot Drive

Redwood City, CA 94063

Attention: Chief Financial Officer

 

(4)                                 DATE OF LEASE: as of August 30, 2013

 

(5)                                 LEASE TERM: From the Commencement Date until
March 31, 2019

 

(6)                                 COMMENCEMENT DATE: The date which is the
earlier to occur of (i) the date Tenant commences its business operations in the
Premises, or (ii) one hundred twenty (120) days after the Delivery Date.

 

(7)                                 EXPIRATION DATE: March 31, 2019

 

(8)                                 MONTHLY BASE RENT (initial monthly
installment due upon Tenant’s execution):

 

Period from/to

 

Monthly

 

 

 

 

 

 

Months 01 — 12*

 

$

41,433.75

 

Months 13 — 24

 

$

42,676.76

 

Months 25 — 36

 

$

43,957.07

 

Months 37 — 48

 

$

45,275.78

 

Months 49 — 60

 

$

46,634.05

 

Months 61 —March 31, 2019

 

$

48,033.07

 

 

1

--------------------------------------------------------------------------------


 

(9)                                 RENT ADJUSTMENT DEPOSIT: The Rent Adjustment
Deposit (at the initial monthly rate, until further notice) shall be Nine
Thousand Seven Hundred Fifty-Nine and 95/100 Dollars ($9,759.95) and is due upon
Tenant’s execution.

 

(10)                          RENTABLE AREA OF THE PREMISES:               
18,415 square feet

 

(11)                          RENTABLE AREA OF THE BUILDING                   
23,880 square feet

 

(12)                          RENTABLE AREA OF THE
PHASE:                                      301,852 square feet

 

(13)                          RENTABLE AREA OF THE
PROJECT:                        537,444 square feet

 

(14)                          SECURITY: The cash and/or Letter of Credit in the
amount of One Hundred Forty-Four Thousand Ninety-Nine Dollars ($144,099.00) (and
any proceeds of the Letter of Credit drawn and held by Landlord) as provided in
Article Five.

 

(15)                          SUITE NUMBER &/OR ADDRESS OF PREMISES: 701
Galveston Drive, Redwood City, CA 94063

 

(16)                          TENANT’S SHARE:

 

Tenant’s Building Share:

 

77.11

%

Tenant’s Phase Share:

 

6.10

%

Tenant’s Project Share:

 

3.43

%

 

(17)                          TENANT’S USE OF PREMISES: General office use;
biotechnology/pharmaceutical research and development, assembly, biotechnical or
pharmaceutical manufacturing, and warehousing.

 

(18)                          PARKING SPACES:

 

60

 

 

 

(19)                          BROKERS:

 

Landlord’s Broker:                                         Cornish & Carey
Commercial

 

Tenant’s Broker:                                                    GVA Kidder
Mathews

 

1.02                        ENUMERATION OF EXHIBITS & RIDER(S)

 

The Exhibits and Rider(s) set forth below and attached to this Lease are
incorporated in this Lease by this reference:

 

EXHIBIT A

Plan of Premises

EXHIBIT B

Workletter Agreement

EXHIBIT C

Site Plan of Project

EXHIBIT D

Permitted Hazardous Material

EXHIBIT E

Form of Letter of Credit Acceptable from Silicon Valley Bank

EXHIBIT F

Fair Market Rental Rate

EXHIBIT G

Tenant’s Personal Property

EXHIBIT H 

Form of Letter of Credit

 

 

RIDER 1

Commencement Date Agreement

RIDER 2

Additional Provisions

 

1.03                        DEFINITIONS

 

For purposes hereof, the following terms shall have the following meanings:

 

ADJUSTMENT YEAR: The applicable calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.

 

AFFILIATE: Any Person (as defined below) which is controlled by, controls, or is
under common control with Tenant. The word Person means an individual,
partnership, trust, corporation, limited liability company, firm or other
entity. For purposes of this definition, the word “control,” means, with respect
to a Person that is a corporation or a limited liability company, the right to
exercise, directly or indirectly, more than sixty percent (60%) of the voting
rights attributable to the shares or membership interests of the controlled
Person and, with respect to a Person that is not a corporation, the possession,
directly or indirectly, of the power at all times to direct or cause the
direction of the management of the controlled Person.

 

BUILDING: Each building in which the Premises is located, as specified in
Section 1.01(1).

 

BUILDING OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

 

COMMENCEMENT DATE: The date specified in Section 1.01(6).

 

COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building or
Project, and their employees and invitees, or the public, as such areas
currently exist and as they may be changed from time to time.

 

2

--------------------------------------------------------------------------------


 

DECORATION: Tenant Alterations which do not require a building permit and which
do not affect the facade or roof of the Building, or involve any of the
structural elements of the Building, or involve any of the Building’s systems,
including its electrical, mechanical, plumbing, security, heating, ventilating,
air-conditioning, communication, and fire and life safety systems.

 

DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T.& S.A. at its San Francisco main office as its
corporate base lending rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.

 

DELIVERY DATE: The date for Landlord’s delivery to Tenant of possession of the
Premises, if different from the Commencement Date, as provided in Rider 2.

 

ENVIRONMENTAL LAWS: All Laws governing the use, storage, disposal or generation
of any Hazardous Material or pertaining to environmental conditions on, under or
about the Premises or any part of the Project, including the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. Section 6901 et seq.).

 

EXPIRATION DATE: The date specified in Section 1.01(7) unless changed by
operation of Article Two or Rider 2.

 

FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.

 

HAZARDOUS MATERIAL: Such substances, material and wastes which are or become
regulated under any Environmental Law; or which are classified as hazardous or
toxic or medical waste or biohazardous waste under any Environmental Law; and
explosives, firearms and ammunition, flammable material, radioactive material,
asbestos, polychlorinated biphenyls and petroleum and its byproducts.

 

INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.

 

LAND: The parcel(s) of real estate on which the Building and Project are
located.

 

LANDLORD WORK: The construction or installation of improvements to be furnished
by Landlord, if any, specifically described in Rider 2 attached hereto.

 

LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.

 

LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.

 

LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.

 

MONTHLY BASE RENT: The monthly rent specified in Section 1.01(8).

 

MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.

 

NATIONAL HOLIDAYS: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays recognized by the Landlord
and the janitorial and other unions servicing the Building in accordance with
their contracts.

 

OPERATING EXPENSES: All Taxes, costs, expenses and disbursements of every kind
and nature which Landlord shall pay or become obligated to pay in connection
with the ownership, management, operation, maintenance, replacement and repair
of the Property (including the amortized portion of any capital expenditure or
improvement, together with interest thereon, expenses of changing utility
service providers, and any dues, assessments and other expenses pursuant to any
covenants, conditions and restrictions, or any reciprocal easements, or any
owner’s association now or hereafter affecting the Project; provided however
that with respect to any expenses, dues, assessments and other expenses pursuant
to any covenants, conditions and restrictions, or any reciprocal easements, or
any owner’s association hereafter affecting the Project, then such costs and
expenses shall only be deemed to be Operating Expenses to the extent that such
costs or expenses could otherwise be deemed to be Operating Expenses pursuant to
the provisions set forth in this section). Operating Expenses shall be allocated
among the categories of Project Operating Expenses, Building Operating Expenses
or Phase Operating Expenses as provided in Article Four. If any Operating
Expense relates to more than one calendar year, such expense shall be
proportionately allocated among such related calendar years. Operating Expenses
shall include the following, by way of illustration only and not limitation:
(1) all Taxes; (2) all insurance premiums and other costs (including
deductibles), including the cost of rental insurance; (3) all license, permit
and inspection fees; (4) all costs of utilities, fuels and related services,
including water, sewer, light, telephone, power and steam connection, service
and related charges; (5) all costs to repair, maintain and operate heating,
ventilating and air conditioning systems, including preventive maintenance
incurred by Landlord, if any;

 

3

--------------------------------------------------------------------------------


 

(6) all janitorial, landscaping and security services; (7) all wages, salaries,
payroll taxes, fringe benefits and other labor costs, including the cost of
workers’ compensation and disability insurance; (8) all costs of operation,
maintenance and repair of all parking facilities and other common areas; (9) all
supplies, materials, equipment and tools; (10) dues, assessments and other
expenses pursuant to any covenants, conditions and restrictions, or any
reciprocal easements, or any owner’s association now or hereafter affecting the
Project; (11) modifications to the Building or the Project occasioned by Laws
now or hereafter in effect, but only as amortized over the useful life of the
capital item as reasonably determined by Landlord; (12) the total charges of any
independent contractors employed in the care, operation, maintenance, repair,
leasing and cleaning of the Project, including landscaping, roof maintenance,
and repair, maintenance and monitoring of life-safety systems, plumbing systems,
electrical wiring and Project signage; (13) the cost of accounting services
necessary to compute the rents and charges payable by tenants at the Project;
(14) exterior window and exterior wall cleaning and painting; (15) managerial
and administrative expenses; (16) all costs in connection with the exercise
facility at the Project; (17) all costs and expenses related to Landlord’s
retention of consultants in connection with the routine review, inspection,
testing, monitoring, analysis and control of Hazardous Material, and retention
of consultants in connection with the clean-up of Hazardous Material (to the
extent not recoverable from a particular tenant of the Project), and all costs
and expenses related to the implementation of recommendations made by such
consultants concerning the use, generation, storage, manufacture, production,
storage, release, discharge, disposal or clean-up of Hazardous Material on,
under or about the Premises or the Project (to the extent not recoverable from a
particular tenant of the Project); (18) all capital improvements made for the
purpose of reducing or controlling other Operating Expenses, and all other
capital expenditures, but only as amortized over the useful life of such capital
improvement as reasonably determined by Landlord, together with interest on the
unamortized portion; (19) all property management costs and fees, including all
costs in connection with the Project property management office; and (20) all
fees or other charges incurred in conjunction with voluntary or involuntary
membership in any energy conservation, air quality, environmental, traffic
management or similar organizations. Operating Expenses shall not include:
(a) costs of alterations of space to be occupied by new or existing tenants of
the Project; (b) depreciation charges; (c) interest and principal payments on
loans (except for loans for capital expenditures or improvements which Landlord
is allowed to include in Operating Expenses as provided above); (d) ground
rental payments; (e) real estate brokerage and leasing commissions;
(f) advertising and marketing expenses; (g) costs of Landlord reimbursed by
insurance proceeds; (h) costs for which the Landlord is reimbursed by any other
tenant or occupant of the Building (other than payments comparable to Rent
Adjustments hereunder) or by any tenant’s insurance carrier or by anyone else,
and electric power costs for which any tenant directly contracts with the local
public service company; (i) expenses incurred in negotiating leases of other
tenants in the Project or enforcing lease obligations of other tenants in the
Project; (j) Landlord’s property manager’s corporate general overhead or
corporate general administrative expenses; (k) the wages and benefits of any
employee who does not devote substantially all of his or her employed time to
the Building, Project or Phase, unless such wages and benefits are prorated to
reflect time spent on operation and managing the Building, Project or Phase;
(l) Landlord’s corporate general overhead or corporate general administrative
expenses associated with the operation of the business of the entity which
constitutes the Landlord, as the same are distinguished from the costs of
operation of the Building, Project or Phase; (m) executives’ salaries; (n) any
bad debt loss, rent loss, or reserves for bad debts or rent loss; (o) costs of
Landlord’s charitable or political contributions; (p) the costs of any Tenant
Work (as defined in the Workletter), and (q) costs incurred in connection with
Hazardous Materials to the extent such Hazardous Materials were present on the
Project prior to the Delivery Date.

 

PHASE: Phase means any individual Phase of the Project, as more particularly
described in the definition of Project.

 

PHASE OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

 

PREMISES: The Premises consists of the portion of the Building consisting of
18,415 square feet of Rentable Area as depicted on Exhibit A attached hereto.

 

PROJECT or PROPERTY: As of the date hereof, the Project is known as Seaport
Centre and consists of those buildings (including the Building) whose general
location is shown on the Site Plan of the Project attached as Exhibit C, located
in Redwood City, California, associated vehicular and parking areas, landscaping
and improvements, together with the Land, any associated interests in real
property, and the personal property, fixtures, machinery, equipment, systems and
apparatus located in or used in conjunction with any of the foregoing. The
Project may also be referred to as the Property. As of the date hereof, the
Project is divided into Phase I and Phase II, which are generally designated on
Exhibit C, each of which may individually be referred to as a Phase. Landlord
reserves the right from time to time to add or remove buildings, areas and
improvements to or from a Phase or the Project, or to add or remove a Phase to
or from the Project. In the event of any such addition or removal which affects
Rentable Area of the Project or a Phase, Landlord shall make a corresponding
recalculation and adjustment of any affected Rentable Area and Tenant’s Share.

 

PROJECT OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

 

REAL PROPERTY: The Property excluding any personal property.

 

RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.

 

RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses.
The Rent Adjustments shall be determined and paid as provided in Article Four.

 

RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year. On or
before the Commencement Date and the beginning of each subsequent Adjustment
Year or with Landlord’s Statement (defined in Article Four), Landlord may
estimate and notify Tenant in writing of its estimate of Operating Expenses,
including Project Operating Expenses, Building Operating Expenses and Phase
Operating Expenses, and Tenant’s Share of each, for the applicable Adjustment
Year. The Rent

 

4

--------------------------------------------------------------------------------


 

Adjustment Deposit applicable for the calendar year in which the Commencement
Date occurs shall be the amount, if any, specified in Section 1.01(9). Nothing
contained herein shall be construed to limit the right of Landlord from time to
time during any calendar year to revise its estimates of Operating Expenses and
to notify Tenant in writing thereof and of revision by prospective adjustments
in Tenant’s Rent Adjustment Deposit payable over the remainder of such year. The
last estimate by Landlord shall remain in effect as the applicable Rent
Adjustment Deposit unless and until Landlord notifies Tenant in writing of a
change.

 

RENTABLE AREA OF THE BUILDING: The amount of square footage set forth in
Section 1.01(11)

 

RENTABLE AREA OF THE PHASE: The amount of square footage set forth in
Section 1.01(12)

 

RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in
Section 1.01(10).

 

RENTABLE AREA OF THE PROJECT: The amount of square footage set forth in
Section 1.01(13), which represents the sum of the rentable area of all space
intended for occupancy in the Project.

 

SECURITY: The cash and/or Letter of Credit specified in Section 1.01, if any,
paid or delivered to Landlord as security for Tenant’s performance of its
obligations under this Lease, and any proceeds of the Letter of Credit drawn and
held by Landlord, all as more particularly provided in Article Five.

 

SUBSTANTIALLY COMPLETE: The completion of the Landlord Work or Tenant Work, as
the case may be, except for minor insubstantial details of construction,
decoration or mechanical adjustments which remain to be done.

 

TAXES: All federal, state and local governmental taxes, assessments (including
assessment bonds) and charges of every kind or nature, whether general, special,
ordinary or extraordinary, which Landlord shall pay or become obligated to pay
because of or in connection with the ownership, leasing, management, control or
operation of the Property or any of its components (including any personal
property used in connection therewith), which may also include any rental or
similar taxes levied in lieu of or in addition to general real and/or personal
property taxes. For purposes hereof, Taxes for any year shall be Taxes which are
assessed for any period of such year, whether or not such Taxes are billed and
payable in a subsequent calendar year. There shall be included in Taxes for any
year the amount of all fees, costs and expenses (including reasonable attorneys’
fees) paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes. Taxes for any year shall be reduced by the net amount of any
tax refund received by Landlord attributable to such year. If a special
assessment payable in installments is levied against any part of the Property,
Taxes for any year shall include only the installment of such assessment and any
interest payable or paid during such year. Taxes shall not include any federal
or state inheritance, general income, gift or estate taxes, except that if a
change occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.

 

TENANT ADDITIONS: Collectively, Landlord Work, Tenant Work and Tenant
Alterations. Tenant’s Personal Property (as set forth in Exhibit G hereto) shall
not be deemed to be included in the definition of Tenant Additions.

 

TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant after the date hereof, whether
prior to or after the Commencement Date (including Tenant Work, but excluding
Landlord Work).

 

TENANT DELAY: Any event or occurrence which delays the Substantial Completion of
the Landlord Work which is caused by or is described as follows:

 

(i)             special work, changes, alterations or additions requested or
made by Tenant in the design or finish in any part of the Premises after
approval of the plans and specifications (as described in the Rider 2);

 

(ii)          Tenant’s delay in submitting plans, supplying information,
approving plans, specifications or estimates, giving authorizations or
otherwise;

 

(iii)       failure to approve and pay for such work as Landlord undertakes to
complete at Tenant’s expense;

 

(iv)      the performance or completion by Tenant or any person engaged by
Tenant of any work in or about the Premises; or

 

(v)         failure to perform or comply with any obligation or condition
binding upon Tenant pursuant to Rider 2, including the failure to approve and
pay for such Landlord Work or other items if and to the extent Rider 2 provides
they are to be approved or paid by Tenant.

 

TENANT’S FF&E: The property of Tenant described in Section 5 of the Workletter.

 

TENANT’S PERSONAL PROPERTY: Tenant’s property described on Exhibit G hereto.

 

TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy pursuant to Rider 2 and the
Workletter.

 

TENANT’S BUILDING SHARE: The share as specified in Section 1.01(16) and
Section 4.01.

 

TENANT’S PHASE: The Phase in which the Premises is located, as indicated in
Section 1.01(1).

 

5

--------------------------------------------------------------------------------


 

TENANT’S PHASE SHARE: The share as specified in Section 1.01(16) and
Section 4.01.

 

TENANT’S PROJECT SHARE: The share as specified in Section 1.01(16) and
Section 4.01.

 

TENANT’S SHARE: Shall mean collectively, Tenant’s respective shares of the
respective categories of Operating Expenses, as provided in Section 1.01(16) and
Section 4.01.

 

TERM: The term of this Lease commencing on the Commencement Date and expiring on
the Expiration Date.

 

TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.

 

WORKLETTER: The Agreement regarding the completion of Tenant Work and Landlord
Work, if any, set forth in Rider 2 and Exhibit B hereto.

 

ARTICLE TWO

PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING

 

2.01                        LEASE OF PREMISES

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.

 

2.02                        TERM (See Rider 2)

 

2.03                        FAILURE TO GIVE POSSESSION (See Rider 2)

 

2.04                        AREA OF PREMISES

 

Landlord and Tenant agree that for all purposes of this Lease the Rentable Area
of the Premises, the Rentable Area of the Building, the Rentable Area of the
Phase and the Rentable Area of the Project as set forth in Article One are
controlling, and are not subject to revision after the date of this Lease,
except as otherwise provided herein.

 

2.05                        CONDITION OF PREMISES (See Rider 2)

 

2.06                        COMMON AREAS & PARKING

 

(a)                                 Right to Use Common Areas. Tenant shall have
the non-exclusive right, in common with others, to the use of any common
entrances, ramps, drives and similar access and serviceways and other Common
Areas in the Project. The rights of Tenant hereunder in and to the Common Areas
shall at all times be subject to the rights of Landlord and other tenants and
owners in the Project who use the same in common with Tenant, and it shall be
the duty of Tenant to keep all the Common Areas free and clear of any
obstructions created or permitted by Tenant or resulting from Tenant’s
operations. Tenant shall not use the Common Areas or common facilities of the
Building or the Project, including the Building’s electrical room, parking lot
or trash enclosures, for storage purposes. Nothing herein shall affect the right
of Landlord at any time to remove any persons not authorized to use the Common
Areas or common facilities from such areas or facilities or to prevent their use
by unauthorized persons.

 

(b)                                 Changes in Common Areas. Landlord reserves
the right, at any time and from time to time to (i) make alterations in or
additions to the Common Areas or common facilities of the Project, including
constructing new buildings or changing the location, size, shape or number of
the driveways, entrances, parking spaces, parking areas, loading and unloading
areas, landscape areas and walkways, (ii) designate property to be included in
or eliminate property from the Common Areas or common facilities of the Project,
(iii) close temporarily any of the Common Areas or common facilities of the
Project for maintenance purposes, and (iv) use the Common Areas and common
facilities of the Project while engaged in making alterations in or additions
and repairs to the Project; provided, however, that (x) such changes do not
materially adversely affect Tenant’s use of the Premises or increase Tenant’s
costs hereunder, and (y) reasonable access to the Premises and parking at or
near the Project remains available.

 

(c)                                  Parking. During the Term, Tenant shall have
the right to use the number of Parking Spaces specified in Section 1.01(18) for
parking on an unassigned basis on that portion of the Project designated by
Landlord from time to time for parking. Tenant acknowledges and agrees that the
parking spaces in the Project’s parking facility may include a mixture of spaces
for compact vehicles as well as full-size passenger automobiles, and that Tenant
shall not use parking spaces for vehicles larger than the striped size of the
parking spaces. Tenant shall comply with any and all parking rules and
regulations if and as from time to time established by Landlord. Tenant shall
not allow any vehicles using Tenant’s parking privileges to be parked, loaded or
unloaded except in accordance with this Section, including in the areas and in
the manner designated by Landlord for such activities. If any vehicle owned or
operated by Tenant or any Tenant Parties (as defined in Article Seven) is using
the parking or loading areas contrary to any provision of this Section, Landlord
shall have the right, in addition to all other rights and remedies of Landlord
under this Lease, to remove or tow away the vehicle without prior notice to
Tenant, and the cost thereof shall be paid to Landlord within ten (10) business
days after notice from Landlord to Tenant.

 

ARTICLE THREE

RENT

 

Tenant agrees to pay to Landlord via wire transfer in accordance with
instructions set forth below (as modified by Landlord from time to time), or to
such other persons, or at such other places or in such manner designated by

 

6

--------------------------------------------------------------------------------


 

Landlord, without any prior demand therefor in immediately available funds and
without any deduction or offset whatsoever, Rent, including Monthly Base Rent
and Rent Adjustments in accordance with Article Four, during the Term. Monthly
Base Rent shall be paid monthly in advance on the first day of each month of the
Term, except that the first installment of Monthly Base Rent shall be paid by
Tenant to Landlord concurrently with execution of this Lease by means of
Tenant’s check payable to the order of Metropolitan Life Insurance Company.
Monthly Base Rent shall be prorated for partial months within the Term. Unpaid
Rent shall bear interest at the Default Rate from the date due until paid.
Tenant’s covenant to pay Rent shall be independent of every other covenant in
this Lease. Until further notice to Tenant, Rent paid by wire transfer shall be
wired to:

 

Bank: JP Morgan Chase Bank, N.A.

Address: PO Box 659754 San Antonio, TX 78265-9754

Account Name: MLIC Seaport Centre II CBRE

Account number: 9132219065

ACH ABA #: 021000021

 

ARTICLE FOUR

OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS

 

4.01                        TENANT’S SHARE OF OPERATING EXPENSES

 

Tenant shall pay Tenant’s Share of Operating Expenses in the respective shares
of the respective categories of Operating Expenses as set forth below.

 

(a)         Tenant’s Project Share of Project Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises by
the rentable square footage of the Project and as of the date hereof equals the
percentage set forth in Section 1.01(16);

 

(b)         Tenant’s Building Share of Building Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises
respectively for each building in which the Premises is located by the total
rentable square footage of such building and as of the date hereof equals the
percentage set forth in Section 1.01(16);

 

(c)          Tenant’s Phase Share of Phase Operating Expenses, which is the
percentage obtained by dividing the aggregate rentable square footage of the
Premises by the total rentable square footage of Tenant’s Phase and as of the
date hereof equals the percentage set forth in Section 1.01(16);

 

(d)         Project Operating Expenses shall mean all Operating Expenses that
are not included as Phase Operating Expenses (defined below) and that are not
either Building Operating Expenses or operating expenses directly and separately
identifiable to the operation, maintenance or repair of any other building
located in the Project, but Project Operating Expenses includes operating
expenses allocable to any areas of the Building or any other building during
such time as such areas are made available by Landlord for the general common
use or benefit of all tenants of the Project, and their employees and invitees,
or the public, as such areas currently exist and as they may be changed from
time to time;

 

(e)          Building Operating Expenses shall mean Operating Expenses that are
directly and separately identifiable to each building in which the Premises or
part thereof is located;

 

(f)           Phase Operating Expenses shall mean Operating Expenses that
Landlord may allocate to a Phase as directly and separately identifiable to all
buildings located in the Phase (including but not limited to the Building) and
may include Project Operating Expenses that are separately identifiable to a
Phase;

 

(g)          Landlord shall have the right to allocate a particular item or
portion of Operating Expenses as any one of Project Operating Expenses, Building
Operating Expenses or Phase Operating Expenses; however, in no event shall any
portion of Building Operating Expenses, Project Operating Expenses or Phase
Operating Expenses be assessed or counted against Tenant more than once; and.

 

(h)         Notwithstanding anything to the contrary contained in this
Section 4.01, as to each specific category of Operating Expense which one or
more tenants of the Building either pays directly to third parties or
specifically reimburses to Landlord (for example, separately contracted
janitorial services or property taxes directly reimbursed to Landlord), then, on
a category by category basis, the amount of Operating Expenses for the affected
period shall be adjusted as follows: (1) all such tenant payments with respect
to such category of expense and all of Landlord’s costs reimbursed thereby shall
be excluded from Operating Expenses and Tenant’s Building Share, Tenant’s Phase
Share or Tenant’s Project Share, as the case may be, for such category of
Operating Expense shall be adjusted by excluding the square footage of all such
tenants, and (2) if Tenant pays or directly reimburses Landlord for such
category of Operating Expense, such category of Operating Expense shall be
excluded from the determination of Operating Expenses for the purposes of this
Lease.

 

4.02                        RENT ADJUSTMENTS

 

Tenant shall pay to Landlord Rent Adjustments with respect to each Adjustment
Year as follows:

 

(a)         The Rent Adjustment Deposit shall be paid monthly during the Term
with the payment of Monthly Base Rent, except the first installment which shall
be paid by Tenant to Landlord concurrently with execution of this Lease. The
Rent Adjustment Deposit represents, on a monthly basis, Tenant’s Share of
Landlord’s

 

7

--------------------------------------------------------------------------------


 

estimate of Operating Expenses, as described in Section 4.01, for the applicable
Adjustment Year (or portion thereof); and

 

(b)         Any Rent Adjustments due in excess of the Rent Adjustment Deposits
in accordance with Section 4.03.

 

4.03                        STATEMENT OF LANDLORD

 

Within one hundred twenty (120) days after the end of each calendar year or as
soon thereafter as reasonably possible, Landlord will furnish Tenant a statement
(“Landlord’s Statement”) showing the following:

 

(a)         Operating Expenses for the last Adjustment Year showing in
reasonable detail the actual Operating Expenses categorized among Project
Operating Expenses, Building Operating Expenses and Phase Operating Expenses for
such period and Tenant’s Share of each as described in Section 4.01 above;

 

(b)         The amount of Rent Adjustments due Landlord for the last Adjustment
Year, less credit for Rent Adjustment Deposits paid, if any; and

 

(c)          Any change in the Rent Adjustment Deposit due monthly in the
current Adjustment Year, including the amount or revised amount due for months
preceding any such change pursuant to Landlord’s Statement.

 

Tenant shall pay to Landlord within ten (10) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder. No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this
Section 4.03. Landlord’s failure to deliver Landlord’s Statement or to compute
the amount of the Rent Adjustments shall not constitute a waiver by Landlord of
its right to deliver such items nor constitute a waiver or release of Tenant’s
obligations to pay such amounts. The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year. During the last
complete calendar year or during any partial calendar year in which the Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which may not be finally determined until after the termination
of this Lease. Tenant’s obligation to pay Rent Adjustments survives the
expiration or termination of the Lease. Notwithstanding the foregoing, in no
event shall the sum of Monthly Base Rent and the Rent Adjustments be less than
the Monthly Base Rent payable.

 

4.04                        BOOKS AND RECORDS

 

Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of thirty (30) days following the date upon
which Landlord’s Statement is delivered to Tenant, to examine the Landlord’s
books and records with respect to the items in the foregoing statement of
Operating Expenses and Taxes during normal business hours, upon written notice,
delivered at least three (3) business days in advance. If Tenant does not object
in writing to Landlord’s Statement within sixty (60) days of Tenant’s receipt
thereof, specifying the nature of the item in dispute and the reasons therefor,
then Landlord’s Statement shall be considered final and accepted by Tenant. Any
amount due to the Landlord as shown on Landlord’s Statement, whether or not
disputed by Tenant as provided herein shall be paid by Tenant when due as
provided above, without prejudice to any such written exception.

 

4.05                        TENANT OR LEASE SPECIFIC TAXES

 

In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto: (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or
(b) upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant’s personal
property or trade fixtures located in the Premises or in any storeroom or any
other place in the Premises or the Property, or the areas used in connection
with the operation of the Property, it being the intention of Landlord and
Tenant that, to the extent possible, Tenant shall cause such taxes on personal
property or trade fixtures to be billed to and paid directly by Tenant;
(d) resulting from Landlord Work, Tenant Work or Tenant Alterations to the
Premises, whether title thereto is in Landlord or Tenant; or (e) upon this
transaction. Taxes paid by Tenant pursuant to this Section 4.05 shall not be
included in any computation of Taxes as part of Operating Expenses.

 

ARTICLE FIVE

SECURITY

 

(a)                                 Tenant, at Tenant’s sole cost and expense,
concurrently with execution of this Lease, shall either (1) pay Landlord in cash
or immediately available funds or (2) provide Landlord the Letter of Credit
(defined below) as more particularly described below, in each case in the amount
of the Security specified in Section 1.01 as security (“Security”) for the full
and faithful performance by Tenant of each and every term, provision, covenant,
and condition of this Lease. If Tenant fails timely to perform any of the terms,
provisions, covenants and conditions of this Lease or any other document
executed by Tenant in connection with this Lease, including, but not limited to,
the payment of the Monthly Base Rent, Rent Adjustment Deposits, Rent Adjustments
or the repair of damage to the Premises caused by

 

8

--------------------------------------------------------------------------------


 

Tenant (excluding normal wear and tear), then Landlord may use, apply, or retain
the whole or any part of the Security for the payment of any such Monthly Base
Rent, Rent Adjustment Deposits or Rent Adjustments not paid when due, for the
cost of repairing such damage, for the cost of cleaning the Premises, for the
payment of any other sum which Landlord may expend or may be required to expend
by reason of Tenant’s failure to perform, and otherwise for compensation of
Landlord for any other loss or damage to Landlord occasioned by Tenant’s failure
to perform, including, but not limited to, any loss of future Rent and any
damage or deficiency in the reletting of the Premises (whether such loss,
damages or deficiency accrue before or after summary proceedings or other
reentry by Landlord) and the amount of the unpaid past Rent, future Rent loss,
and all other losses, costs and damages, that Landlord would be entitled to
recover if Landlord were to pursue recovery under California Civil Code
Section 1951.2 or 1951.4. If Landlord so uses, applies or retains all or part of
the Security, Tenant shall within five (5) business days after demand pay or
deliver to Landlord in immediately available funds the sum necessary to replace
the amount used, applied or retained, except as specified in (e) below. If
Tenant has fully and faithfully performed and observed all of Tenant’s
obligations under the terms, provisions, covenants and conditions of this Lease,
the Security (except any amount retained for application by Landlord as provided
herein) shall be returned or paid over to Tenant no later than ninety (90) days
after the latest of: (i) the Termination Date; (ii) the removal of Tenant from
the Premises; or (iii) the surrender of the Premises by Tenant to Landlord in
accordance with this Lease. Provided, however, in no event shall any such return
be construed as an admission by Landlord that Tenant has performed all of its
obligations hereunder.

 

(b)                                 The Security, whether in the form of cash,
Letter of Credit (defined below) and/or Letter of Credit Proceeds (defined
below), shall not be deemed an advance rent deposit or an advance payment of any
kind, or a measure of Landlord’s damages with respect to Tenant’s failure to
perform, nor shall any action or inaction of Landlord with respect to it or its
use or application be a waiver of, or bar or defense to, enforcement of any
right or remedy of Landlord. Landlord shall not be required to keep the Security
separate from its general funds and shall not have any fiduciary duties or other
duties (except as set forth in this Section) concerning the Security. Tenant
shall not be entitled to any interest on the Security. In the event of any sale,
lease or transfer of Landlord’s interest in the Building, Landlord shall have
the right to transfer the Security, or balance thereof, to the vendee,
transferee or lessee and any such transfer shall release Landlord from all
liability for the return of the Security. Tenant thereafter shall look solely to
such vendee, transferee or lessee for the return or payment of the Security.
Tenant shall not assign or encumber or attempt to assign or encumber the
Security or any interest in it and Landlord shall not be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance, and
regardless of one or more assignments of this Lease, Landlord may return the
Security to the original Tenant without liability to any assignee. Tenant hereby
waives any and all rights of Tenant under the provisions of Section 1950.7 of
the California Civil Code, and any and all rights of Tenant under all other
provisions of law, now or hereafter enacted, regarding security deposits.

 

(c)                                  If Tenant fails timely to perform any
obligation under this Article Five, such breach shall constitute a Default by
Tenant under this Lease without any right to or requirement of any further
notice or cure period under any other Article of this Lease, except such notice
and cure period expressly provided under this Article Five.

 

(d)                                 During the first six months after the date
on which this Lease has been executed by both Tenant and Landlord, Tenant shall
have the right, at Tenant’s sole cost and expense, to provide Landlord with the
Letter of Credit (defined below) as the Security required under this Lease in
substitution for the cash then held by Landlord as Security. In the event that
Tenant first delivered the Security in the form of cash or immediately available
funds prior to delivering the Letter of Credit, then, within thirty (30) days
after Tenant’s delivery to Landlord of the Letter of Credit, Landlord shall
refund to Tenant the amount of cash held by Landlord as Security, less any
amounts thereof used, applied or retained by Landlord pursuant to the provisions
of Subsection (a) and not replenished by Tenant.

 

(e)                                  As used herein, “Letter of Credit” shall
mean an unconditional, irrevocable sight draft letter of credit issued,
presentable and payable at the San Francisco, California or San Jose, California
office of a major national bank satisfactory to Landlord in its sole discretion
(the “Bank”), naming Landlord as beneficiary, in the amount specified in
Section 1.01(14) above. The Letter of Credit shall provide: (i) that Landlord
may make partial and multiple draws thereunder, up to the face amount thereof,
and that Landlord may draw upon the Letter of Credit up to the full amount
thereof, as determined by Landlord, and the Bank will pay to Landlord the amount
of such draw upon receipt by the Bank of a sight draft signed by Landlord
without requirement for any additional documents or statements by Landlord; and
(ii) that, in the event of assignment or other transfer of either Landlord’s
interest in this Lease or of any interest in Landlord (including, without
limitation, consolidations, mergers, reorganizations or other entity changes),
the Letter of Credit shall be freely transferable by Landlord, without charge to
Landlord and without recourse, to the assignee or transferee of such interest
and the Bank shall confirm the same to Landlord and such assignee or transferee.
The Letter of Credit shall be in the form attached as Exhibit H hereto. Provided
however, if Tenant proposes to use Silicon Valley Bank as the issuer of the
Letter of Credit, the form of Letter of Credit set forth in Exhibit E hereto
will be acceptable to Landlord. Landlord may (but shall not be required to) draw
upon the Letter of Credit and use the proceeds therefrom (the “Letter of Credit
Proceeds”) or any portion thereof in any manner Landlord is permitted to use the
Security under this Article Five. In the event Landlord draws upon the Letter of
Credit and elects not to terminate the Lease, but to use the Letter of Credit
Proceeds, then within five (5) business days after Landlord gives Tenant written
notice specifying the amount of the Letter of Credit Proceeds so utilized by
Landlord, Tenant shall deliver to Landlord an amendment to the Letter of Credit
or a replacement Letter of Credit in an amount equal to one hundred percent
(100%) of the then-required amount of the Letter of Credit. Tenant’s failure to
deliver such amendment or replacement of the Letter of Credit to Landlord within
five (5) business days after Landlord’s notice shall constitute a Default by
Tenant under this Lease. The Letter of Credit shall have an initial term of no
longer than one (1) year, shall be “evergreen”, and shall be extended, reissued
or replaced by Tenant, in each case at least thirty (30) days prior to its
expiration in a manner that fully complies with the requirements of this
Article Five, so that in all events the Letter of Credit required hereunder
shall be in full force and effect continuously until the date (the “L/C
Expiration Date”) for return of the Security described in Subsection (a) above.
No more often than once per year, Landlord shall have the right to require
Tenant to deliver to Landlord, on 15 days prior notice, a replacement Letter of
Credit on the same terms and conditions set forth in this Article Five, in the
event that Landlord determines, in its good faith judgment, that the issuing
Bank is no longer satisfactory to remain as the issuer of the Letter of Credit.
Any advice from the issuer that it

 

9

--------------------------------------------------------------------------------


 

intends to withdraw or not extend the Letter of Credit prior to any scheduled
annual expiration or the L/C Expiration Date shall entitle the Landlord to
immediately draw upon the Letter of Credit.

 

ARTICLE SIX

UTILITIES & SERVICES

 

6.01                        LANDLORD’S GENERAL SERVICES

 

Landlord shall provide maintenance and services as provided in Article Eight.

 

6.02                        TENANT TO OBTAIN & PAY DIRECTLY

 

(a)                                 Tenant shall be responsible for and shall
pay promptly all charges for gas, electricity, sewer, heat, light, power,
telephone, refuse pickup (to be performed on a regularly scheduled basis so that
accumulated refuse does not exceed the capacity of Tenant’s refuse bins),
janitorial service and all other utilities, materials and services furnished
directly to or used by Tenant in, on or about the Premises, together with all
taxes thereon. Tenant shall contract directly with the providing companies for
such utilities and services.

 

(b)                                 Notwithstanding any provision of the Lease
to the contrary, without, in each instance, the prior written consent of
Landlord, as more particularly provided in Article Nine, Tenant shall not:
(i) make any alterations or additions to the electric or gas equipment or
systems or other Building systems. Tenant’s use of electric current shall at no
time exceed the capacity of the wiring, feeders and risers providing electric
current to the Premises or the Building. The consent of Landlord to the
installation of electric equipment shall not relieve Tenant from the obligation
to limit usage of electricity to no more than such capacity.

 

6.03                        TELEPHONE SERVICES

 

All telegraph, telephone, and communication connections which Tenant may desire
outside the Premises shall be subject to Landlord’s prior written approval, in
Landlord’s sole discretion, and the location of all wires and the work in
connection therewith shall be performed by contractors approved by Landlord and
shall be subject to the direction of Landlord, except that such approval is not
required as to Tenant’s cabling from the Premises in a route designated by
Landlord to any telephone cabinet or panel provided for Tenant’s connection to
the telephone cable serving the Building, so long as Tenant’s equipment does not
require connections different than or additional to those to the telephone
cabinet or panel provided. As to any such connections or work outside the
Premises requiring Landlord’s approval, Landlord reserves the right reasonably
to approve the entity or entities providing telephone or other communication
cable installation, removal, repair and maintenance outside the Premises and
reasonably to restrict and control access to telephone cabinets or panels
outside the Premises. Tenant shall be responsible for and shall pay all costs
incurred in connection with the installation of telephone cables and
communication wiring in the Premises, including any hook-up, access and
maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables; and there shall be included in Operating Expenses for
the Building all installation, removal, hook-up or maintenance costs incurred by
Landlord in connection with telephone cables and communication wiring serving
the Building which are not allocable to any individual users of such service but
are allocable to the Building generally. If Tenant fails to maintain all
telephone cables and communication wiring in the Premises and such failure
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems necessary in order
to eliminate any such interference (and Landlord may recover from Tenant all of
Landlord’s costs in connection therewith). No later than the Termination Date,
Tenant agrees to remove all telephone cables and communication wiring installed
by Tenant for and during Tenant’s occupancy, which Landlord shall request Tenant
to remove. Tenant agrees that neither Landlord nor any of its agents or
employees shall be liable to Tenant, or any of Tenant’s employees, agents,
customers or invitees or anyone claiming through, by or under Tenant, for any
damages, injuries, losses, expenses, claims or causes of action because of any
interruption, diminution, delay or discontinuance at any time for any reason in
the furnishing of any telephone or other communication service to the Premises
and the Building.

 

6.04                        FAILURE OR INTERRUPTION OF UTILITY OR SERVICE

 

To the extent that any equipment or machinery furnished or maintained by
Landlord outside the Premises is used in the delivery of utilities directly
obtained by Tenant pursuant to Section 6.02 and breaks down or ceases to
function properly, Landlord shall use reasonable diligence to repair same
promptly. In the event of any failure, stoppage or interruption of, or change
in, any utilities or services supplied by Landlord which are not directly
obtained by Tenant, Landlord shall use reasonable diligence to have service
promptly resumed. In either event covered by the preceding two sentences, if the
cause of any such failure, stoppage or interruption of, or change in, utilities
or services is within the control of a public utility, other public or
quasi-public entity, or utility provider outside Landlord’s control,
notification to such utility or entity of such failure, stoppage or interruption
and request to remedy the same shall constitute “reasonable diligence” by
Landlord to have service promptly resumed. Notwithstanding any other provision
of this Section to the contrary; in the event of any failure, stoppage or
interruption of, or change in, any utility or other service furnished to the
Premises or the Project resulting from any cause other than the gross negligence
or willful and wrongful act of Landlord or its agents or contractors, including
changes in service provider or Landlord’s compliance with any voluntary or
similar governmental or business guidelines now or hereafter published or any
requirements now or hereafter established by any governmental agency, board or
bureau having jurisdiction over the operation of the Property: (a) Landlord
shall not be liable for, and Tenant shall not be entitled to, any abatement or
reduction of Rent; (b) no such failure, stoppage, or interruption of any such
utility or service shall constitute an eviction of Tenant or relieve Tenant of
the obligation to perform any covenant or agreement of this Lease to be
performed by Tenant; (c) Landlord shall not be in breach of this Lease nor be
liable to Tenant for damages or otherwise.

 

10

--------------------------------------------------------------------------------


 

6.05                        INTENTIONALLY OMITTED

 

6.06                        SIGNAGE

 

Except as set forth in Rider 2, Tenant shall not install any signage within the
Project, the Building or the Premises without obtaining the prior written
approval of Landlord, and Tenant shall be responsible for procurement,
installation, maintenance and removal of any such signage installed by Tenant,
and all costs in connection therewith. Any such signage shall comply with
Landlord’s current Project signage criteria and all Laws.

 

ARTICLE SEVEN

POSSESSION, USE AND CONDITION OF PREMISES

 

7.01                        POSSESSION AND USE OF PREMISES

 

(a)                                 Tenant shall occupy and use the Premises
only for the uses specified in Section 1.01(17) to conduct Tenant’s business.
Tenant shall not occupy or use the Premises (or permit the use or occupancy of
the Premises) for any purpose or in any manner which: (1) is unlawful or in
violation of any Law or Environmental Law; (2) may be dangerous to persons or
property or which may increase the cost of, or invalidate, any policy of
insurance carried on the Building or covering its operations; (3) is contrary to
or prohibited by the terms and conditions of this Lease or the rules and
regulations as provided in Article Eighteen; (4) contrary to or prohibited by
the articles, bylaws or rules of any owner’s association affecting the Project;
(5) would obstruct or interfere with the rights of other tenants or occupants of
the Building or the Project, or injure or annoy them, or would tend to create or
continue a nuisance; or (6) would constitute any waste in or upon the Premises
or Project.

 

(b)                                 Landlord and Tenant acknowledge that the
Americans With Disabilities Act of 1990 (42 U.S.C. §12101 et seq.) and
regulations and guidelines promulgated thereunder, as all of the same may be
amended and supplemented from time to time (collectively referred to herein as
the “ADA”) establish requirements for business operations, accessibility and
barrier removal, and that such requirements may or may not apply to the
Premises, the Building and the Project depending on, among other things:
(1) whether Tenant’s business is deemed a “public accommodation” or “commercial
facility”, (2) whether such requirements are “readily achievable”, and
(3) whether a given alteration affects a “primary function area” or triggers
“path of travel” requirements. The parties hereby agree that: (a) Landlord shall
be responsible for ADA Title III compliance in the Common Areas, except as
provided below, (b) Tenant shall be responsible for ADA Title III compliance in
the Premises, including any leasehold improvements or other work to be performed
in the Premises under or in connection with this Lease, (c) Landlord may
perform, or require that Tenant perform, and Tenant shall be responsible for the
cost of, ADA Title III “path of travel” requirements triggered by Tenant
Additions in the Premises, and (d) Landlord may perform, or require Tenant to
perform, and Tenant shall be responsible for the cost of, ADA Title III
compliance in the Common Areas necessitated by the Building being deemed to be a
“public accommodation” instead of a “commercial facility” as a result of
Tenant’s use of the Premises. To the extent Tenant shall occupy the entire
Building or an entire floor in the Building, all ADA Title III requirements
relating to the restrooms, elevator lobbies and corridors on such floor shall be
the responsibility of Tenant. In such event, all matters related to “life
safety” on such floor shall also be the responsibility of Tenant. Tenant shall
be solely responsible for requirements under Title I of the ADA relating to
Tenant’s employees. Notwithstanding any provision of the foregoing to the
contrary, Landlord shall perform and be responsible for any ADA Title III
compliance outside the Building (the cost of which shall be included in
Operating Expenses unless expressly excluded from the definition of Operating
Expenses), but Landlord shall not be obligated to pay for any compliance outside
the Building to the extent that Tenant is responsible for such compliance
pursuant to items (c) or (d) above.

 

(c)                                  Landlord and Tenant agree to cooperate and
use commercially reasonable efforts to participate in traffic management
programs generally applicable to businesses located in or about the area and
Tenant shall encourage and support van and carpooling by, and staggered and
flexible working hours for, its office workers and service employees to the
extent reasonably permitted by the requirements of Tenant’s business. Neither
this Section or any other provision of this Lease is intended to or shall create
any rights or benefits in any other person, firm, company, governmental entity
or the public.

 

(d)                                 Tenant agrees to cooperate with Landlord and
to comply with any and all guidelines or controls concerning energy management
imposed upon Landlord by federal or state governmental organizations or by any
energy conservation association to which Landlord is a party or which is
applicable to the Building.

 

7.02                        HAZARDOUS MATERIAL

 

(a)                                 Tenant shall not use, generate, manufacture,
produce, store, handle, release, discharge, or dispose of, on, under or about
the Premises or any part of the Project, or transport to or from the Premises or
any part of the Project, any Hazardous Material, or allow its employees, agents,
contractors, licensees, invitees or any other person or entity under Tenant’s
control (“Tenant Parties”) to do so except to the extent expressly provided
below. Provided that the Premises are used only for the uses specified in
Section 1.01(17) above, Tenant shall be permitted to use and store in, and
transport to and from, the Premises Hazardous Material identified on Exhibit D
hereto and by this reference incorporated herein (“Permitted Hazardous
Material”) so long as: (i) each item of the Permitted Hazardous Material is used
or stored in, or transported to and from, the Premises only to the extent
necessary for Tenant’s operation of its business at the Premises; (ii) at no
time shall any Permitted Hazardous Material be in use or storage at the Premises
in excess of the quantity specified therefor in Exhibit D; (iii) Tenant shall
not install any underground tanks of any type; and (iv) the conditions and
provisions set forth in this Section 7.02 are complied with. If Tenant desires
to add additional types or quantities of Hazardous Materials to the list of
Permitted Hazardous Materials specified in Exhibit D, Tenant shall give Landlord
notice of the Hazardous Materials and quantities thereof that Tenant desires to
use at the Premises and Landlord shall thereafter have the right to approve or
disapprove such

 

11

--------------------------------------------------------------------------------


 

additional Hazardous Materials in Landlord’s sole discretion within ten
(10) days after receipt of such notice. Failure to notify Tenant in writing of
its decision within said ten (10) day period shall be deemed disapproval by
Landlord. Tenant shall comply with and shall cause all Tenant Parties to comply
with all Environmental Laws and other Laws pertaining to Tenant’s occupancy and
use of the Premises and concerning the proper use, generation, manufacture,
production, storage, handling, release, discharge, removal and disposal of any
Hazardous Material introduced to the Premises, the Building or the Property by
Tenant or any of the Tenant Parties. Without limiting the generality of the
foregoing:

 

(1)         Tenant shall provide Landlord promptly with copies of: (x) all
permits, licenses and other governmental and regulatory approvals with respect
to the use, generation, manufacture, production, storage, handling, release,
discharge, removal and disposal by Tenant or any of the Tenant Parties of
Hazardous Material at the Project; and (y) each hazardous material management
plan or similar document (“Plan(s)”) with respect to use, generation,
manufacture, production, storage, handling, release, discharge, removal or
disposal of Hazardous Material by Tenant or any of the Tenant Parties necessary
to comply with Environmental Laws or other Laws prepared by or on behalf of
Tenant or any of the Tenant Parties (whether or not required to be submitted to
a governmental agency) and updates thereof in the event of any change in the
Permitted Hazardous Materials used by Tenant or when otherwise required by Law.

 

(2)         If Tenant is notified of any investigation or violation of any
Environmental Laws or other Laws arising from any activity of Tenant or any of
the Tenant Parties at the Property, or if Tenant knows, or has reasonable cause
to believe, that a Hazardous Material has come to be located in, on, under or
about the Premises or the Project, other than as previously consented to by
Landlord, Tenant shall immediately give written notice of such fact to Landlord,
and provide Landlord with a copy of all reports, notices, claims or other
documentation which it has concerning the presence of such Hazardous Material.
In such event Landlord may conduct, at Tenant’s expense, such tests and studies
as Landlord deems desirable relating to compliance by Tenant or any of the
Tenant Parties with this Lease, Environmental Laws, other Laws, or relating to
the alleged presence of Hazardous Material introduced to the Premises, the
Building or the Property by Tenant or any of the Tenant Parties. Further,
Landlord may conduct, at Landlord’s expense, such tests and studies as Landlord
deems desirable relating to compliance by Tenant or any of the Tenant Parties
with this Lease, Environmental Laws, other Laws, or relating to the alleged
presence of Hazardous Material introduced to the Premises, the Building or the
Property by Tenant or any of the Tenant Parties. In the event such tests and
studies done at Landlord’s expense reasonably indicate that Tenant or Tenant
Parties have violated Environmental Laws or caused a release of Hazardous
Material, then Tenant shall reimburse Landlord the cost of such tests and
studies.

 

(3)         Neither Tenant nor any of the Tenant Parties shall cause or permit
any Hazardous Material to be released, discharged or disposed of in, on, under,
or about the Premises or the Project (including through the plumbing or sanitary
sewer system) and shall promptly, at Tenant’s expense, take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises, the Project or neighboring
properties, that was caused or materially contributed to by Tenant, or
pertaining to or involving any Hazardous Material brought onto the Premises or
the Project by Tenant or any of the Tenant Parties.

 

(4)         Tenant shall, no later than the Termination Date, surrender the
Premises to Landlord free of Hazardous Material and with all remedial and/or
closure plans completed (and deliver evidence thereof to Landlord).

 

(b)                                 To the extent permitted by law, Tenant
hereby indemnifies and agrees to protect, defend and hold the Indemnitees
harmless against all actions, claims, demands, liability, costs and expenses,
including reasonable attorneys’ fees and expenses for the defense thereof,
arising from the use, generation, manufacture, production, storage, handling,
release, threatened release, discharge, disposal, transportation to or from, or
presence of any Hazardous Material on, under or about the Premises or any part
of the Project caused by Tenant or by any of the Tenant Parties, whether before,
during or after the Term. Tenant’s obligations under this Section 7.02 shall
survive the expiration or earlier termination of this Lease. In case of any
action or proceeding brought against the Indemnitees by reason of any such
claim, upon notice from Landlord, Tenant covenants to defend such action or
proceeding by counsel chosen by Landlord, in Landlord’s sole discretion.
Landlord reserves the right to settle, compromise or dispose of any and all
actions, claims and demands related to the foregoing indemnity, subject to the
prior written approval of Tenant, which may not unreasonably be withheld.
Landlord acknowledges that the sewer system for the Premises joins a common
sewer discharge line shared by other tenants of the Building and confirms that
notwithstanding that some elements of the Building sewer discharge line are
shared, Tenant shall be responsible only for materials actually discharged by
Tenant or the Tenant Parties.

 

(c)                                  The right to use and store in, and
transport to and from, the Premises the Permitted Hazardous Material is personal
to Genomic Health and may not be assigned or otherwise transferred by it without
the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole discretion, except (i) to a Permitted Transferee which is an
assignee of the Lease and which has satisfied the requirements of Sections 10.01
and 10.05 of this Lease; and (ii) Genomic Health may permit a Permitted
Transferee which is a sublessee to use and store in, and transport to and from,
the Premises the Permitted Hazardous Material to the same extent as Genomic
Health has such right under this Lease, subject to all the provisions of this
Lease. Any consent by Landlord pursuant to Article Ten to an assignment,
transfer, subletting, mortgage, pledge, hypothecation or encumbrance of this
Lease, and any interest therein or right or privilege appurtenant thereto, shall
not constitute consent by Landlord to the use or storage at, or transportation
to, the Premises of any Hazardous Material (including a Permitted Hazardous
Material) by any such assignee, sublessee or transferee unless Landlord
expressly agrees otherwise in writing. Provided however, at the time Tenant
requests approval of any proposed assignment or sublease of this Lease by
Tenant, Tenant shall submit to Landlord the proposed Permitted Hazardous
Material list of the proposed assignee or sublessee. Landlord shall have the
right, in its sole discretion, to approve the proposed assignee’s or sublessee’s
proposed Permitted Hazardous Material list, or to require modifications to said
list. In the event that Landlord does not approve of the proposed

 

12

--------------------------------------------------------------------------------


 

assignee’s or sublessee’s Permitted Hazardous Material list, or the proposed
assignee or sublessee cannot or will not modify said list, then it shall be
reasonable for purposes of Article Ten hereof for Landlord to refuse its consent
to the proposed assignee or sublessee. In the event that the proposed Hazardous
Material list of the assignee or sublessee includes any Hazardous Material
different from or in greater quantity than those on Tenant’s Permitted Hazardous
Material list, Tenant shall pay Landlord, whether or not Landlord consents to
the proposed list of Permitted Hazardous Materials and/or to the proposed
assignment or sublease, (i) a processing fee of Three Thousand Dollars
($3,000.00) at the time Tenant submits the request for approval, and (ii) the
reasonable fees and expenses of any consultants retained by Landlord in
connection with review of the proposed Permitted Hazardous Material list and use
thereof by the proposed assignee or sublessee. Any consent by Landlord to the
use or storage at, or transportation to or from the Premises, of any Hazardous
Material (including a Permitted Hazardous Material) by an assignee, sublessee or
transferee of Tenant shall not constitute a waiver of Landlord’s right to refuse
such consent as to any subsequent assignee or transferee.

 

(d)                                 Tenant acknowledges that the sewer piping at
the Project is made of ABS plastic. Accordingly, without Landlord’s prior
written consent, which may be given or withheld in Landlord’s sole discretion,
only ordinary domestic sewage is permitted to be put into the drains at the
Premises. UNDER NO CIRCUMSTANCES SHALL Tenant EVER DEPOSIT ANY ESTERS OR KETONES
(USUALLY FOUND IN SOLVENTS TO CLEAN UP PETROLEUM PRODUCTS) IN THE DRAINS AT THE
PREMISES. If Tenant desires to put any substances other than ordinary domestic
sewage into the drains, it shall first submit to Landlord a complete description
of each such substance, including its chemical composition, and a sample of such
substance suitable for laboratory testing. Landlord shall promptly determine
whether or not the substance can be deposited into the drains and its
determination shall be absolutely binding on Tenant. Upon demand, Tenant shall
reimburse Landlord for expenses incurred by Landlord in making such
determination. If any substances not so approved hereunder are deposited in the
drains in Tenant’s Premises, Tenant shall be liable to Landlord for all damages
resulting therefrom, including but not limited to all costs and expenses
incurred by Landlord in repairing or replacing the piping so damaged.

 

7.03                        LANDLORD ACCESS TO PREMISES; APPROVALS

 

(a)                                 Tenant shall permit Landlord to erect, use
and maintain pipes, ducts, wiring and conduits in and through the Premises, so
long as Tenant’s use, layout or design of the Premises is not materially
affected or altered. Landlord or Landlord’s agents shall have the right to enter
upon the Premises (i) in the event of an emergency, without prior notice, or
(ii) with 24-hour prior notice to inspect the Premises, to perform janitorial
and other services (if any), to conduct safety and other testing in the Premises
and to make such repairs, alterations, improvements or additions to the Premises
or the Building or other parts of the Property as Landlord may deem necessary or
desirable (including all alterations, improvements and additions in connection
with a change in service provider or providers). Janitorial and cleaning
services (if any) shall be performed after normal business hours. Any entry or
work by Landlord may be during normal business hours and Landlord may use
reasonable efforts to ensure that any entry or work shall not materially
interfere with Tenant’s occupancy of the Premises.

 

(b)                                 If Tenant or its agents shall not be
personally present to permit an entry into the Premises when for any reason an
entry therein shall be necessary or permissible, Landlord (or Landlord’s
agents), after having properly notified Tenant (unless Landlord believes an
emergency situation exists), may enter the Premises without rendering Landlord
or its agents liable therefor, and without relieving Tenant of any obligations
under this Lease.

 

(c)                                  Landlord may enter the Premises for the
purpose of conducting such inspections, tests and studies as Landlord may deem
desirable or necessary to confirm Tenant’s compliance with all Laws and
Environmental Laws or for other purposes necessary in Landlord’s reasonable
judgment to ensure the sound condition of the Properly and the systems serving
the Property. Landlord’s rights under this Section 7.03 (c) are for Landlord’s
own protection only, and Landlord has not, and shall not be deemed to have
assumed, any responsibility to Tenant or any other party as a result of the
exercise or non-exercise of such rights, for compliance with Laws or
Environmental Laws or for the accuracy or sufficiency of any item or the quality
or suitability of any item for its intended use.

 

(d)                                 Landlord may do any of the foregoing, or
undertake any of the inspection or work described in the preceding paragraphs
without such action constituting an actual or constructive eviction of Tenant,
in whole or in part, or giving rise to an abatement of Rent by reason of loss or
interruption of business of the Tenant, or otherwise.

 

(e)                                  The review, approval or consent of Landlord
with respect to any item required or permitted under this Lease is for
Landlord’s own protection only, and Landlord has not, and shall not be deemed to
have assumed, any responsibility to Tenant or any other party, as a result of
the exercise or non-exercise of such rights, for compliance with Laws or
Environmental Laws or for the accuracy or sufficiency of any item or the quality
or suitability of any item for its intended use.

 

7.04                        QUIET ENJOYMENT

 

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in the Lease and to the rights of any Mortgagee or ground lessor.

 

13

--------------------------------------------------------------------------------


 

ARTICLE EIGHT

MAINTENANCE & HVAC

 

8.01                        LANDLORD’S MAINTENANCE

 

Subject to Article Fourteen and Section 8.02, Landlord shall maintain the
structural portions of the Building, the roof, exterior walls and exterior
doors, foundation, and underslab standard sewer system of the Building in good,
clean and safe condition. Notwithstanding the foregoing, Landlord shall have no
responsibility to perform preventive maintenance or service for, or to repair
any heating, ventilation and air conditioning equipment and systems serving the
Premises (“HVAC”), and all such preventive maintenance, service, and repairs
shall be performed by Tenant pursuant to the terms of Section 8.02. Landlord
shall also (a) maintain the landscaping, parking facilities and other Common
Areas of the Project, and (b) wash the outside of exterior windows at intervals
determined by Landlord. Except as provided in Article Fourteen and
Article Fifteen, there shall be no abatement of rent, no allowance to Tenant for
diminution of rental value and no liability of Landlord by reason of
inconvenience, annoyance or any injury to or interference with Tenant’s business
arising from the making of or the failure to make any repairs, alterations or
improvements in or to any portion of the Project or in or to any fixtures,
appurtenances or equipment therein. Tenant waives the right to make repairs at
Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.

 

8.02                        TENANT’S MAINTENANCE

 

(a)                                 Subject to the provisions of
Article Fourteen, Tenant shall, at Tenant’s sole cost and expense, maintain and
make all repairs to the Premises and fixtures therein which Landlord is not
required to make pursuant to Section 8.01, including repairs to the interior
walls, ceilings and windows of the Premises, the interior doors, Tenant’s
signage, and the electrical, life-safety, plumbing located within the Premises
and any HVAC serving only the Premises, and shall maintain the Premises, the
fixtures, HVAC systems serving only the Premises, utilities systems or portions
thereof serving only the Premises, and garbage enclosures, if any, for Tenant’s
exclusive use outside the Premises, in a good, clean and safe condition. Tenant
shall deliver to Landlord a copy of any maintenance contract entered into by
Tenant with respect to the Premises. Tenant shall also, at Tenant’s expense,
keep any non-standard heating, ventilating and air conditioning equipment and
other non-standard equipment installed by or on behalf of Tenant in good
condition and repair, using contractors approved in advance, in writing, by
Landlord, which approval shall not be unreasonably withheld. Notwithstanding
Section 8.01 above, to the extent that Landlord is not reimbursed by insurance
and no waiver set forth in Section 16.04 is applicable, Tenant will pay for any
repairs to the Building or the Project which are caused by any negligence or
willful and wrongful act, of Tenant or its assignees, subtenants or employees,
or of the respective agents of any of the foregoing persons, or of any other
persons permitted in the Building or elsewhere in the Project by Tenant or any
of them. Tenant will maintain the Premises, and will leave the Premises upon
termination of this Lease, in a safe, clean, neat and sanitary condition.

 

(b)                                 With respect to HVAC, Tenant, at Tenant’s
sole cost and expense, shall enter into contracts (“HVAC Service Contracts”) for
regularly scheduled inspections and preventive maintenance and service, as to
which the contractors, scope of work, frequency of inspection, maintenance or
service, shall be subject to Landlord’s prior written approval, in its sole
discretion. If requested by Landlord, Tenant shall cause the contractor for such
HVAC Service Contracts to deliver written reports or service records, as
applicable, to Landlord within ten (10) days after the date of such inspection,
maintenance and/or service. Tenant shall deliver to Landlord a copy of the
initial HVAC Service Contracts within sixty (60) days after the Commencement
Date and of subsequent HVAC Service Contracts entered into by Tenant within ten
(10) days after execution thereof (which subsequent HVAC Service Contracts shall
be subject to the same approval standards and requirements as set forth above
with respect to the initial contract). In the event Tenant fails, in the
reasonable judgment of Landlord, to meet the requirements for such HVAC Service
Contracts and cause such inspections, maintenance and service to be performed,
which failure continues at the end of fifteen (15) days following written notice
given by Landlord stating the nature of the failure, Landlord shall have the
right (but shall not be obligated) to obtain such HVAC Service Contracts and to
enter the Premises and perform such inspection, maintenance and service, at
Tenant’s sole cost and expense; provided, however, if the nature of the
maintenance or repair is such that it cannot, with the exercise of reasonable
diligence, be completed within fifteen (15) days of Tenant’s receipt of
Landlord’s notice, Landlord shall not undertake such inspection, maintenance and
service at Tenant’s expense provided Tenant commences such inspection,
maintenance and service in the manner required above within said 15-day period
and thereafter diligently and continuously prosecutes the same to completion and
provided further, however, that in the event of an emergency condition, Landlord
shall have the right to make such inspection, maintenance, service and/or
repairs on behalf of Tenant at Tenant’s sole cost and expense after giving
Tenant such notice, if any, as is reasonable under the circumstances. Landlord’s
right of entry pursuant to Section 7.03 shall include the right to enter and
inspect the Premises for violations of Tenant’s covenants herein. Tenant shall
maintain written records of HVAC inspection, maintenance, service repairs, and
shall use certified technicians approved in writing by Landlord to perform such
maintenance and repairs.

 

ARTICLE NINE

ALTERATIONS AND IMPROVEMENTS

 

9.01                        TENANT ALTERATIONS

 

(a)                                 The following provisions shall apply to the
completion of any Tenant Alterations:

 

(1)                                 Tenant shall not, except as provided herein,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, make or cause to be made any Tenant Alterations in or to
the Premises or any Property systems serving the Premises. Prior to making any
Tenant Alterations, Tenant shall give Landlord ten (10) days prior written
notice (or such earlier notice as would be necessary pursuant to applicable Law)
to permit Landlord sufficient time to post appropriate notices of
non-responsibility. Subject to all other requirements of this Article Nine,
Tenant may, without Landlord’s prior written consent, undertake (i)

 

14

--------------------------------------------------------------------------------


 

Decoration work and/or (ii) any Alterations that (x) do not adversely affect the
roof, structural portions or the systems or equipment of the Building, (y) are
not visible from the exterior of the Building, and (z) do not cost, in the
aggregate, over the Term of the Lease, in excess of $50,000. Tenant shall
furnish Landlord with the names and addresses of all contractors and
subcontractors and copies of all contracts. All Tenant Alterations shall be
completed at such time and in such manner as Landlord may from time to time
designate, and only by contractors or mechanics approved by Landlord, which
approval shall not be unreasonably withheld. The contractors, mechanics and
engineers who may be used are further limited to those whose work will not cause
or threaten to cause disharmony or interference with Landlord or other tenants
in the Building and their respective agents and contractors performing work in
or about the Building. Landlord may further condition its consent upon Tenant
furnishing to Landlord and Landlord approving prior to the commencement of any
work or delivery of materials to the Premises related to the Tenant Alterations
such of the following as specified by Landlord: architectural plans and
specifications, opinions from Landlord’s engineers stating that the Tenant
Alterations will not in any way adversely affect the Building’s systems,
necessary permits and licenses, certificates of insurance, and such other
documents in such form reasonably requested by Landlord. Landlord may, in the
exercise of reasonable judgment, request that Tenant provide Landlord with
appropriate evidence of Tenant’s ability to complete and pay for the completion
of the Tenant Alterations such as a performance bond or letter of credit. Upon
completion of the Tenant Alterations, Tenant shall deliver to Landlord an
as-built mylar and digitized (if available) set of plans and specifications for
the Tenant Alterations.

 

(2)                                 Tenant shall pay the cost of all Tenant
Alterations and the cost of decorating the Premises and any work to the Property
occasioned thereby. In connection with completion of any Tenant Alterations,
Tenant shall, upon receipt of Landlord’s itemized invoice therefor, pay
Landlord’s actual and reasonable costs to review the plans and specifications
for such Tenant Alterations and to monitor the performance thereof, including a
construction administration fee and all elevator and hoisting charges at
Landlord’s then standard rate. Upon completion of Tenant Alterations, Tenant
shall furnish Landlord with contractors’ affidavits and full and final waivers
of lien and receipted bills covering all labor and materials expended and used
in connection therewith and such other documentation reasonably requested by
Landlord or Mortgagee.

 

(3)                                 Tenant agrees to complete all Tenant
Alterations (i) in accordance with all Laws, Environmental Laws, all
requirements of applicable insurance companies and in accordance with Landlord’s
standard construction rules and regulations, and (ii) in a good and workmanlike
manner with the use of good grades of materials. Tenant shall notify Landlord
immediately if Tenant receives any notice of violation of any Law in connection
with completion of any Tenant Alterations and shall immediately take such steps
as are necessary to remedy such violation. In no event shall such supervision or
right to supervise by Landlord nor shall any approvals given by Landlord under
this Lease constitute any warranty by Landlord to Tenant of the adequacy of the
design, workmanship or quality of such work or materials for Tenant’s intended
use or of compliance with the requirements of Section 9.01(a)(3)(i) and
(ii) above or impose any liability upon Landlord in connection with the
performance of such work.

 

(b)                                 All Tenant Additions to the Premises whether
installed by Landlord or Tenant, shall without compensation or credit to Tenant,
become part of the Premises and the property of Landlord at the time of their
installation and shall remain in the Premises, unless pursuant to
Article Twelve, Tenant may remove them or is required to remove them at
Landlord’s request. Tenant’s Personal Property, as set forth in Exhibit G, shall
at all times remain the property of Tenant and Tenant shall remove such property
at the expiration or earlier termination of this Lease.

 

9.02                        LIENS

 

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within ten
(10) days of receiving notice of such lien or claim (a) have such lien or claim
for lien released of record or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article Eleven, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
expenses and reasonable attorneys’ fees.

 

ARTICLE TEN

ASSIGNMENT AND SUBLETTING

 

10.01                 ASSIGNMENT AND SUBLETTING

 

(a)                                 Without the prior written consent of
Landlord, which may be withheld in Landlord’s sole discretion, Tenant may not
sublease, assign, mortgage, pledge, hypothecate or otherwise transfer or permit
the transfer of this Lease or the encumbering of Tenant’s interest therein in
whole or in part, by operation of Law or otherwise or permit the use or
occupancy of the Premises, or any part thereof, by anyone other than Tenant,
provided, however, if Landlord chooses not to recapture the space proposed to be
subleased or assigned as provided in Section 10.02, Landlord shall not
unreasonably withhold its consent to a subletting or assignment under this
Section 10.01. Tenant agrees that the provisions governing sublease and
assignment set forth in this Article Ten shall be deemed to be reasonable. If
Tenant desires to enter into any sublease of the Premises or assignment of this
Lease, Tenant shall deliver written notice thereof to Landlord (“Tenant’s
Notice”), together with the identity of the proposed subtenant or assignee and
the proposed principal terms thereof and financial and other information
sufficient for Landlord to make an informed

 

15

--------------------------------------------------------------------------------


 

judgment with respect to such proposed subtenant or assignee at least sixty (60)
days prior to the commencement date of the term of the proposed sublease or
assignment. If Tenant proposes to sublease less than all of the Rentable Area of
the Premises, the space proposed to be sublet and the space retained by Tenant
must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws; provided however, so long as the Tenant
is Genomic Health or a Permitted Transferee which is an assignee of the Lease
which has satisfied the requirements of Sections 10.01 and 10.05 below, the
foregoing shall not apply to a sublease for a sublease term of a year or less,
for undemised space in the aggregate (for one or more such subleases in effect
at any one time) up to 3,000 square feet of Rentable Area. Landlord shall notify
Tenant in writing of its approval or disapproval of the proposed sublease or
assignment or its decision to exercise its rights under Section 10.02 within
thirty (30) days after receipt of Tenant’s Notice (and all required
information). In no event may Tenant sublease any portion of the Premises or
assign the Lease to any other tenant of the Project. Tenant shall submit for
Landlord’s approval (which approval shall not be unreasonably withheld) any
advertising which Tenant or its agents intend to use with respect to the space
proposed to be sublet.

 

(b)                                 With respect to Landlord’s consent to an
assignment or sublease, Landlord may take into consideration any factors which
Landlord may deem relevant, and the reasons for which Landlord’s denial shall be
deemed to be reasonable shall include, without limitation, the following:

 

(i)                                     the business reputation or
creditworthiness of any proposed subtenant or assignee is not acceptable to
Landlord; or

 

(ii)                                  in Landlord’s reasonable judgment the
proposed assignee or subtenant would diminish the value or reputation of the
Building or Landlord; or

 

(iii)                               any proposed assignee’s or subtenant’s use
of the Premises would violate Section 7.01 of the Lease or would violate the
provisions of any other leases of tenants in the Project;

 

(iv)                              the proposed assignee or subtenant is either a
governmental agency, a school or similar operation, or a medical related
practice; or

 

(v)                                 the proposed subtenant or assignee is a bona
fide prospective tenant of Landlord in the Project as demonstrated by a written
proposal dated within ninety (90) days prior to the date of Tenant’s request; or

 

(vi)                              the proposed subtenant or assignee would
materially increase the estimated pedestrian and vehicular traffic to and from
the Premises and the Building.

 

In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises. In the
event Landlord wrongfully withholds its consent to any proposed sublease of the
Premises or assignment of the Lease, Tenant’s sole and exclusive remedy therefor
shall be to seek specific performance of Landlord’s obligations to consent to
such sublease or assignment.

 

(c)                                  Any sublease or assignment shall be
expressly subject to the terms and conditions of this Lease. Any subtenant or
assignee shall execute such documents as Landlord may reasonably require to
evidence such subtenant or assignee’s assumption of the obligations and
liabilities of Tenant under this Lease. Tenant shall deliver to Landlord a copy
of all agreements executed by Tenant and the proposed subtenant and assignee
with respect to the Premises. Landlord’s approval of a sublease, assignment,
hypothecation, transfer or third party use or occupancy shall not constitute a
waiver of Tenant’s obligation to obtain Landlord’s consent to further
assignments or subleases, hypothecations, transfers or third party use or
occupancy.

 

(d)                                 For purposes of this Article Ten, an
assignment shall be deemed to include a change in the majority control of
Tenant, resulting from any transfer, sale or assignment of shares of stock or
membership interests of Tenant occurring by operation of Law or otherwise, and
includes any merger, acquisition, consolidation or reorganization, except as
otherwise provided in this Subsection below. Notwithstanding any provision of
this Section to the contrary, an assignment for purposes of this Article does
not include any transfer of control of the stock or membership interests of
Tenant through (i) any public offering of shares of stock in Tenant in
accordance with applicable State and Federal law rules, regulations and orders
if thereafter the stock shall be listed and publicly traded through the New York
Stock Exchange or the NASDAQ national market; or (ii) public sale of such stock
effected through such Exchange or the NASDAQ national market. If Tenant is a
partnership, any change in the partners of Tenant shall be deemed to be ah
assignment.

 

(e)                                  For purposes of this Lease, a “Permitted
Transferee” shall mean any Person which: (i) is an Affiliate of Tenant; or
(ii) is the corporation or other entity (the “Successor”) resulting from a
merger, conversion, consolidation or non-bankruptcy reorganization with Tenant;
or (iii) is not a Successor but is otherwise a deemed assignee due to a change
of control under section 10.01(d) above; or (iv) purchases, leases or acquires
by way of exchange all or substantially all the assets of Tenant as a going
concern (the “Purchaser”). Notwithstanding anything to the contrary in Sections
10.01(a) and (b), 10.02 and 10.03, provided there is no uncured Default under
this Lease, Tenant shall have the right, without the prior written consent of
Landlord, to assign this Lease to a Permitted Transferee or to sublease the
Premises or any part thereof to a Permitted Transferee provided that:
(1) Landlord receives thirty (30) days prior written notice of an assignment or
sublease (including a pending transaction described in subparts (i), (ii),
(iii) or (iv) of this Section 10.01(e)); provided that Tenant may give notice in
less than thirty (30) days in connection with a pending transaction described in
subparts (ii) and (iv) of this Section 10.01(e) to the extent that Tenant is
precluded, by the terms of the transaction or, if Tenant’s stock is publicly
traded, by applicable securities’ laws, from making disclosure of the
transaction itself; (2) with respect to an assignment of the Lease or a sublease
of more than half the Premises to an entity described in subparts (ii) or
(iv) of this Section 10.01(e), the Permitted Transferee’s net worth is not less
than Tenant’s net worth (measured as of the most recent date for which financial
statements prepared in accordance with

 

16

--------------------------------------------------------------------------------


 

GAAP are available); (3) with respect to an assignment of the Lease or a
sublease of more than half the Premises to an entity described in subparts
(i) or (iii) of this Section 10.01(e), Tenant (as the assignor or sublandord)
continues in existence with a net worth not less than Tenant’s net worth
immediately prior to such assignment or subletting; (4) the Permitted Transferee
expressly assumes (except a Permitted Transferee which is a deemed assignee
under subpart (iii) of this Section 10.01(e) or which is a sublessee in the
event of a sublease under this Section 10.01(e)) in writing reasonably
satisfactory to Landlord all of the obligations of Tenant under this Lease and
delivers such assumption to Landlord no later than fifteen (15) days (or such
lesser time as is appropriate in connection with a pending transaction described
in subparts (ii) and (iv) of this Section 10.01(e) to the extent that Tenant is
precluded, by the terms of the transaction or, if Tenant’s stock is publicly
traded, by applicable securities’ laws, from making disclosure of the
transaction itself) prior to the effective date of the assignment; (5) Landlord
receives no later than five (5) days before the effective date a fully executed
copy of the applicable assignment or sublease agreement between Tenant and the
Permitted Transferee; and (6) promptly after Landlord’s written request, Tenant
and the Permitted Transferee provide such reasonable documents and information
which Landlord reasonably requests for the purpose of substantiating whether or
not the assignment or sublease is to a Permitted Transferee. All determinations
of net worth for purposes of this Subsection shall exclude any value
attributable to goodwill or going concern value. With respect to any proposed
assignment under subparts (ii) or (iv) of this Section 10.01(e), Tenant shall
pay Landlord, no later than fifteen (15) days prior to the effective date of
such proposed assignment or sublease, a processing fee of Three Thousand Dollars
($3,000.00), which shall be Landlord’s earned fee whether or not the proposed
assignment or sublease is completed by Tenant.

 

(f)                                   With respect to any sublease to a
Permitted Transferee pursuant to Subsection (e) above, Tenant hereby irrevocably
assigns to Landlord, effective upon any such sublease, all rent and other
payments due from subtenant under the sublease, provided however, that Tenant
shall have a license to collect such rent and other payments until the
occurrence of a default by Tenant under any of the provisions of the Lease, and
notice to Tenant of such default shall not be a prerequisite to Landlord’s right
to collect subrent. At any time at Landlord’s option, Landlord shall have the
right to give notice to the subtenant of such assignment. Landlord shall credit
Tenant with any rent received by Landlord under such assignment but the
acceptance of any payment on account of rent from the subtenant as the result of
any such default shall in no manner whatsoever serve to release Tenant from any
liability under the terms, covenants, conditions, provisions or agreement under
the Lease. No such payment of rent or any other payment by the subtenant
directly to Landlord and/or acceptance of such payment(s) by Landlord,
regardless of the circumstances or reasons therefor, shall in any manner
whatsoever be deemed an attornment by the subtenant to Landlord in the absence
of a specific written agreement signed by Landlord to such an effect. For
purposes of this Subsection, any use or occupancy by a Permitted Transferee
(unless it is an assignee) without a formal sublease shall for the purposes of
this Subsection be deemed to be a sublease at the same rental rate as provided
in the Lease.

 

10.02                 RECAPTURE

 

Landlord shall have the option to exclude from the Premises covered by this
Lease (“recapture”), the space proposed to be sublet or subject to the
assignment, so long as (i) the proposed transfer is not to a Permitted
Transferee in accordance with the provisions of Section 10.01(e), and (ii) the
proposed sublease is for the remainder of the term of this Lease and Landlord
recaptures the entire portion of the Premises subject to the proposed sublease.
If Landlord elects to recapture, such recapture shall be effective as of the
commencement date of such sublease or assignment, Tenant shall surrender
possession of the space proposed to be subleased or subject to the assignment to
Landlord on the effective date of recapture of such space from the Premises,
such date being the Termination Date for such space. Effective as of the date of
recapture of any portion of the Premises pursuant to this section, the Monthly
Base Rent, Rentable Area of the Premises and Tenant’s Share shall be adjusted
accordingly.

 

10.03                 EXCESS RENT

 

Except with respect to an assignment or sublease to a Permitted Transferee in
accordance with the provisions of Section 10.01(e), Tenant shall pay Landlord on
the first day of each month during the term of the sublease or assignment, fifty
percent (50%) of the amount by which the sum of all rent and other consideration
(direct or indirect) due from the subtenant or assignee for such month exceeds:
(i) that portion of the Monthly Base Rent and Rent Adjustments due under this
Lease for said month which is allocable to the space sublet or assigned; and
(ii) the following costs and expenses for the subletting or assignment of such
space: (1) brokerage commissions and reasonable attorneys’ fees and expenses,
(2) the actual costs paid in making any improvements or substitutions in the
Premises required by any sublease or assignment; and (3) “free rent” periods,
costs of any inducements or concessions given to subtenant or assignee, moving
costs, and other amounts in respect of such subtenant’s or assignee’s other
leases or occupancy arrangements. All such costs and expenses shall be amortized
over the term of the sublease or assignment pursuant to sound accounting
principles.

 

10.04                 TENANT LIABILITY

 

In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenant’s liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment, Tenant shall pay all reasonable attorneys’ fees and
expenses incurred by Landlord with respect to such assignment or sublease. In
addition, if Tenant

 

17

--------------------------------------------------------------------------------


 

has any options to extend the term of this Lease or to add other space to the
Premises, such options shall not be available to any subtenant or assignee,
directly or indirectly without Landlord’s express written consent, which may be
withheld in Landlord’s sole discretion.

 

10.05                 ASSUMPTION AND ATTORNMENT

 

If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment. If Tenant shall
sublease the Premises as permitted herein, Tenant shall, at Landlord’s option,
within fifteen (15) days following any request by Landlord, obtain and furnish
to Landlord the written agreement of such subtenant to the effect that the
subtenant will attorn to Landlord and will pay all subrent directly to Landlord.

 

ARTICLE ELEVEN

DEFAULT AND REMEDIES

 

11.01                 EVENTS OF DEFAULT

 

The occurrence or existence of any one or more of the following shall constitute
a material default and breach of the Lease (a “Default”) by Tenant under this
Lease:

 

(i)                                     Tenant fails to pay any installment or
other payment of Rent, including Rent Adjustment Deposits or Rent Adjustments,
within three business (3) days after written notice to Tenant of such failure to
pay, provided that after Landlord has twice sent such notice to Tenant for
failure to pay, thereafter such failure shall be a Default if Tenant fails to
pay any such installment or other payment of Rent, including Rent Adjustment
Deposits or Rent Adjustments, within three (3) business days after the date when
the same are due;

 

(ii)                                  Tenant fails to observe or perform any of
the other covenants, conditions or provisions of this Lease or the Workletter
and, unless the default involves a hazardous condition, which shall be cured
forthwith or unless the failure to perform is a Default for which this Lease
specifies there is no cure or grace period, fails to cure such default within
thirty (30) days after written notice thereof to Tenant, provided that, if
Tenant has exercised reasonable diligence to cure such failure and such failure
cannot reasonably be cured within such thirty (30) day period despite reasonable
diligence, Tenant shall not be in default under this subsection so long as
Tenant diligently and continuously prosecutes the cure to completion;

 

(iii)                               the interest of Tenant in this Lease is
levied upon under execution or other legal process;

 

(iv)                              a petition is filed by or against Tenant to
declare Tenant bankrupt or seeking a plan of reorganization or arrangement under
any Chapter of the Bankruptcy Act, or any amendment, replacement or substitution
therefor, or to delay payment of, reduce or modify Tenant’s debts, which in the
case of an involuntary action is not discharged within thirty (30) days;

 

(v)                                 Tenant is declared insolvent by Law or any
assignment of Tenant’s property is made for the benefit of creditors;

 

(vi)                              a receiver is appointed for Tenant or Tenant’s
property, which appointment is not discharged within thirty (30) days;

 

(vii)                           any action taken by or against Tenant to
reorganize or modify Tenant’s capital structure in a materially adverse way
which in the case of an involuntary action is not discharged within thirty (30)
days; or

 

(viii)                        upon the dissolution of Tenant.

 

11.02                 LANDLORD’S REMEDIES

 

(a)                                 A Default shall constitute a breach of the
Lease for which Landlord shall have the rights and remedies set forth in this
Section 11.02 and all other rights and remedies set forth in this Lease or now
or hereafter allowed by Law, whether legal or equitable, and all rights and
remedies of Landlord shall be cumulative and none shall exclude any other right
or remedy.

 

(b)                                 With respect to a Default, at any time
Landlord may terminate Tenant’s right to possession by written notice to Tenant
stating such election. Upon the termination of Tenant’s right to possession
pursuant to this Section 11.02, Tenant’s right to possession shall terminate and
this Lease shall terminate, and Tenant shall remain liable as hereinafter
provided. Upon such termination, Landlord shall have the right, subject to
applicable Law, to re-enter the Premises and dispossess Tenant and the legal
representatives of Tenant and all other occupants of the Premises by unlawful
detainer or other summary proceedings, or otherwise as permitted by Law, regain
possession of the Premises and remove their property (including their trade
fixtures, personal property and those Tenant Additions which Tenant is required
or permitted to remove under Article Twelve), but Landlord shall not be
obligated to effect such removal, and such property may, at Landlord’s option,
be stored elsewhere, sold or otherwise dealt with as permitted by Law, at the
risk of, expense of and for the account of Tenant, and the proceeds of any sale
shall be applied pursuant to Law. Landlord shall in no event be responsible for
the value, preservation or safekeeping of any such property. Tenant hereby
waives all claims for damages that may be caused by Landlord’s removing or
storing Tenant’s personal property pursuant to this Section or Section 12.01,
and Tenant hereby indemnifies, and agrees to defend, protect and hold harmless,
the Indemnitees from any and all loss, claims, demands, actions, expenses,
liability and cost (including reasonable attorneys’ fees and expenses) arising
out of or in any way related to such removal or storage. Upon such

 

18

--------------------------------------------------------------------------------


 

written termination of Tenant’s right to possession and this Lease, Landlord
shall have the right to recover damages for Tenant’s Default as provided herein
or by Law, including the following damages provided by California Civil Code
Section 1951.2:

 

(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

 

(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;

 

(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such Rent loss that Tenant proves could be reasonably avoided; and

 

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The word “rent” as used in this Section 11.02 shall have the same
meaning as the defined term Rent in this Lease. The “worth at the time of award”
of the amount referred to in clauses (1) and (2) above is computed by allowing
interest at the Default Rate. The worth at the time of award of the amount
referred to in clause (3) above is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). For the purpose of determining unpaid Rent under clause
(3) above, the monthly Rent reserved in this Lease shall be deemed to be the sum
of the Monthly Base Rent, and monthly Storage Space Rent, if any, and the
amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.

 

(c)                                  Even if Tenant is in Default and/or has
abandoned the Premises, this Lease shall continue in effect for so long as
Landlord does not terminate Tenant’s right to possession by written notice as
provided in Section 11.02(b) above, and Landlord may enforce all its rights and
remedies under this Lease, including the right to recover Rent as it becomes due
under this Lease. In such event, Landlord shall have all of the rights and
remedies of a landlord under California Civil Code Section 1951.4 (lessor may
continue Lease in effect after Tenant’s Default and abandonment and recover Rent
as it becomes due, if Tenant has the right to sublet or assign, subject only to
reasonable limitations), or any successor statute. During such time as Tenant is
in Default, if Landlord has not terminated this Lease by written notice and if
Tenant requests Landlord’s consent to an assignment of this Lease or a sublease
of the Premises, Subject to Landlord’s option to recapture pursuant to
Section 10.02, Landlord shall not unreasonably withhold its consent to such
assignment or sublease. Tenant acknowledges and agrees that the provisions of
Article Ten shall be deemed to constitute reasonable limitations of Tenant’s
right to assign or sublet. Tenant acknowledges and agrees that in the absence of
written notice pursuant to Section 11.02(b) above terminating Tenant’s right to
possession, no other act of Landlord shall constitute a termination of Tenant’s
right to possession or an acceptance of Tenant’s surrender of the Premises,
including acts of maintenance or preservation or efforts to relet the Premises
or the appointment of a receiver upon initiative of Landlord to protect
Landlord’s interest under this Lease or the withholding of consent to a
subletting or assignment, or terminating a subletting or assignment, if in
accordance with other provisions of this Lease.

 

(d)                             In the event that Landlord seeks an injunction
with respect to a breach or threatened breach by Tenant of any of the covenants,
conditions or provisions of this Lease, Tenant agrees to pay the premium for any
bond required in connection with such injunction.

 

(e)                                  Tenant hereby waives any and all rights to
relief from forfeiture, redemption or reinstatement granted by Law (including
California Civil Code of Procedure Sections 1174 and 1179) in the event of
Tenant being evicted or dispossessed for any cause or in the event of Landlord
obtaining possession of the Premises by reason of Tenant’s Default or otherwise;

 

(f)                                   When this Lease requires giving or service
of a notice of Default or of a failure of Tenant to observe or perform any
covenant, condition or provision of this Lease which will constitute a Default
unless Tenant so observes or performs within any applicable cure period, and so
long as the notice given or served provides Tenant the longer of any applicable
cure period required by this Lease or by statute, then the giving of any
equivalent or similar statutory notice, including any equivalent or similar
notices required by California Code of Civil Procedure Section 1161 or any
similar or successor statute, shall replace and suffice as any notice required
under this Lease. When a statute requires service of a notice in a particular
manner, service of that notice (or a similar notice required by this Lease) in
the manner required by Article Twenty-four shall replace and satisfy the
statutory service—of—notice procedures, except that any notice of unlawful
detainer required by California Code of Civil Procedure Section 1161 or any
similar or successor statute shall be served as required by Code of Civil
Procedure Section 1162 or any similar or successor statute, and for purposes of
Code of Civil Procedure Section 1162 or any similar or successor statute,
Tenant’s “place of residence” and “usual place of business” shall mean the
address specified by Tenant for notice pursuant to Section 1.01 of this Lease,
as changed by Tenant pursuant to Article Twenty-four of this Lease.

 

(g)                                  The voluntary or other surrender or
termination of this Lease, or a mutual termination or cancellation thereof,
shall not work a merger and shall terminate all or any existing assignments,
subleases, subtenancies or occupancies permitted by Tenant, except if and as
otherwise specified in writing by Landlord.

 

(h)                                 No delay or omission in the exercise of any
right or remedy of Landlord upon any default by Tenant, and no exercise by
Landlord of its rights pursuant to Section 26.15 to perform any duty which
Tenant fails timely to perform, shall impair any right or remedy or be construed
as a waiver. No provision of this Lease shall be deemed waived by Landlord
unless such waiver is in a writing signed by Landlord. The waiver by Landlord of
any breach of any provision of this Lease shall not be deemed a waiver of any
subsequent breach of the same or any other provision of this Lease.

 

19

--------------------------------------------------------------------------------


 

11.03                 ATTORNEY’S FEES

 

In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all reasonable attorneys’ fees, costs
and expenses in any such suit or proceeding (including in any action or
participation in or in connection with any case or proceeding under the
Bankruptcy Code, 11 United States Code Sections 101 et seq., or any successor
statutes, in establishing or enforcing the right to indemnification, in
appellate proceedings, or in connection with the enforcement or collection of
any judgment obtained in any such suit or proceeding).

 

11.04                 BANKRUPTCY

 

The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:

 

(a)                                 In connection with any proceeding under
Chapter 7 of the Bankruptcy Code where the trustee of Tenant elects to assume
this Lease for the purposes of assigning it, such election or assignment, may
only be made upon compliance with the provisions of (b) and (c) below, which
conditions Landlord and Tenant acknowledge to be commercially reasonable. In the
event the trustee elects to reject this Lease then Landlord shall immediately be
entitled to possession of the Premises without further obligation to Tenant or
the trustee.

 

(b)                                 Any election to assume this Lease under
Chapter 11 or 13 of the Bankruptcy Code by Tenant as debtor-in-possession or by
Tenant’s trustee (the “Electing Party”) must provide for:

 

The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.

 

(c)                                  If the Electing Party has assumed this
Lease or elects to assign Tenant’s interest under this Lease to any other
person, such interest may be assigned only if the intended assignee has provided
adequate assurance of future performance (as herein defined), of all of the
obligations imposed on Tenant under this Lease.

 

For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:

 

(i)             The assignee has submitted a current financial statement,
certified by its chief financial officer, which shows a net worth and working
capital in amounts sufficient to assure the future performance by the assignee
of Tenant’s obligations under this Lease; and

 

(ii)          Landlord has obtained consents or waivers from any third parties
which may be required under a lease, mortgage, financing arrangement, or other
agreement by which Landlord is bound, to enable Landlord to permit such
assignment.

 

(d)                                 Landlord’s acceptance of rent or any other
payment from any trustee, receiver, assignee, person, or other entity will not
be deemed to have waived, or waive, the requirement of Landlord’s consent,
Landlord’s right to terminate this Lease for any transfer of Tenant’s interest
under this Lease without such consent, or Landlord’s claim for any amount of
Rent due from Tenant.

 

11.05                 LANDLORD’S DEFAULT

 

Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform. In no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord’s default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, it will give Mortgagee notice and a reasonable time to cure any
default by Landlord.

 

ARTICLE TWELVE

SURRENDER OF PREMISES

 

12.01                 IN GENERAL

 

Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition, ordinary wear and tear, and damage caused by Landlord
excepted. Tenant shall deliver to Landlord all keys to the Premises. Tenant
shall remove from the Premises all movable personal property of Tenant and
Tenant’s trade fixtures, including, subject to Section 6.04, cabling for any of
the foregoing. Tenant shall be entitled to remove such Tenant Additions which at
the time of their installation Landlord and Tenant agreed may be removed by
Tenant. Tenant shall also remove such other Tenant Additions as required by
Landlord, including any Tenant Additions containing Hazardous Material. Tenant
immediately shall repair all damage resulting from removal of any of Tenant’s
property, furnishings, Tenant’s Personal Property or Tenant Additions, shall

 

20

--------------------------------------------------------------------------------


 

close all floor, ceiling and roof openings and shall restore the Premises to a
tenantable condition as reasonably determined by Landlord. If any of the Tenant
Additions which were installed by Tenant involved the lowering of ceilings,
raising of floors or the installation of specialized wall or floor coverings or
lights, then Tenant shall also be obligated to return such surfaces to their
condition prior to the commencement of this Lease. Tenant shall also be required
to close any staircases or other openings between floors. Notwithstanding any of
the foregoing to the contrary, if so requested by Tenant in writing (and
prominently in all capital and bold lettering which also states that such
request is pursuant to Section 12.01 of the Lease) at the time Tenant requests
approval of any Tenant Work or subsequent Tenant Alterations, Landlord shall
advise Tenant at the time of Landlord’s approval of such Tenant Work or Tenant
Alterations as to whether Landlord will require that such Tenant Work or Tenant
Alterations be removed by Tenant from the Premises; provided, however,
regardless of the foregoing, in any event, Landlord may require removal of any
Tenant Additions containing Hazardous Material and all Tenant’s trade fixtures,
and, subject to Section 6.03, cabling and wiring installed for Tenant’s personal
property or trade fixtures. In the event possession of the Premises is not
delivered to Landlord when required hereunder, or if Tenant shall fail to remove
those items described above, Landlord may (but shall not be obligated to), at
Tenant’s expense, remove any of such property and store, sell or otherwise deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section, and undertake, at Tenant’s
expense, such restoration work as Landlord deems necessary or advisable.

 

12.02                 LANDLORD’S RIGHTS

 

All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section. Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any of
Tenant Additions required to be removed pursuant to Section 12.01 above and in
restoring the Premises to the condition required by this Lease at the
Termination Date.

 

ARTICLE THIRTEEN

HOLDING OVER

 

Tenant shall pay Landlord the greater of (i) 150% of the monthly Rent payable
for the month immediately preceding the holding over (including increases for
Rent Adjustments which Landlord may reasonably estimate) or, (ii) 150% of the
fair market rental value of the Premises as reasonably determined by Landlord
for each month or portion thereof that Tenant retains possession of the
Premises, or any portion thereof, after the Termination Date (without reduction
for any partial month that Tenant retains possession). Tenant shall also pay all
damages sustained by Landlord by reason of such retention of possession. The
provisions of this Article shall not constitute a waiver by Landlord of any
re-entry rights of Landlord and Tenant’s continued occupancy of the Premises
shall be as a tenancy in sufferance.

 

ARTICLE FOURTEEN

DAMAGE BY FIRE OR OTHER CASUALTY

 

14.01                 SUBSTANTIAL UNTENANTABILITY

 

(a)                                 If any fire or other casualty (whether
insured or uninsured) renders all or a substantial portion of the Premises or
the Building untenantable, Landlord shall, with reasonable promptness after the
occurrence of such damage, estimate the length of time that will be required to
substantially complete the repair and restoration and shall by notice advise
Tenant of such estimate (“Landlord’s Notice”). if Landlord estimates that the
amount of time required to substantially complete such repair and restoration
will exceed one hundred eighty (180) days from the date such damage occurred,
then Landlord, or Tenant if all or a substantial portion of the Premises is
rendered untenantable, shall have the right to terminate this Lease as of the
date of such damage upon giving written notice to the other at any time within
twenty (20) days after delivery of Landlord’s Notice, provided that if Landlord
so chooses, Landlord’s Notice may also constitute such notice of termination.

 

(b)                                 In the event that the Building is damaged or
destroyed to the extent of more than twenty-five percent (25%) of its
replacement cost or to any extent if no insurance proceeds or insufficient
insurance proceeds are receivable by Landlord, or if the buildings at the
Project shall be damaged to the extent of fifty percent (50%) or more of the
replacement value or to any extent if no insurance proceeds or insufficient
insurance proceeds are receivable by Landlord, and regardless of whether or not
the Premises be damaged, Landlord may elect by written notice to Tenant given
within thirty (30) days after the occurrence of the casualty to terminate this
Lease in lieu of so restoring the Premises, in which event this Lease shall
terminate as of the date specified in Landlord’s notice, which date shall be no
later than sixty (60) days following the date of Landlord’s notice.

 

(c)                                  Unless this Lease is terminated as provided
in the preceding Subsections 14.01 (a) and (b), Landlord shall proceed with
reasonable promptness to repair and restore the Premises to its condition as
existed prior to such casualty, subject to reasonable delays for insurance
adjustments and Force Majeure delays, and also subject to zoning Laws and
building codes then in effect. Landlord shall have no liability to Tenant, and
Tenant shall not be entitled to terminate this Lease if such repairs and
restoration are not in fact completed within the time period estimated by
Landlord so long as Landlord shall proceed with reasonable diligence to complete
such repairs and restoration.

 

(d)                                 Tenant acknowledges that Landlord shall be
entitled to the full proceeds of any insurance coverage, whether carried by
Landlord or Tenant, for damages to the Premises, except for those proceeds of
Tenant’s insurance of its own personal property and equipment which would be
removable by Tenant at the Termination Date. All such insurance proceeds shall
be payable to Landlord whether or not the Premises are to be repaired and
restored, provided, however, if this Lease is not terminated and the parties
proceed to repair and restore Tenant Additions at Tenant’s cost, to the extent
Landlord received proceeds of Tenant’s insurance covering Tenant Additions, such
proceeds shall be applied to reimburse Tenant for its cost of repairing and
restoring Tenant Additions.

 

21

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything in this
Article Fourteen to the contrary: (i) Landlord shall have no duty pursuant to
this Section to repair or restore any portion of any Tenant Additions or to
expend for any repair or restoration of the Premises or Building amounts in
excess of insurance proceeds paid to Landlord and available for repair or
restoration; and (ii) Tenant shall not have the right to terminate this Lease
pursuant to this Section if any damage or destruction was caused by the gross
negligence or willful and wrongful act of Tenant, its agent or employees.
Whether or not the Lease is terminated pursuant to this Article Fourteen, in no
event shall Tenant be entitled to any compensation or damages for loss of the
use of the whole or any part of the Premises or for any inconvenience or
annoyance occasioned by any such damage, destruction, rebuilding or restoration
of the Premises or the Building or access thereto.

 

(f)                                   Any repair or restoration of the Premises
performed by Tenant shall be in accordance with the provisions of Article Nine
hereof.

 

14.02                 INSUBSTANTIAL UNTENANTABILITY

 

Unless this Lease is terminated as provided in the preceding Subsections 14.01
(a) and (b), then Landlord shall proceed to repair and restore the Building or
the Premises other than Tenant Additions, with reasonable promptness, unless
such damage is to the Premises and occurs during the last six (6) months of the
Term, in which event either Tenant or Landlord shall have the right to terminate
this Lease as of the date of such casualty by giving written notice thereof to
the other within twenty (20) days after the date of such casualty.
Notwithstanding the foregoing, Landlord’s obligation to repair shall be limited
in accordance with the provisions of Section 14.01 above.

 

14.03                 RENT ABATEMENT

 

Except for (i) the willful and wrongful act of Tenant or its agents, employees,
contractors or invitees, or (ii) the gross negligence of Tenant or its agents,
employees, contractors or invitees only if and to the extent Landlord receives
rental abatement insurance proceeds covering abatement of the Rent hereunder,
then, if all or any part of the Premises are rendered untenantable by fire or
other casualty and this Lease is not terminated, Monthly Base Rent and Rent
Adjustments shall abate for that part of the Premises which is untenantable on a
per diem basis from the date of the casualty until Landlord has Substantially
Completed the repair and restoration work in the Premises which it is required
to perform, provided, that as a result of such casualty, Tenant does not occupy
the portion of the Premises which is untenantable during such period.

 

14.04                 WAIVER OF STATUTORY REMEDIES

 

The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.

 

ARTICLE FIFTEEN

EMINENT DOMAIN

 

15.01                 TAKING OF WHOLE OR SUBSTANTIAL PART

 

In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Further, if at least twenty-five percent
(25%) of the rentable area of the Project is taken or condemned by any competent
authority for any public use or purpose (including a deed given in lieu of
condemnation), and regardless of whether or not the Premises be so taken or
condemned, Landlord may elect by written notice to Tenant to terminate this
Lease as of the date title vests in such authority or any earlier date on which
possession is required to be surrendered to such authority, and Monthly Base
Rent and Rent Adjustments shall be apportioned as of the Termination Date.
Landlord may, without any obligation to Tenant, agree to sell or convey to the
taking authority the Premises, the Building, Tenant’s Phase, the Project or any
portion thereof sought by the taking authority, free from this Lease and the
right of Tenant hereunder, without first requiring that any action or proceeding
be instituted or, if instituted, pursued to a judgment. Notwithstanding anything
to the contrary herein set forth, in the event the taking of the Building or
Premises is temporary (for less than the remaining term of the Lease), Landlord
may elect either (i) to terminate this Lease or (ii) permit Tenant to receive
the entire award attributable to the Premises in which case Tenant shall
continue to pay Rent and this Lease shall not terminate.

 

15.02                 TAKING OF PART

 

In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, the Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect the
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation. Landlord, upon receipt and to the extent of the
award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel

 

22

--------------------------------------------------------------------------------


 

or restore the Building or prevents the economical operation of the Building,
Landlord shall have the right to terminate this Lease upon ninety (90) days
prior written notice to Tenant.

 

15.03                 COMPENSATION

 

Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord, for fixtures
or personal property of Tenant, or for relocation or business interruption
expenses, so long as there is no diminution of Landlord’s award as a result.

 

ARTICLE SIXTEEN

INSURANCE

 

16.01                 TENANT’S INSURANCE

 

Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease. Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million and No/100 Dollars ($5,000,000.00); (b) Workers’ Compensation
and Employers’ Liability Insurance to the extent required by and in accordance
with the Laws of the State of California; (c) “All Risks” property insurance in
an amount adequate to cover the full replacement cost of all Tenant Additions to
the Premises, equipment, installations, fixtures and contents of the Premises in
the event of loss; (d) In the event a motor vehicle is to be used by Tenant in
connection with its business operation from the Premises, Comprehensive
Automobile Liability Insurance coverage with limits of not less than Three
Million and No/100 Dollars ($3,000,000.00) combined single limit coverage
against bodily injury liability and property damage liability arising out of the
use by or on behalf of Tenant, its agents and employees in connection with this
Lease, of any owned, non-owned or hired motor vehicles; and (e) such other
insurance or coverages as Landlord reasonably requires.

 

16.02                 FORM OF POLICIES

 

Each policy referred to in 16.01 shall satisfy the following requirements. Each
policy shall (i) name Landlord and the Indemnitees as additional insureds
(except Workers’ Compensation and Employers’ Liability Insurance), (ii) be
issued by one or more responsible insurance companies licensed to do business in
the State of California reasonably satisfactory to Landlord, (iii) where
applicable, provide for deductible amounts satisfactory to Landlord and not
permit co-insurance, (iv) shall provide that such insurance may not be canceled
or amended without thirty (30) days’ prior written notice to the Landlord, and
(v) each policy of “All-Risks” property insurance shall provide that the policy
shall not be invalidated should the insured waive in writing prior to a loss,
any or all rights of recovery against any other party for losses covered by such
policies. Tenant shall deliver to Landlord, certificates of insurance and at
Landlord’s request, copies of all policies and renewals thereof to be maintained
by Tenant hereunder, not less than ten (10) days prior to the Commencement Date
and not less than ten (10) days prior to the expiration date of each policy.

 

16.03                 LANDLORD’S INSURANCE

 

Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions to the Premises)
or an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time. Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage. Such insurance shall be for a combined single limit of Five Million and
No/100 Dollars ($5,000,000.00). Neither Landlord’s obligation to carry such
insurance nor the carrying of such insurance shall be deemed to be an indemnity
by Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenant’s negligent acts or omissions or willful misconduct.
Without obligation to do so, Landlord may, in its sole discretion from time to
time, carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.

 

16.04                 WAIVER OF SUBROGATION

 

(a)                                 Landlord agrees that, if obtainable at no,
or minimal, additional cost, and so long as the same is permitted under the laws
of the State of California, it will include in its “All Risks” policies
appropriate clauses pursuant to which the insurance companies (i) waive all
right of subrogation against Tenant with respect to losses payable under such
policies and/or (ii) agree that such policies shall not be invalidated should
the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policies.

 

(b)                                 Tenant agrees to include, if obtainable at
no, or minimal, additional cost, and so long as the same is permitted under the
laws of the State of California, in its “All Risks” insurance policy or policies
on Tenant Additions to the Premises, whether or not removable, and on Tenant’s
furniture, furnishings, fixtures and other property removable by Tenant under
the provisions of this Lease appropriate clauses pursuant to which the insurance
company or companies (i) waive the right of subrogation against Landlord and/or
any tenant of space in the Building with respect to

 

23

--------------------------------------------------------------------------------


 

losses payable under such policy or policies and/or (ii) agree that such policy
or policies shall not be invalidated should the insured waive in writing prior
to a loss any or all right of recovery against any party for losses covered by
such policy or policies. If Tenant is unable to obtain in such policy or
policies either of the clauses described in the preceding sentence, Tenant
shall, if legally possible and without necessitating a change in insurance
carriers, have Landlord named in such policy or policies as an additional
insured. If Landlord shall be named as an additional insured in accordance with
the foregoing, Landlord agrees to endorse promptly to the order of Tenant,
without recourse, any check, draft, or order for the payment of money
representing the proceeds of any such policy or representing any other payment
growing out of or connected with said policies, and Landlord does hereby
irrevocably waive any and all rights in and to such proceeds and payments.

 

(c)                                  Provided that Landlord’s right of full
recovery under its policy or policies aforesaid is not adversely affected or
prejudiced thereby, Landlord hereby waives any and all right of recovery which
it might otherwise have against Tenant, its servants, agents and employees, for
loss or damage occurring to the Real Property and the fixtures, appurtenances
and equipment therein, except Tenant Additions, to the extent the same is
covered by Landlord’s insurance, notwithstanding that such loss or damage may
result from the negligence or fault of Tenant, its servants, agents or
employees. Provided that Tenant’s right of full recovery under its aforesaid
policy or policies is not adversely affected or prejudiced thereby, Tenant
hereby waives any and all right of recovery which it might otherwise have
against Landlord, its servants, and employees and against every other tenant in
the Real Property who shall have executed a similar waiver as set forth in this
Section 16.04 (c) for loss or damage to Tenant Additions, whether or not
removable, and to Tenant’s furniture, furnishings, fixtures and other property
removable by Tenant under the provisions hereof to the extent the same is
covered or coverable by Tenant’s insurance required under this Lease,
notwithstanding that such loss or damage may result from the negligence or fault
of Landlord, its servants, agents or employees, or such other tenant and the
servants, agents or employees thereof.

 

(d)                                 Landlord and Tenant hereby agree to advise
the other promptly if the clauses to be included in their respective insurance
policies pursuant to subparagraphs (a) and (b) above cannot be obtained on the
terms hereinbefore provided and thereafter to furnish the other with a
certificate of insurance or copy of such policies showing the naming of the
other as an additional insured, as aforesaid. Landlord and Tenant hereby also
agree to notify the other promptly of any cancellation or change of the terms of
any such policy which would affect such clauses or naming. All such policies
which name both Landlord and Tenant as additional insureds shall, to the extent
obtainable, contain agreements by the insurers to the effect that no act or
omission of any additional insured will invalidate the policy as to the other
additional insureds.

 

16.05                 NOTICE OF CASUALTY

 

Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

 

ARTICLE SEVENTEEN

WAIVER OF CLAIMS AND INDEMNITY

 

17.01                 WAIVER OF CLAIMS

 

To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property, or any part of either, or any equipment or
appurtenance therein, or resulting from any accident in or about the Premises or
the Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the gross negligence or
willful and wrongful act of any of the Indemnitees. If any such damage, whether
to the Premises or the Property or any part of either, or whether to Landlord or
to other tenants in the Property, results from any act or neglect of Tenant, its
employees, servants, agents, contractors, invitees or customers, Tenant shall be
liable therefor and Landlord may, at Landlord’s option, repair such damage and
Tenant shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within ten (10) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages. Tenant shall not be liable for any such damage caused by its acts
or neglect to the extent that Landlord or a tenant has recovered any amount of
the damage from proceeds of insurance policies and the insurance company has
waived its right of subrogation against Tenant.

 

17.02                 INDEMNITY BY TENANT

 

To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including reasonable attorneys’
fees and expenses for the defense thereof, arising from Tenant’s occupancy of
the Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant’s business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord’s sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve an
Indemnitee of liability to the extent such liability is caused by the gross
negligence or willful and wrongful act of such Indemnitee. Further, the
foregoing indemnity is subject to and shall not diminish any waivers in effect
in accordance with Section 16.04 by Landlord or its insurers to the extent of
amounts, if any, paid to Landlord under its “All-Risks” property insurance.

 

24

--------------------------------------------------------------------------------


 

17.03                 WAIVER OF CONSEQUENTIAL DAMAGES

 

To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

 

ARTICLE EIGHTEEN

RULES AND REGULATIONS

 

18.01                 RULES

 

Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with all reasonable rules and regulations for use of the Premises, the
Building, the Phase and the Project imposed by Landlord, as the same may be
revised from time to time, including the following: (a) Tenant shall comply with
all of the requirements of Landlord’s emergency response plan, as the same may
be amended from time to time; and (b) Tenant shall not place any furniture,
furnishings, fixtures or equipment in the Premises in a manner so as to obstruct
the windows of the Premises to cause the Building, in Landlord’s good faith
determination, to appear unsightly from the exterior. Such rules and regulations
are and shall be imposed for the cleanliness, good appearance, proper
maintenance, good order and reasonable use of the Premises, the Building, the
Phase and the Project and as may be necessary for the enjoyment of the Building
and the Project by all tenants and their clients, customers, and employees.

 

18.02                 ENFORCEMENT

 

Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth above or as
hereafter adopted, or the terms, covenants or conditions of any other lease as
against any other tenant, and the Landlord shall not be liable to the Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees. Landlord shall use reasonable efforts to enforce the
rules and regulations of the Building in a uniform and non-discriminatory
manner.

 

ARTICLE NINETEEN

LANDLORD’S RESERVED RIGHTS

 

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Building’s name or street address upon thirty (30)
days’ prior written notice to Tenant; (2) to install, affix and maintain all
signs on the exterior and/or interior of the Building; (3) to designate and/or
approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers at reasonable hours at any
time during the Term and to prospective tenants at reasonable hours during the
last twelve (12) months of the Term; (5) to grant to any party the exclusive
right to conduct any business or render any service in or to the Building,
provided such exclusive right shall not operate to prohibit Tenant from using
the Premises for the purpose permitted hereunder; (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant’s access to the
Premises or the Building; (7) to have access for Landlord and other tenants of
the Building to any mail chutes and boxes located in or on the Premises as
required by any applicable rules of the United States Post Office; and (8) to
close the Building after Standard Operating Hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times, under such
regulations as Landlord prescribes for security purposes.

 

ARTICLE TWENTY

ESTOPPEL CERTIFICATE

 

20.01                 IN GENERAL

 

Within fifteen (15) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) that Landlord is not in default under this Lease, or, if Tenant
believes Landlord is in default, the nature thereof in detail; (v) that Tenant
has no offsets or defenses to the performance of its obligations under this
Lease (or if Tenant believes there are any offsets or defenses, a full and
complete explanation thereof); (vi) that the Premises have been completed in
accordance with the terms and provisions hereof, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto; (vii) that if
an assignment of rents or leases has been served upon the Tenant by a Mortgagee,
Tenant will acknowledge receipt thereof and agree to be bound by the provisions
thereof; (viii) that Tenant will give to the Mortgagee copies of all notices
required or permitted to be given by Tenant to Landlord; and (ix) to any other
information reasonably requested.

 

20.02                 ENFORCEMENT

 

In the event that Tenant fails to deliver an Estoppel Certificate within three
(3) business days after Tenant has received notice from Landlord of Tenant’s
failure to deliver an Estoppel Certificate within the time prescribed in
Section 20.01 above, then such failure shall be a Default for which there shall
be no additional cure or grace period. In addition to any other remedy available
to Landlord, Landlord may impose a charge equal to $500.00 for each day that
Tenant fails to

 

25

--------------------------------------------------------------------------------


 

deliver an Estoppel Certificate and Tenant shall be deemed to have irrevocably
appointed Landlord as Tenant’s attorney-in-fact to execute and deliver the
subject Estoppel Certificate that Tenant has failed to deliver.

 

ARTICLE TWENTY-ONE

INTENTIONALLY OMITTED

 

ARTICLE TWENTY-TWO

REAL ESTATE BROKERS

 

Landlord and Tenant represent to each other that in connection with this Lease
they are represented by Tenant’s Broker identified in Section 1.01(19) and
Landlord’s Broker identified in Section 1.01(19), and that except for Tenant’s
Broker and Landlord’s Broker, neither has dealt with any real estate broker,
sales person, or finder in connection with this Lease, and no such person
initiated or participated in the negotiation of this Lease. Landlord and Tenant
hereby indemnify and agree to protect, defend and hold the other harmless from
and against all claims, losses, damages, liability, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) by
virtue of any broker, agent or other person claiming a commission or other form
of compensation by virtue of alleged representation of, or dealings or
discussions with, Landlord or Tenant, as applicable, with respect to the subject
matter of this Lease, except for Landlord’s Broker and except for a commission
payable to Tenant’s Broker to the extent provided for in a separate written
agreement between Tenant’s Broker and Landlord’s Broker. Tenant is not obligated
to pay or fund any amount to Landlord’s Broker, and Landlord hereby agrees to
pay such commission, if any, to which Landlord’s Broker is entitled in
connection with the subject matter of this Lease pursuant to Landlord’s separate
written agreement with Landlord’s Broker. Such commission shall include an
amount to be shared by Landlord’s Broker with Tenant’s broker to the extent that
Tenant’s Broker and Landlord’s Broker have entered into a separate agreement
between themselves to share the commission paid to Landlord’s Broker by
Landlord. The provisions of this Section shall survive the expiration or earlier
termination of the Lease.

 

ARTICLE TWENTY-THREE

MORTGAGEE PROTECTION

 

23.01                 SUBORDINATION AND ATTORNMENT

 

This Lease is and shall be expressly subject and subordinate at all times to
(i) any ground or underlying lease of the Real Property, now or hereafter
existing, and all amendments, extensions, renewals and modifications to any such
lease, and (ii) the lien of any mortgage or trust deed now or hereafter
encumbering fee title to the Real Property and/or the leasehold estate under any
such lease, and all amendments, extensions, renewals, replacements and
modifications of such mortgage or trust deed and/or the obligation secured
thereby, unless such ground lease or ground lessor, or mortgage, trust deed or
Mortgagee, expressly provides or elects that the Lease shall be superior to such
lease or mortgage or trust deed. If any such mortgage or trust deed is
foreclosed (including any sale of the Peal Property pursuant to a power of
sale), or if any such lease is terminated, upon request of the Mortgagee or
ground lessor, as the case may be, Tenant shall attorn to the purchaser at the
foreclosure sale or to the ground lessor under such lease, as the case may be,
provided, however, that such purchaser or ground lessor shall not be (i) bound
by any payment of Rent for more than one month in advance except payments in the
nature of security for the performance by Tenant of its obligations under this
Lease; (ii) subject to any offset, defense or damages arising out of a default
of any obligations of any preceding Landlord; or (iii) bound by any amendment or
modification of this Lease made without the written consent of the Mortgagee or
ground lessor; or (iv) liable for any security deposits not actually received in
cash by such purchaser or ground lessor. This subordination shall be
self-operative and no further certificate or instrument of subordination need be
required by any such Mortgagee or ground lessor. In confirmation of such
subordination, however, Tenant shall execute promptly any reasonable certificate
or instrument that Landlord, Mortgagee or ground lessor may request. Tenant
hereby constitutes Landlord as Tenant’s attorney-in-fact to execute such
certificate or instrument for and on behalf of Tenant upon Tenant’s failure to
do so within fifteen (15) days of a request to do so. Upon request by such
successor in interest, Tenant shall execute and deliver reasonable instruments
confirming the attornment provided for herein.

 

23.02                 MORTGAGEE PROTECTION

 

Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure). Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord’s bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.

 

26

--------------------------------------------------------------------------------


 

ARTICLE TWENTY-FOUR

NOTICES

 

(a)                                 All notices, demands or requests provided
for or permitted to be given pursuant to this Lease must be in writing and shall
be personally delivered, sent by Federal Express or other reputable overnight
courier service, or mailed by first class, registered or certified United States
mail, return receipt requested, postage prepaid.

 

(b)                                 All notices, demands or requests to be sent
pursuant to this Lease shall be deemed to have been properly given or served by
delivering or sending the same in accordance with this Section, addressed to the
parties hereto at their respective addresses listed in Sections 1.01(2) and (3).

 

(c)                                  Notices, demands or requests sent by mail
or overnight courier service as described above shall be effective upon deposit
in the mail or with such courier service. However, the time period in which a
response to any such notice, demand or request must be given shall commence to
run from (i) in the case of delivery by mail, the date of receipt on the return
receipt of the notice, demand or request by the addressee thereof, or (ii) in
the case of delivery by Federal Express or other overnight courier service, the
date of acceptance of delivery by an employee, officer, director or partner of
Landlord or Tenant. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given, as indicated by
advice from Federal Express or other overnight courier service or by mail return
receipt, shall be deemed to be receipt of notice, demand or request sent.
Notices may also be served by personal service upon any officer, director or
partner of Landlord or Tenant, and shall be effective upon such service.

 

(d)                                 By giving to the other party at least thirty
(30) days written notice thereof, either party shall have the right from time to
time during the term of this Lease to change their respective addresses for
notices, statements, demands and requests, provided such new address shall be
within the United States of America.

 

ARTICLE TWENTY-FIVE

EXERCISE FACILITY

 

Tenant agrees to inform all employees of Tenant of the following: (i) the
exercise facility is available for the use of the employees of tenants of the
Project only and for no other person; (ii) use of the facility is at the risk of
Tenant or Tenant’s employees, and all users must sign a release; (iii) the
facility is unsupervised; and (iv) users of the facility must report any needed
equipment maintenance or any unsafe conditions to the Landlord immediately.
Landlord may discontinue providing such facility at Landlord’s sole option at
any time without incurring any liability. As a condition to the use of the
exercise facility, Tenant and each of Tenant’s employees that uses the exercise
facility shall first sign a written release in form and substance acceptable to
Landlord. Landlord may change the rules and/or hours of the exercise facility at
any time, and Landlord reserves the right to deny access to the exercise
facility to anyone due to misuse of the facility or noncompliance with rules and
regulations of the facility. To the extent permitted by Law, Tenant hereby
indemnifies, and agrees to protect, defend and hold the Indemnitees harmless,
against any and all actions, claims, demands, liability, costs and expenses,
including reasonable attorneys’ fees and expenses for the defense thereof,
arising from use of the exercise facility in the Project by Tenant, Tenant’s
employees or invitees, except to the extent due to the gross negligence or
willful and wrongful act of Landlord or Indemnitees. In case of any action or
proceeding brought against the Indemnitees by reason of any such claim, upon
notice from Landlord, Tenant covenants to defend such action or proceeding by
counsel chosen by Landlord, in Landlord’s sole discretion. Landlord reserves the
right to settle, compromise or dispose of any and all actions, claims and
demands related to the foregoing indemnity.

 

ARTICLE TWENTY-SIX

OFAC

 

Landlord advises Tenant hereby that the purpose of this Article is to provide to
the Landlord information and assurances to enable Landlord to comply with the
law relating to OFAC.

 

Tenant hereby represents, warrants and covenants to Landlord, either that
(i) Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

 

If, in connection with this Lease, there is one or more Guarantors of Tenant’s
obligations under this Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or
(ii) neither Guarantor nor any person or entity that directly or indirectly
(a) controls such Guarantor or (b) has an ownership interest in such Guarantor
of twenty-five percent (25%) or more, appears on the OFAC List.

 

Tenant covenants that during the term of this Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Article.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Lease is true and complete.

 

27

--------------------------------------------------------------------------------


 

ARTICLE TWENTY-SEVEN

MISCELLANEOUS

 

27.01                 LATE CHARGES

 

(a)                                 The Monthly Base Rent, Rent Adjustments and
Rent Adjustment Deposits shall be due when and as specifically provided above.
Except for such payments and late charges described below, which late charge
shall be due when provided below (without notice or demand), all other payments
required hereunder to Landlord shall be paid within ten (10) days after
Landlord’s demand therefor. All Rent and charges, except late charges, not paid
when due shall bear interest from the date due until the date paid at the
Default Rate in effect on the date such payment was due.

 

(b)                                 In the event Tenant is more than five
(5) days late in paying any installment of Rent due under this Lease, Tenant
shall pay Landlord a late charge equal to five percent (5%) of the delinquent
installment of Rent. The parties agree that (i) such delinquency will cause
Landlord to incur costs and expenses not contemplated herein, the exact amount
of which will be difficult to calculate, including the cost and expense that
will be incurred by Landlord in processing each delinquent payment of rent by
Tenant, and (ii) the amount of such late charge represents a reasonable estimate
of such costs and expenses and that such late charge shall be paid to Landlord
for each delinquent payment in addition to all Rent otherwise due hereunder. The
parties further agree that the payment of late charges and the payment of
interest provided for in subparagraph (a) above are distinct and separate from
one another in that the payment of interest is to compensate Landlord for its
inability to use the money improperly withheld by Tenant, while the payment of
late charges is to compensate Landlord for its additional administrative
expenses in handling and processing delinquent payments.

 

(c)                                  Payment of interest at the Default Rate
and/or of late charges shall not excuse or cure any default by Tenant under this
Lease, nor shall the foregoing provisions of this Article or any such payments
prevent Landlord from exercising any right or remedy available to Landlord upon
Tenant’s failure to pay Rent when due, including the right to terminate this
Lease.

 

27.02                 NO JURY TRIAL; VENUE; JURISDICTION

 

Each party hereto (which includes any assignee, successor, heir or personal
representative of a party) shall not seek a jury trial, hereby waives trial by
jury, and hereby further waives any objection to venue in the County in which
the Project is located, and agrees and consents to personal jurisdiction of the
courts of the State of California, in any action or proceeding or counterclaim
brought by any party hereto against the other on any matter whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Premises, or any claim of injury or
damage, or the enforcement of any remedy under any statute, emergency or
otherwise, whether any of the foregoing is based on this Lease or on tort law.
No party will seek to consolidate any such action in which a jury has been
waived with any other action in which a jury trial cannot or has not been
waived. It is the intention of the parties that these provisions shall be
subject to no exceptions. By execution of this Lease the parties agree that this
provision may be filed by any party hereto with the clerk or judge before whom
any action is instituted, which filing shall constitute the written consent to a
waiver of jury trial pursuant to and in accordance with Section 631 of the
California Code of Civil Procedure. No party has in any way agreed with or
represented to any other party that the provisions of this Section will not be
fully enforced in all instances. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.

 

27.03                 DEFAULT UNDER OTHER LEASE

 

It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Project defaults under such lease
and as a result thereof such lease is terminated or terminable.

 

27.04                 OPTION

 

This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.

 

27.05                 TENANT AUTHORITY

 

Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenant’s authority.

 

27.06                 ENTIRE AGREEMENT

 

This Lease, the Exhibits and Riders attached hereto contain the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreements, either oral or written, and no other representations or statements,
either oral or written, on which Tenant has relied. This Lease shall not be
modified except by a writing executed by Landlord and Tenant.

 

28

--------------------------------------------------------------------------------


 

27.07                 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

 

If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other material and
adverse change in the rights and obligations of Tenant hereunder, then Tenant
agrees that the Lease may be so modified.

 

27.08                 EXCULPATION

 

Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord’s equity interest in the Property up to a maximum
of Five Million Dollars ($5,000,000.00) and in no event against any other assets
of the Landlord, or Landlord’s officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.

 

27.09                 ACCORD AND SATISFACTION

 

No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article Ten, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord’s right
to pursue any remedies available to Landlord.

 

27.10                 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING

 

In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer
(provided, however, that Landlord shall not be freed and relieved of its
obligation for reimbursement of the Security to Tenant unless Landlord has
transferred to such transferee the unapplied balance of Tenant’s Security held
by Landlord at such time), and any remaining liability of Landlord with respect
to this Lease shall be limited to Five Million Dollars ($5,000,000.00) and
Tenant shall not be entitled to any judgment in excess of such amount.

 

27.11                 BINDING EFFECT

 

Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

 

27.12                 CAPTIONS

 

The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

 

27.13                 TIME; APPLICABLE LAW; CONSTRUCTION

 

Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.

 

27.14                 ABANDONMENT

 

In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to such levels as Landlord reasonably
determines to be adequate services for an unoccupied premises and (iii) during
the last six (6) months of the Term, have the right to prepare the Premises for
occupancy by another tenant upon the end of the Term. Tenant expressly
acknowledges that in the absence of written notice pursuant to
Section 11.02(b) or pursuant to California Civil Code Section 1951.3 terminating
Tenant’s right to possession, none of the foregoing acts of Landlord or any
other act of Landlord shall constitute a termination of Tenant’s right to
possession or an acceptance of Tenant’s surrender of the Premises, and the Lease
shall continue in effect.

 

27.15                 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

 

If Tenant fails timely to perform any of its duties under this Lease, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be additional Rent under this Lease and shall be due and payable upon
demand by Landlord.

 

29

--------------------------------------------------------------------------------


 

27.16                 SECURITY SYSTEM

 

Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.

 

27.17                 NO LIGHT, AIR OR VIEW EASEMENTS

 

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.

 

27.18                 RECORDATION

 

Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.

 

27.19                 SURVIVAL

 

The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or Indemnitees shall survive the
expiration or termination of this Lease, and so shall all other obligations or
agreements which by their terms survive expiration or termination of the Lease.

 

27.20                 EXHIBITS OR RIDERS

 

All exhibits, riders and/or addenda referred to in this Lease as an exhibit,
addenda or rider hereto or attached hereto, are hereby incorporated into and
made a part of this Lease.

 

27.21                 DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST

 

Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Lease, the Premises has not undergone inspection by
a “Certified Access Specialist” to determine whether the Premises meet all
applicable construction-related accessibility standards under California Civil
Code Section 55.53.

 

27.22                 UTILITY USAGE INFORMATION

 

If Tenant is billed directly by a public utility with respect to Tenant’s
electrical usage at the Premises, then, upon request, Tenant shall provide
monthly electrical utility usage for the Premises to Landlord for the period of
time requested by Landlord (in electronic or paper format) or, at Landlord’s
option, provide any written authorization or other documentation required for
Landlord to request information regarding Tenant’s electricity usage with
respect to the Premises directly from the applicable utility company.

 

[signature page follows]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.

 

TENANT:

 

LANDLORD:

 

 

 

GENOMIC HEALTH, INC.,

 

METROPOLITAN LIFE INSURANCE COMPANY,

a Delaware corporation

 

a New York corporation

 

 

 

 

 

 

By

/s/ Brad Cole

 

By

/s/ Joel R. Redmon

 

 

 

 

Joel R. Redmon

 

Brad Cole

 

 

Managing Director

 

Print name

 

 

Print name

Its

 

 

Its

 

(Chairman of Board, President or Vice President)

 

 

 

 

 

 

 

 

By

/s/ Dean Schorno

 

 

 

 

 

 

 

Dean Schorno

 

 

 

Print name

 

 

Its

 

 

 

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

 

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

Plan of Premises

 

[g187451kk07i001.jpg]

 

Exhibit A - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT B

WORKLETTER AGREEMENT

 

This Workletter Agreement (“Workletter”) is attached to and a part of a certain
Lease by and between Metropolitan Life Insurance Company, a New York
corporation, as Landlord, and Genomic Health, Inc., a Delaware corporation, as
Tenant, for the Premises (the “Lease”). Terms used herein and not defined herein
shall have the meaning of such terms as defined elsewhere in the Lease. For
purposes of this Workletter, references to “State” and “City” shall mean the
State and City in which the Building is located.

 

1.                                      AS IS Condition: Delivery.

 

Landlord shall deliver the Premises broom clean in its current “as built”
configuration with existing build-out of the tenant space, with the Premises and
the Building (including the “Base Building”, as defined below) in their AS IS
condition, without any express or implied representations or warranties of any
kind by Landlord, its brokers, manager or agents, or the employees of any of
them; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation except to the extent expressly provided in this Workletter. For
purposes hereof, the “Base Building” (sometimes also referred to as the “Base
Building Work”) shall mean the improvements made and work performed during the
Building’s initial course of construction and modifications thereto, excluding
all original and modified build-outs of any tenant spaces.

 

Notwithstanding any provision of this Workletter or the Lease to the contrary,
if and to the extent that upon delivery of the Premises,

 

(i) the roof and roof membrane above the Premises;

 

(ii) foundation (excluding slab) and structural components of the Base Building;

 

(iii) Landlord’s fire sprinkler and life-safety systems, if any, of the Base
Building; and

 

(iv) the electrical, water, sewer and plumbing systems of the Base Building
serving the Premises (but only from the local utility’s systems to the point of
entry into the Premises or to the meter or other point after which such system
serves exclusively the Premises).

 

are not in good working order and condition, and if and to the extent that there
is any water damage to the walls, hard lid ceilings or ceiling tiles, except to
the extent any of the foregoing are to be removed, demolished or altered by
Tenant, and within twenty (20) days after the Delivery Date (as defined in
Section 2 of Rider 2) Tenant gives Landlord written notice specifying what is
not in good operating condition, Landlord shall make necessary repairs to put
such item or items in good operating condition; provided, however, that Landlord
shall have no obligation under this paragraph to the extent any of the foregoing
conditions are caused by or resulting from any act or omission of Tenant or any
of Tenant’s contractors, employees, agents, customers or invitees, including,
without limitation, any work performed by or on behalf of Tenant.

 

2.                                      Landlord Work.

 

Landlord shall have no obligation to perform any work.

 

3.                                      Tenant’s Plans.

 

3.1.                            Description. At its expense, Tenant shall
employ:

 

(i) one or more architects reasonably satisfactory to Landlord and licensed by
the State (“Tenant’s Architect”) to prepare architectural drawings and
specifications for all layout and Premises improvements not included in, or
requiring any change or addition to, the AS IS condition and Landlord Work, if
any.

 

(ii) one or more engineers reasonably satisfactory to Landlord and licensed by
the State (“Tenant’s Engineers”) to prepare structural, mechanical and
electrical working drawings and specifications for all Premises improvements not
included in, or requiring any change or addition to, the AS IS condition and
Landlord Work, if any.

 

All such drawings and specifications are referred to herein as “Tenant’s Plans”.
Tenant’s Plans shall be in form and detail sufficient to secure all applicable
governmental approvals. Tenant’s Architect shall be responsible for coordination
of all engineering work for Tenant’s Plans and shall coordinate with any
consultants retained by Tenant in connection with the design and installation of
improvements to the Premises (the use of such consultants is subject to
Landlord’s consent), and Landlord’s architect or other representative to assure
the consistency of Tenant’s Plans with the Base Building Work and Landlord Work
(if any).

 

Tenant shall pay Landlord, within ten (10) days of receipt of each invoice from
Landlord, the cost incurred by Landlord for Landlord’s architects and engineers
to review Tenant’s Plans for consistency of same with the Base Building Work and
Landlord Work, if any. Tenant’s Plans shall also include the following:

 

(a)                                 Final Space Plan: The “Final Space Plan” for
the Premises shall include a full and accurate description of room titles, floor
loads, alterations to the Base Building or Landlord Work (if any) or requiring
any change or addition to the AS IS condition, and the dimensions and location
of all partitions, doors, aisles, plumbing (and furniture and equipment to the
extent same affect floor loading). The Final Space Plan shall (i) be compatible
with the design, construction, systems and equipment of the Base Building and
Landlord Work,

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

if any; (ii) specify only materials, equipment and installations which are new
and of a grade and quality no less than existing components of the Building when
they were originally installed (collectively, (i) and (ii) may be referred to as
“Building Standard” or “Building Standards”); (iii) comply with Laws, (iv) be
capable of logical measurement and construction, and (v) contain all such
information as may be required for the preparation of the Mechanical and
Electrical Working Drawings and Specifications (including, without limitation, a
capacity and usage report, from engineers designated by Landlord pursuant to
Section 3.1(b). below, for all mechanical and electrical systems in the
Premises).

 

(b)                                 Mechanical and Electrical Working Drawings
and Specifications: Tenant shall employ engineers approved by Landlord to
prepare Mechanical and Electrical Working Drawings and Specifications showing
complete plans for electrical, life safety, automation, plumbing, water, and air
cooling, ventilating, heating and temperature control and shall employ engineers
designated by Landlord to prepare for Landlord a capacity and usage report
(“Capacity Report”) for all mechanical and electrical systems in the Premises.

 

(c)                                  Issued for Construction Documents: The
“Issued for Construction Documents” shall consist of all drawings (1/8” scale)
and specifications necessary to construct all Premises improvements including,
without limitation, architectural and structural working drawings and
specifications and Mechanical and Electrical Working Drawings and Specifications
and all applicable governmental authorities plan check corrections.

 

3.2.                            Approval by Landlord. Tenant’s Plans and any
revisions thereof shall be subject to Landlord’s approval, which approval or
disapproval:

 

(i) shall not be unreasonably withheld, provided however, that Landlord may
disapprove Tenant’s Plans in its sole and absolute discretion if they
(a) adversely affect the structural integrity of the Building, including
applicable floor loading capacity; (b) adversely affect any of the Building
Systems (as defined below), the Common Areas or any other tenant space (whether
or not currently occupied); (c) fail to fully comply with Laws, (d) affect the
exterior appearance of the Building; (e) provide for improvements which do not
meet or exceed the Building Standards; or (f) involve any installation on the
roof, or otherwise affect the roof, roof membrane or any warranties regarding
either. Building Systems collectively shall mean the structural, electrical,
mechanical (including, without limitation, heating, ventilating and air
conditioning), plumbing, fire and life-safety (including, without limitation,
fire protection system and any fire alarm), communication, utility, gas (if
any), and security (if any) systems in the Building.

 

(ii) shall not be delayed beyond ten (10) business days with respect to initial
submissions and major change orders (those which impact Building Systems or any
other item listed in subpart (i) of Section 3.2 above) and beyond five
(5) business days with respect to required revisions and any other change
orders.

 

If Landlord disapproves of any of Tenant’s Plans, Landlord shall advise Tenant
of what Landlord disapproves in reasonable detail. After being so advised by
Landlord, Tenant shall submit a redesign, incorporating the revisions required
by Landlord, for Landlord’s approval. The approval procedure shall be repeated
as necessary until Tenant’s Plans are ultimately approved. Approval by Landlord
shall not be deemed to be a representation or warranty by Landlord with respect
to the safety, adequacy, correctness, efficiency or compliance with Laws of
Tenant’s Plans. Tenant shall be fully and solely responsible for the safety,
adequacy, correctness and efficiency of Tenant’s Plans and for the compliance of
Tenant’s Plans with any and all Laws.

 

3.3.                            Landlord Cooperation. Landlord shall cooperate
with Tenant and make good faith efforts to coordinate Landlord’s construction
review procedures to expedite the planning, commencement, progress and
completion of Tenant Work. Landlord shall complete its review of each stage of
Tenant’s Plans and any revisions thereof and communicate the results of such
review within the time periods set forth in Section 3.2 above.

 

3.4.                            City Requirements. Any changes in Tenant’s Plans
which are made in response to requirements of the applicable governmental
authorities and/or changes which affect the Base Building Work shall be
immediately submitted to Landlord for Landlord’s review and approval.

 

3.5.                            “As-Built” Drawings and Specifications. A
CADD-DXF diskette file and a set of black line drawings of all “as-built”
drawings and specifications of Tenant’s Work in the Premises (reflecting all
field changes and including, without limitation, architectural, structural,
mechanical and electrical drawings and specifications) prepared by Tenant’s
Architect and Engineers or by Contractors (defined below) shall be delivered by
Tenant at Tenant’s expense to the Landlord within thirty (30) days after
completion of the Tenant Work. If Landlord has not received such drawings and
diskette(s) within thirty (30) days, Landlord may give Tenant written notice of
such failure. If Tenant does not produce the drawings and diskette(s) within ten
(10) days after Landlord’s written notice, Landlord may, at Tenant’s sole cost
which may be deducted from the Allowance, produce the drawings and
diskette(s) using Landlord’s personnel, managers, and outside consultants and
contractors. Landlord shall receive an hourly rate reasonable for such
production.

 

4.                                      Tenant Work.

 

4.1.                            Tenant Work Defined. All tenant improvement work
required by the Issued for Construction Documents (including, without
limitation, any approved changes, additions or alterations pursuant to Section 7
below) is referred to in this Workletter as “Tenant Work.”

 

4.2.                            Tenant to Construct. Tenant shall construct all
Tenant Work pursuant to this Workletter, and except to the extent modified by or
inconsistent with express provisions of this Workletter, pursuant with the
provisions of the

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

terms and conditions of Article Nine of the Lease, governing Tenant Alterations
(except to the extent modified by this Workletter) and all such Tenant Work
shall be considered “Tenant Alterations” for purposes of the Lease.

 

4.3.                            Construction Contract. All contracts and
subcontracts for Tenant Work shall include any terms and conditions reasonably
required by Landlord.

 

4.4.                            Contractor. Tenant shall select one or more
contractors to perform the Tenant Work (“Contractor”) subject to Landlord’s
prior written approval, which shall not unreasonably be withheld.

 

4.5.                            Division of Landlord Work and Tenant Work.
Tenant Work is defined in Section 4.1. above and Landlord Work, if any, is
defined in Section 2.

 

5.                                      Tenant’s Expense.

 

Tenant agrees to pay for all Tenant Work, including, without limitation, the
costs of design thereof, whether or not all such costs are included in the
“Permanent Improvement Costs” (defined below). Subject to the terms and
conditions of this Workletter, Tenant shall apply the “Allowance” (defined
below) to payment of the Permanent Improvement Costs. Landlord shall provide
Tenant a tenant improvement allowance (“Allowance”) at the rate of Fifteen
Dollars ($15.00) per square foot of Rentable Area of the Premises, of which Five
Dollars ($5.00) ) per square foot shall be used only on replacement or repairs
to the HVAC serving the Premises. The Allowance shall be used solely to
reimburse Tenant for the Permanent Improvement Costs. The term “Permanent
Improvement Costs” shall mean the actual and reasonable costs of construction of
that Tenant Work which constitutes permanent improvements to the Premises,
actual and reasonable costs of design thereof and governmental permits therefor,
costs incurred by Landlord for Landlord’s architects and engineers pursuant to
Section 3.1, and Landlord’s construction administration fee (defined in
Section 8.10 below). Provided, however, Permanent Improvement Costs shall
exclude costs of “Tenant’s FF&E” (defined below). For purposes of this
Workletter, “Tenant’s FF&E” shall mean Tenant’s furniture, furnishings,
telephone systems, computer systems, equipment, any other personal property or
fixtures, and installation thereof, including, without limitation, “Tenant’s
Personal Property” described on Exhibit G hereto. If Tenant does not utilize one
hundred percent (100%) of the Allowance for Permanent Improvement Costs no later
than the date that is one full calendar year following the Delivery Date, Tenant
shall have no right to the unused portion of the Allowance.

 

6.                                      Application and Disbursement of the
Allowance.

 

6.1.                            Tenant shall prepare a budget for all Tenant
Work, including the Permanent Improvement Costs and all other costs of the
Tenant Work (“Budget”), which Budget shall be subject to the reasonable approval
of Landlord. Such Budget shall be supported by a guaranteed maximum price
construction contract and such other documentation as Landlord may require to
evidence the total costs. To the extent the Budget exceeds the available
Allowance (“Excess Cost”), Tenant shall be solely responsible for payment of
such Excess Cost. Further, prior to any disbursement of the Allowance by
Landlord, Tenant shall pay and disburse its own funds for all that portion of
the Permanent Improvement Costs equal to the sum of (a) the Permanent
Improvement Costs in excess of the Allowance; plus (b) the amount of “Landlord’s
Retention” (defined below). “Landlord’s Retention” shall mean an amount equal to
fifteen percent (15%) of the Allowance, which Landlord shall retain out of the
Allowance and shall not be obligated to disburse unless and until after Tenant
has completed the Tenant Work and complied with Section 6.4 below. Further,
Landlord shall not be obligated to make any disbursement of the Allowance unless
and until Tenant has provided Landlord with (i) bills and invoices covering all
labor and material expended and used in connection with the particular portion
of the Tenant Work for which Tenant has requested reimbursement, (ii) an
affidavit from Tenant stating that all of such bills and invoices have either
been paid in full by Tenant or are due and owing, and all such costs qualify as
Permanent Improvement Costs, (iii) contractors affidavit covering all labor and
materials expended and used, (iv) Tenant, contractors and architectural
completion affidavits (as applicable), and (v) valid mechanics’ lien releases
and waivers pertaining to any completed portion of the Tenant Work which shall
be conditional or unconditional, as applicable, all as provided pursuant to
Section 6.2 and 6.4 below.

 

6.2.                            Upon Tenant’s full compliance with the
provisions of Section 6, and if Landlord determines that there are no applicable
or claimed stop notices (or any other statutory or equitable liens of anyone
performing any of Tenant Work or providing materials for Tenant Work) or actions
thereon, Landlord shall disburse the applicable portion of the Allowance as
follows:

 

(a)                            In the event of conditional releases, to the
respective contractor, subcontractor, vendor, or other person who has provided
labor and/or services in connection with the Tenant Work, upon the following
terms and conditions: (i) such costs are included in the Budget, are Permanent
Improvement Costs, are covered by the Allowance, and Tenant has completed and
delivered to Landlord a written request for payment, in form reasonably approved
by Landlord, setting forth the exact name of the contractor, subcontractor or
vendor to whom payment is to be made and the date and amount of the bill or
invoice, (ii) the request for payment is accompanied by the documentation set
forth in Section 6.1; and (iii) Landlord, or Landlord’s appointed
representative, has inspected and approved the work for which Tenant seeks
payment; or

 

(b)                                 In the event of unconditional releases,
directly to Tenant upon the following terms and conditions: (i) Tenant seeks
reimbursement for costs of Tenant Work which have been paid by Tenant, are
included in the Budget, are Permanent Improvement Costs, and are covered by the
Allowance; (ii) Tenant has completed and delivered to Landlord a request for
payment, in form reasonably approved by Landlord, setting forth the name of the
contractor, subcontractor or vendor paid and the date of payment, (iii) the
request for payment is accompanied by the documentation set forth in
Section 6.1; and (iv) Landlord, or Landlord’s appointed representative, has
inspected and approved the work for which Tenant seeks reimbursement.

 

Exhibit B - 3

--------------------------------------------------------------------------------


 

6.3.                            Tenant shall provide Landlord with the
aforementioned documents by the 15th of the month and payment shall be made by
the 30th day of the month following the month in which such documentation is
provided.

 

6.4.                            Prior to Landlord disbursing the Landlord’s
Retention to Tenant, Tenant shall submit to Landlord the following items within
thirty (30) days after completion of the Tenant Work or such longer period as
Landlord may permit: (i) “As Built” drawings and specifications pursuant to
Section 3.5 above, (ii) all unconditional lien releases from all general
contractor(s) and subcontractor(s) performing work, (iii) a “Certificate of
Completion” prepared by Tenant’s Architect, and (iv) a final budget with
supporting documentation detailing all costs associated with the Permanent
Improvement Costs.

 

7.                                      Changes, Additions or Alterations.

 

If Tenant desires to make any non-de minimis change, addition or alteration or
desires to make any change, addition or alteration to any of the Building
Systems after approval of the Issued for Construction Documents, Tenant shall
prepare and submit to Landlord plans and specifications with respect to such
change, addition or alteration. Any such change, addition or alteration shall be
subject to Landlord’s approval in accordance with the provisions of Section 3.2
of this Workletter. Tenant shall be responsible for any submission to and plan
check and permit requirements of the applicable governmental authorities. Tenant
shall be responsible for payment of the cost of any such change, addition or
alteration if it would increase the Budget and Excess Cost previously submitted
and approved pursuant to Section 6 above.

 

8.                                      Miscellaneous.

 

8.1.                            Scope. Except as otherwise set forth in the
Lease, this Workletter shall not apply to any space added to the Premises by
Lease option or otherwise.

 

8.2.                            Tenant Work shall include (at Tenant’s expense
subject to application of the Allowance towards the costs of such items) for all
of the Premises:

 

(a)                                 Landlord approved lighting sensor controls
as necessary to meet applicable Laws;

 

(b)                                 Building Standard fluorescent fixtures in
all Building office areas;

 

(c)                                  Building Standard meters for each of
electricity and chilled water used by Tenant shall be connected to the
Building’s system and shall be tested and certified prior to Tenant’s occupancy
of the Premises by a State certified testing company;

 

(d)                                 Building Standard ceiling systems (including
tile and grid) and;

 

(e)                                  Building Standard air conditioning
distribution and Building Standard air terminal units.

 

8.3.                            Sprinklers. Subject to any terms, conditions and
limitations set forth herein, Landlord shall provide an operative sprinkler
system consisting of mains, laterals, and heads “AS IS” on the date of delivery
of the Premises to Tenant. Tenant shall pay for piping distribution, drops and
relocation of, or additional, sprinkler system heads and Building firehose or
firehose valve cabinets, if Tenant’s Plans and/or any applicable Laws
necessitate such.

 

8.4.                            Floor Loading. Floor loading capacity shall be
within building design capacity. Tenant may exceed floor loading capacity with
Landlord’s consent, at Landlord’s sole discretion and must, at Tenant’s sole
cost and expense, reinforce the floor as required for such excess loading.

 

8.5.                            Work Stoppages. If any work on the Real Property
other than Tenant Work is delayed, stopped or otherwise affected by construction
of Tenant Work, Tenant shall immediately take those actions necessary or
desirable to eliminate such delay, stoppage or effect on work on the Real
Property other than Tenant Work.

 

8.6.                            Life Safety. Tenant (or Contractor) shall employ
the services of a fire and life-safety subcontractor reasonably satisfactory to
Landlord for all fire and life-safety work at the Building.

 

8.7.                            Locks. Tenant may purchase locks, cylinders and
keys for the Premises from its own vendor, provided that (a) such vendor and the
locks, cylinders and keys to be used are subject to Landlord’s prior written
approval; (b) of a make and model which are functional, operable and compatible
with Landlord’s master key system; (c) a master key or keys are provided to
Landlord, of which Landlord may place one such master key in the “knox box” for
use by the fire department and emergency personnel in the event of an emergency
and may retain another key for Landlord’s use for entry permitted under the
Lease; and (d) the contact information for Tenant’s vendor for locks, cylinders
and keys used in the Premises shall be provided to Landlord with Tenant’s
request for approval.

 

8.8.                            Authorized Representatives. Tenant has
designated David Quinn to act as Tenant’s representative with respect to the
matters set forth in this Workletter. Such representative(s) shall have full
authority and responsibility to act on behalf of Tenant as required in this
Workletter. Tenant may add or delete authorized representatives upon five
(5) business days’ notice to Landlord.

 

8.9.                            Access to Premises. After Landlord has recovered
possession of the Premises from any prior Tenant, prior to delivery of
possession to Tenant, Tenant and its architects, engineers, consultants, and
contractors shall have access at reasonable times and upon advance notice and
coordination with the Building management, to the Premises for the purpose of
planning Tenant Work. Such access shall not in any manner interfere with
Landlord Work, if any. Such access, and all acts and omissions in connection
with it, shall be subject to and

 

Exhibit B - 4

--------------------------------------------------------------------------------


 

governed by all other provisions of the Lease, including, without limitation,
Tenant’s indemnification obligations, insurance obligations, etc., except for
the payment of Base Rent and Additional Rent. To the extent that such access by
Tenant delays the Substantial Completion of the Landlord Work (if any), such
delay shall be a Tenant Delay and the Landlord Work shall be deemed
Substantially Complete on the date such Landlord Work would have been completed
but for such access.

 

8.10.                     Fee. Landlord shall receive a fee equal to two percent
(2.0%) of the Allowance for Landlord’s review and supervision of construction of
the Tenant Work, which fee shall be paid by Landlord applying two percent (2.0%)
of the Allowance in payment thereof. Such fee is in addition to Tenant’s
reimbursement of costs incurred by Landlord pursuant to other provisions hereof,
including, without limitation, for Landlord’s architects and engineers to review
Tenant’s Plans.

 

9.                                      Force and Effect.

 

The terms and conditions of this Workletter shall be construed to be a part of
the Lease and shall be deemed incorporated in the Lease by this reference.
Should any inconsistency arise between this Workletter and the Lease as to the
specific matters which are the subject of this Workletter, the terms and
conditions of this Workletter shall control.

 

Exhibit B - 5

--------------------------------------------------------------------------------


 

EXHIBIT “C”

SITE PLAN OF PROJECT

 

Phase III, its buildings and square footages are not a part of the Project as
defined in this Lease, and are shown in this Exhibit for illustration only.

 

[g187451kk09i001.jpg]

 

 

Phase I:

Buildings 1-8

 

 

Phase II:

Buildings 9-12, 27

 

 

Phase III:

Buildings 14-26

 

 

Exhibit C - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT D

PERMITTED HAZARDOUS MATERIAL

 

Permitted Hazardous Material includes insignificant amounts of substances listed
below so long as (i) such substances are maintained only in such quantities as
are reasonably necessary for Tenant’s operations in the Premises, or such other
specific quantity limit as specified below, (ii) such substances are used,
stored and handled strictly in accordance with the manufacturers’ instructions,
industry standards and all applicable laws, (iii) such substances are not
disposed of in or about the Building or the Project in a manner which would
constitute a release or discharge thereof, and (iv) all such substances are
removed from the Building and the Project by Tenant no later than the
Termination Date.

 

Type:

 

Quantity:

 

 

 

Substances typically found or used in general office applications, to the extent
the Premises is used for general offices

 

as noted above

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

TENANT CHEMICAL INVENTORY

MetLife Real Estate Investments — Attn: Regional Architect

Seaport Centre — Redwood City CA

425 Market St., #1050, San Francisco, CA 94105 (415) 536-1074 Fax: 536-1098

Rev 5/24/07

 

 

Tenant/Company Name: Genomic Health

Address:

701 Galveston Drive, Redwood City, CA 94063

Contact Name: David Quinn

Telephone:

650-569-2212 (o)/650-207-2812 (c)

 

PLEASE CHECK BELOW:

 

1. No: o  or  Yes x: ( if ‘No’, do not proceed further )

Do you use and/or store hazardous materials beyond typical household cleaning
products ?

 

2. No: o  or  Yes x:

Have you, or do you plan to submit a ‘Hazardous Materials Business Plan? (San
Mateo OES Form 2370) to the San Mateo County Environmental Health Services
Division?

 

3. Please fill out the following for your list of chemicals (See OES Form 2731
for definitions and number references):

 

 

 

 

 

Physical

 

Single

 

Average

 

Max

 

Location(s) Stored:

 

 

 

 

State

 

Largest

 

Daily

 

Storage

 

(Interior, Exterior-

Common Name

 

Chemical Name

 

(Sol/Liq/Gas)

 

Container

 

Amount

 

Amount

 

existing shed, Exterior-

*(207)

 

*(205)

 

*(214)

 

*(215)

 

*(217)

 

*(218)

 

proposed shed, Other)

Acetic Acid

 

Acetic Acid

 

Liq

 

1 L

 

2 L

 

4 L

 

Interior

Americlear Clearing Solvent

 

(+/-)-Limonene

 

Liq

 

1 L

 

6 gal

 

10 gal

 

Interior

BlOstic Paraffin Removal Agent

 

BlOstic Paraffin Removal Agent

 

Liq

 

1 gal

 

1 gal

 

2 gal

 

Interior

Decane

 

Decane

 

Liq

 

1 gal

 

5 gal

 

10 gal

 

Interior

Diesel Fuel

 

Diesel Fuel

 

Liq

 

300 gal

 

280 gal

 

300 gal

 

Exterior. The generator set sits on top of an above-ground belly tank that can
hold up to 300 gallons of diesel fuel

Envirene

 

Isoalkene

 

Liq

 

1 gal

 

1 gal

 

2 gal

 

Interior

Isoamyl Alcohol

 

Isoamyl Alcohol

 

Liq

 

1 L

 

1 L

 

1 L

 

Interior

Mineral Spirits

 

Aliphatic and alicyclic hydrocarbons

 

Liq

 

4 L

 

30 L

 

40 L

 

Interior

Paraclear Xylene Substitute

 

Petroleum Naptha

 

Liq

 

4 L

 

4 L

 

4 L

 

Interior

Shandon Xylene Substitute

 

Stoddard Solvent

 

Liq

 

1 gal

 

15 gal

 

20 gal

 

Interior

Soltrol 100

 

Isoparaffin

 

Liq

 

4 L

 

20 L

 

40 L

 

Interior

 

For Property Management Use:

o

 

Received Emergency Response Plan

 

Date Rec’d:

 

Comments:

 

o

 

Received Hazardous Materials Business Plan

 

Date Rec’d:

 

Comments:

 

o

 

Received Annual HazMat Certifications

 

Date Rec’d:

 

Comments:

 

 

--------------------------------------------------------------------------------


 

TENANT CHEMICAL INVENTORY

MetLife Real Estate Investments — Attn: Regional Architect

Seaport Centre — Redwood City CA

425 Market St., #1050, San Francisco, CA 94105 (415) 536-1074 Fax: 536-1098

Rev 5/24/07

 

 

Soltrol 250

 

Isoparaffin

 

Liq

 

4 L

 

20 L

 

40 L

 

Interior

1, 3-Diaminopropane

 

1, 3-Diaminopropane

 

Liq

 

1 L

 

1 L

 

2 L

 

Interior

Ethylenediamine

 

Ethylenediamine

 

Liq

 

1 L

 

1 L

 

1 L

 

Interior

Diethyl pyrocarbonate

 

Diethyl pyrocarbonate

 

Liq

 

0.5 L

 

0.5 L

 

0.5 L

 

Interior

Dimethylsulfoxide

 

Dimethylsulfoxide

 

Liq

 

1 L

 

1 L

 

2 L

 

Interior

RNaseZap

 

RNaseZap

 

Liq

 

0.5 L

 

2 L

 

3.5 L

 

Interior

Slidebrite

 

Slidebrite

 

Liq

 

4 L

 

4 L

 

4 L

 

Interior

Soltrol 130

 

Isoparaffin

 

Liq

 

4 L

 

20 L

 

40 L

 

Interior

Triethylamine Acetate Buffer

 

Triethylammonium acetate

 

Liq

 

0.5 L

 

0.5 L

 

0.5 L

 

Interior

Accustain Xylene Substitute

 

Accustain Xylene Substitute

 

Liq

 

1 gal

 

1gal

 

2 gal

 

Interior

Tridecane

 

Tridecane

 

Liq

 

4 L

 

4 L

 

4 L

 

Interior

Ammonium Hydroxide Solution

 

Ammonium Hydroxide

 

Liq

 

0.5 L

 

0.5 L

 

0.5 L

 

Interior

Bradford Reagent

 

Phosphoric Acid Solution

 

Liq

 

0.5 L

 

0.5 L

 

0.5 L

 

Interior

Formic Acid

 

Formic Acid

 

Liq

 

1 L

 

1 L

 

1 L

 

Interior

Hydrochloric Acid

 

Hydrochloric Acid

 

Liq

 

4 L

 

4 L

 

6 L

 

Interior

N,N’-Dimethyl ethylenediamine

 

N,N’-Dimethyl ethylenediamine

 

Liq

 

0.025 kg

 

0.025 kg

 

0.025 kg

 

Interior

Perchloric Acid Solution

 

Perchloric Acid Solution

 

Liq

 

0.5 L

 

1 L

 

1 L

 

Interior

Phosphoric Acid Solution

 

Phosphoric Acid Solution

 

Liq

 

1 L

 

2 gal

 

2 gal

 

Interior

RNaseZap Wipes

 

RNaseZap

 

Liq

 

0.25 kg

 

1 kg

 

1 kg

 

Interior

Sodium Hydroxide Solution

 

Sodium Hydroxide

 

Liq

 

1 L

 

1.5 gal

 

2 gal

 

Interior

Spermidine

 

4-Azaoctamethylenediamine

 

Liq

 

0.05 kg

 

0.2 kg

 

0.5 kg

 

Interior

Trifluoroacetic Acid

 

Trifluoroacetic Acid

 

Liq

 

1 L

 

1 L

 

1 L

 

Interior

Monoethanolamine

 

Monoethanolamine

 

Liq

 

1 L

 

2 L

 

4 L

 

Interior

Chloroform/ Phenol/ Adipoyl Chloride Solution

 

Chloroform, Phenol and Adipoyl Chloride

 

Liq

 

0.4 L

 

2 gal

 

3 gal

 

Interior

Phenol/ Chloroform Solution

 

Phenol and Chloroform

 

Liq

 

0.4 L

 

2 gal

 

3 gal

 

Interior

Phenol

 

Phenol

 

Liq

 

1 L

 

2 L

 

4 L

 

Interior

Sodium Hydroxide, Pellets

 

Sodium Hydroxide

 

Sol

 

1 kg

 

1 kg

 

2 kg

 

Interior

Tris(2-carboxyethyl) — phosphine Hydrochloride

 

Tris(2-carboxyethyl) — phosphine Hydrochloride

 

Sol

 

0.01 kg

 

0.01 kg

 

0.01 kg

 

Interior

Dry Ice

 

Carbon Dioxide

 

Sol

 

250 Ib

 

200 Ib

 

250 Ib

 

Interior

Liquid Nitrogen

 

Nitrogen

 

Liq

 

400 L

 

720 L

 

720 L

 

Interior

Acetone

 

Acetone

 

Liq

 

1 L

 

4 L

 

4 L

 

Interior

 

For Property Management Use:

o

 

Received Emergency Response Plan

 

Date Rec’d:

 

 

Comments:

o

 

Received Hazardous Materials Business Plan

 

Date Rec’d:

 

 

Comments:

o

 

Received Annual HazMat Certifications

 

Date Rec’d:

 

 

Comments:

 

--------------------------------------------------------------------------------


 

TENANT CHEMICAL INVENTORY

MetLife Real Estate Investments — Attn: Regional Architect

Seaport Centre — Redwood City CA

425 Market St., #1050, San Francisco, CA 94105 (415) 536-1074 Fax: 536-1098

Rev 5/24/07

 

 

Acetonitrile

 

Acetonitrile

 

Liq

 

2 L

 

12 L

 

16 L

 

Interior

Mounting Medium

 

Xylene or Butyl Methacrylate

 

Liq

 

1 L

 

2 gal

 

2 gal

 

Interior

(+/-) 2-Butanol

 

Butanol

 

Liq

 

0.5 L

 

1 L

 

2 L

 

Interior

2,2,4-Trimethyl pentane

 

2,2,4-Trimethyl pentane

 

Liq

 

1 L

 

2 L

 

4 L

 

Interior

Wash Buffer, RW1

 

Ethanol

 

Liq

 

1 L

 

1 L

 

1 L

 

Interior

Clear Advantage Xylene Substitute

 

Napthenic Hydrocarbon Blend

 

Liq

 

4 L

 

4 L

 

4 L

 

Interior

Cytoseal XYL, Mounting Medium

 

Xylenes

 

Liq

 

0.1 L

 

3 L

 

5 L

 

Interior

Eosin Y

 

2’,4’,5’,7’- Tetrabromofluorescein

 

Liq

 

0.05 kg

 

0.05 kg

 

0.05 kg

 

Interior

Eosin Y, 1% Alcoholic Solution

 

Eosin Y

 

Liq

 

1 gal

 

3 gal

 

7 gal

 

Interior

Ethyl Alcohol, 70-100%, Blends

 

Ethyl Alcohol

 

Liq

 

0.25 gal

 

120 gal

 

240 gal

 

Interior

EZ-DeWax, Tissue Deparaffinization Solution, Ready-to-Use

 

Isoparaffinic hydrocarbons

 

Liq

 

1 L

 

1 L

 

1 L

 

Interior

Harris Hematoxylin

 

Ethylene Glycol

 

Liq

 

1 gal

 

5 gal

 

10 gal

 

Interior

Isopropyl Alcohol

 

Isopropyl Alcohol

 

Liq

 

1 gal

 

75 gal

 

150 gal

 

Interior

Methyl Alcohol

 

Methyl Alcohol

 

Liq

 

1 L

 

4 L

 

8 L

 

Interior

Soltrol 10 Isoparaffin

 

Isoparaffin

 

Liq

 

1 L

 

20 L

 

40 L

 

Interior

Triethylamine

 

Triethylamine

 

Liq

 

1 L

 

1 L

 

2.5 L

 

Interior

Xylenes

 

o- m- and p-Xylene

 

Liq

 

1 gal

 

45 gal

 

90 gal

 

Interior

Isoamyl Acetate

 

Isoamyl Acetate

 

Liq

 

500 mL

 

1 L

 

1 L

 

Interior

n-Butanol

 

n-Butanol

 

Liq

 

500 mL

 

1 L

 

2 L

 

Interior

Xylene Substitute, Neo-Clear

 

Isoalkanes

 

Liq

 

1 L

 

20 L

 

40 L

 

Interior

Chloroform

 

Chloroform

 

Liq

 

1 L

 

3 L

 

6 L

 

Interior

Chloroform/lsoamyl Alcohol

 

Chloroform/lsoamyl Alcohol

 

Liq

 

500 mL

 

1 L

 

1 L

 

Interior

Ethidium Bromide Solution

 

Ethidium Bromide

 

Liq

 

100 mL

 

0.1 L

 

0.1 L

 

Interior

Tetramethylammonium Chloride Solution

 

Tetramethylammonium Chloride Solution

 

Liq

 

500 mL

 

1 L

 

2.5 L

 

Interior

Cis-Platinum (II) Diammine Dichloride

 

Cis-Platinum (II) Diammine Dichloride

 

Sol

 

1 g

 

2 g

 

5 g

 

Interior

 

For Property Management Use:

o

 

Received Emergency Response Plan

 

Date Rec’d:

 

Comments:

 

o

 

Received Hazardous Materials Business Plan

 

Date Rec’d:

 

Comments:

 

o

 

Received Annual HazMat Certifications

 

Date Rec’d:

 

Comments:

 

 

--------------------------------------------------------------------------------


 

TENANT CHEMICAL INVENTORY

MetLife Real Estate Investments — Attn: Regional Architect

Seaport Centre — Redwood City CA

425 Market St., #1050, San Francisco, CA 94105 (415) 536-1074 Fax: 536-1098

Rev 5/24/07

 

 

Sodium Azide

 

Sodium Azide

 

Sol

 

0.05 kg

 

0.1 kg

 

0.1kg

 

Interior

Air, Compressed Gas

 

Air

 

Gas

 

300 ft3

 

1000 ft3

 

2000 ft3

 

Interior

 

For Property Management Use:

o

 

Received Emergency Response Plan

 

Date Rec’d:

 

Comments:

 

o

 

Received Hazardous Materials Business Plan

 

Date Rec’d:

 

Comments:

 

o

 

Received Annual HazMat Certifications

 

Date Rec’d:

 

Comments:

 

 

--------------------------------------------------------------------------------


 

TENANT CHEMICAL INVENTORY

MetLife Real Estate Investments — Attn: Regional Architect

Seaport Centre — Redwood City CA

425 Market St., #1050, San Francisco, CA 94105 (415) 536-1074 Fax: 536-1098

Rev 5/24/07

 

 

Carbon Dioxide, Compressed Gas

 

Carbon Dioxide

 

Gas

 

300 ft3

 

1800 ft3

 

3700 ft3

 

Interior

Helium, Compressed Gas

 

Helium

 

Gas

 

300 ft3

 

600 ft3

 

900 ft3

 

Interior

Nitrogen, Compressed Gas

 

Nitrogen

 

Gas

 

300 ft3

 

600 ft3

 

1800 ft3

 

Interior

Hydrogen Peroxide, <30%

 

Hydrogen Peroxide

 

Liq

 

0.1 L

 

0.1 L

 

0.1 L

 

Interior

Bleach, Household

 

Sodium Hypochlorite

 

Liq

 

500 mL

 

10 L

 

20 L

 

Interior

Nitric Acid

 

Nitric Acid

 

Liq

 

1 L

 

2 L

 

4 L

 

Interior

Sodium Perchlorate

 

Sodium Perchlorate

 

Sol

 

500 g

 

1 kg

 

2.5 kg

 

Interior

1,4-Dithiothreitol

 

1,4-Dithiothreitol

 

Liq

 

0.025 L

 

0.05 L

 

0.1 L

 

Interior

2-Mercaptoethanol

 

2-Mercaptoethanol

 

Liq

 

0.25 L

 

0.5 L

 

1 L

 

Interior

DAB Chromagen

 

Diaminobenzidine

 

Liq

 

0.25 L

 

0.5 L

 

1 L

 

Interior

Formaldehyde Solutions (<12% formaldehyde)

 

Formaldehyde

 

Liq

 

1 gal

 

12 gal

 

24 gal

 

Interior

Formamide

 

Formamide

 

Liq

 

500 g

 

1 kg

 

2 L

 

Interior

Glutaraldehyde Solutions

 

Glutaraldehyde Solutions

 

Liq

 

1 gal

 

5 gal

 

10 gal

 

Interior

N,N-Dimethylformamide

 

N,N-Dimethylformamide

 

Liq

 

0.25 kg

 

0.5 kg

 

1 kg

 

Interior

Zenker’s Fixative Solution

 

Mercuric Chloride

 

Liq

 

1 gal

 

1 gal

 

2 gal

 

Interior

5-Fluorouracil

 

5-Fluorouracil

 

Sol

 

5 g

 

10 g

 

25 g

 

Interior

Actinomycin D-Mannitol

 

Actinomycin D-Mannitol

 

Sol

 

0.25 g

 

0.5 g

 

1 g

 

Interior

Carboplatin

 

Carboplatin

 

Sol

 

0.25 g

 

0.5 g

 

1 g

 

Interior

Diethylenetriaminepentaacetic Acid

 

Diethylenetriaminepentaacetic Acid

 

Sol

 

2.5 g

 

5 g

 

0.01 kg

 

Interior

Finasteride

 

Finasteride

 

Sol

 

0.25 g

 

0.5 g

 

1 g

 

Interior

Hexadecyltrimethylammonium Bromide

 

Hexadecyltrimethylammonium Bromide

 

Sol

 

0.25 kg

 

0.5 kg

 

1 kg

 

Interior

Lithium Chloride

 

Lithium Chloride

 

Sol

 

0.25 kg

 

0.25 kg

 

0.5 kg

 

Interior

o-Phenylenediamine

 

o-Phenylenediamine

 

Sol

 

100 mL

 

100 mL

 

0.25 L

 

Interior

Oxaliplatin

 

Oxaliplatin

 

Sol

 

100 mg

 

100 mg

 

250 mg

 

Interior

Picoplatin

 

Picoplatin

 

Sol

 

100 mg

 

100 mg

 

250 mg

 

Interior

Potassium Dichromate

 

Potassium Dichromate

 

Sol

 

0.25 kg

 

0.5 kg

 

1 kg

 

Interior

Phenylmethanesulfonyl Fluoride

 

Phenylmethanesulfonyl Fluoride

 

Sol

 

1 g

 

10 g

 

10 g

 

Interior

 

--------------------------------------------------------------------------------

* For reference to Item number in OES Form 2731

 

For Property Management Use:

o

 

Received Emergency Response Plan

 

Date Rec’d:

 

Comments:

 

o

 

Received Hazardous Materials Business Plan

 

Date Rec’d:

 

Comments:

 

o

 

Received Annual HazMat Certifications

 

Date Rec’d:

 

Comments:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF LETTER OF CREDIT ACCEPTABLE FROM SILICON VALLEY BANK

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF

 

DATED:                 , 20

 

BENEFICIARY:

METROPOLITAN LIFE INSURANCE COMPANY

REAL ESTATE INVESTMENTS

425 MARKET STREET, SUITE 1050

SAN FRANCISCO, CA 94105

 

APPLICANT:

GENOMIC HEALTH, INC.

301 PENOBSCOT DRIVE

REDWOOD CITY, CA 94063

 

AMOUNT:                                    US$144,099.00 (One Hundred Forty-Four
Thousand Ninety-Nine Dollars)

 

EXPIRATION DATE:                        , 201

 

LOCATION:                                                            AT OUR
COUNTERS IN SANTA CLARA, CALIFORNIA

 

DEAR SIR/MADAM:

 

WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF THE
AFORESAID ADDRESSEE (“BENEFICIARY”) FOR DRAWINGS UP TO US$305,919.45 (THREE
HUNDRED FIVE THOUSAND NINE HUNDRED NINETEEN AND 45/100 DOLLARS) EFFECTIVE
IMMEDIATELY. THIS LETTER OF CREDIT IS ISSUED, PRESENTABLE AND PAYABLE AT OUR
OFFICE AT: 3003 TASMAN DRIVE, MAIL SORT HF210, SANTA CLARA, CA 95054 ATTENTION:
GLOBAL FINANCIAL SERVICES — STANDBY LETTER OF CREDIT DEPARTMENT (THE BANK’S
OFFICE), AND EXPIRES WITH OUR CLOSE OF BUSINESS ON                         , 201
.

 

THE TERM “BENEFICIARY” INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED
BENEFICIARY INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR,
RECEIVER OR CONSERVATOR.

 

WE HEREBY UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT(S) DRAWN ON
US, INDICATING OUR CREDIT NO. SVBSF               , FOR ALL OR ANY PART OF THIS
CREDIT IF PRESENTED AT OUR OFFICE SPECIFIED IN PARAGRAPH ONE ON OR BEFORE THE
EXPIRY DATE OR ANY AUTOMATICALLY EXTENDED EXPIRY DATE TOGETHER WITH THE ORIGINAL
LETTER OF CREDIT AND ALL AMENDMENTS, IF ANY.

 

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENT, CONDITION OR QUALIFICATION. THE OBLIGATION OF SILICON VALLEY BANK
UNDER THIS LETTER OF CREDIT IS THE INDIVIDUAL OBLIGATION OF SILICON VALLEY BANK,
AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO.

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE EXPIRY DATE HEREOF, OR ANY
FUTURE EXPIRATION DATE, UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO AN EXPIRATION
DATE WE NOTIFY YOU BY REGISTERED MAIL/COURIER THAT WE ELECT NOT TO CONSIDER THIS
LETTER OF CREDIT EXTENDED FOR ANY SUCH ADDITIONAL PERIOD.

 

PARTIAL DRAWS ARE ALLOWED.

 

THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR
ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS
IT IS FULLY UTILIZED.

 

THIS LETTER OF CREDIT MAY BE TRANSFERRED ONE OR MORE TIMES BUT IN EACH INSTANCE
TO A SINGLE BENEFICIARY AND ONLY IN THE FULL AMOUNT AVAILABLE TO BE DRAWN UNDER
THIS LETTER OF CREDIT. ANY SUCH TRANSFER MAY BE EFFECTED ONLY UPON PRESENTATION
TO US, THE ISSUING BANK, AT THE BANK’S OFFICE SPECIFIED IN THE FIRST PARAGRAPH
ABOVE, OF THE ATTACHED EXHIBIT “A” DULY COMPLETED AND EXECUTED BY THE
BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL
AMENDMENT(S), IF ANY. ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT CHANGE THE
PLACE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR SPECIFIED OFFICE. EACH
TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE ORIGINAL
LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL LETTER OF CREDIT SO ENDORSED
TO THE TRANSFEREE. EACH SUCH TRANSFER WILL BE EFFECTED AT NO COST TO THE
BENEFICIARY OR TRANSFEREE. OUR TRANSFER FEE 1/4 OF 1% OF THE TRANSFER

 

Exhibit E - 1

--------------------------------------------------------------------------------


 

AMOUNT (MINIMUM US$250.00) WILL BE FOR THE ACCOUNT OF THE APPLICANT. HOWEVER,
ANY TRANSFER IS NOT CONTINGENT UPON APPLICANT’S ABILITY TO PAY OUR TRANSFER FEE.

 

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

 

THIS LETTER OF CREDIT IS SUBJECT TO AND GOVERNED BY THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500 AND THE LAWS OF THE STATE OF NEW YORK AND, IN THE
EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF NEW YORK WILL CONTROL. IF THIS
CREDIT EXPIRES DURING AN INTERRUPTION OF BUSINESS AS DESCRIBED IN ARTICLE 17 OF
SAID PUBLICATION 500, THE BANK HEREBY SPECIFICALLY AGREES TO EFFECT PAYMENT IF
THIS CREDIT IS DRAWN AGAINST WITHIN 30 DAYS AFTER THE RESUMPTION OF BUSINESS.

 

 

SILICON VALLEY BANK,

 

 

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

Exhibit E - 2

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

DATE:

 

TO: SILICON VALLEY BANK

3003 TASMAN DRIVE SANTA CLARA, CA 95054

ATTN: GLOBAL FINANCIAL SERVICES

 

RE:                           SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF

DATED                   , 20    AMOUNT: US$                      .

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

(NAME OF TRANSFEREE)

 

 

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

METROPOLITAN LIFE INSURANCE COMPANY

 

 

 

 

 

(SIGNATURE OF BENEFICIARY)**

 

 

--------------------------------------------------------------------------------

**THIS TRANSFER FORM, EXHIBIT “A”, MUST BE NOTARIZED BY A NOTARY PUBLIC

 

Exhibit E - 3

--------------------------------------------------------------------------------


 

EXHIBIT F

FAIR MARKET RENTAL RATE

 

1.                                      Definition of Fair Market Rental Rate.
“Fair Market Rental Rate” shall mean the Monthly Base Rent equal to the monthly
base rental per rentable square foot which a tenant would pay and which a
willing landlord would accept for first class office/R&D/laboratory space
comparable to the Premises in the Building and in other buildings of class A
standards in Seaport Centre, including for purposes of this Exhibit Phases I, II
and III as described on Exhibit C and excluding Seaport Plaza (“Applicable
Market”) for the period for which such rental is to be paid and for a lease on
terms substantially similar to those of the Lease (including, without
limitation, those applicable to Taxes, Operating Expenses and exclusions, but
also considering so-called net and triple net leases, and leases utilizing
operating expense stops or base years, and making appropriate adjustment between
such leases and this Lease, as described below), based on prevailing market
conditions in the Building and in other buildings of class A standards in the
Applicable Market at the time such determination is made (“Comparable
Transactions”). Without limiting the generality of the foregoing, Comparable
Transactions shall be for a term similar to the term of tenancy and for space
comparable in use, floor levels, square footage and location within the Building
and in other buildings of class A standards in the Applicable Market as the
transaction for which Fair Market Rental Rate is being determined; however,
leases of unusual or odd shaped spaces shall not be considered. In any
determination of Fair Market Rental Rate, the stated or contract monthly net or
base rental in Comparable Transactions shall be appropriately adjusted to take
into account the different terms and conditions prevailing in such transactions
and those present in the Lease, including, without limitation: (a) the extent to
which average annual expenses and taxes per rentable square foot payable by
tenants in Comparable Transactions vary from those payable by Tenant under the
Lease, and so, for example, if the Lease provides for payment of Rent
Adjustments and/or certain Operating Expenses on the basis of increases over a
base year, then the rate of Monthly Base Rent under the Lease shall be based
upon a step-up to change the calendar year which serves as the base year for
calculation of the base for such Operating Expenses for the Option Term to be
the full calendar year in which the Option Term commences, and such step-up
shall be considered in the determination of the Fair Market Rental Rate;
(b) tenant improvements, value of existing tenant improvements, the concessions,
if any, being given by landlords in Comparable Transactions, such as parking
charge abatement, free rent or rental abatement applicable after substantial
completion of any tenant improvements (and no adjustment shall be made for any
free or abated rent during any construction periods), loans at below-market
interest rates, moving allowances, space planning allowances, lease takeover
payments and work allowances, as compared to any tenant improvement,
refurbishment or repainting allowance given to Tenant under the Lease for the
space for which Fair Market Rental Rate is being determined; (c) the brokerage
commissions, fees and bonuses payable by landlords in Comparable Transactions
(whether to tenant’s agent, such landlord or any person or entity affiliated
with such landlord), as compared to any such amounts payable by Landlord to the
broker(s) identified with respect to the transaction for which Fair Market
Rental Rate is being determined; (d) the time value of money; (e) any material
difference between the definition of rentable area and the ratio of project
rentable to useable square feet in Comparable Transactions, as compared to such
figures applicable to the space for which Fair Market Rental Rate is being
determined; and (f) the extent to which charges for parking by tenants in
Comparable Transactions vary from those payable by Tenant under the Lease.

 

2.                                      Sealed Estimates. In the event the Lease
requires Fair Market Rental Rate to be determined in accordance with this
Exhibit, Landlord and Tenant shall meet within ten (10) business days thereafter
and each simultaneously submit to the other in a sealed envelope its good faith
estimate of Fair Market Rental Rate (the “Estimates”). If the higher Estimate is
not more than one hundred five percent (105%) of the lower Estimate, then Fair
Market Rental Rate shall be the average of the two Estimates. If such
simultaneous submission of Estimates does not occur within such ten
(10) business day period, then either party may by notice to the other designate
any reasonable time within five (5) business days thereafter and any reasonable
place at or near the Building for such meeting to take place. In the event only
one party submits an Estimate at that meeting, such Estimate shall be Fair
Market Rental. In the event neither party submits an Estimate at that meeting,
the transaction for which Fair Market Rental Rate is being determined shall be
deemed cancelled and of no further force or effect.

 

3.                                      Selection of Arbitrators. If the higher
Estimate is more than one hundred five percent (105%) of the lower Estimate,
then either Landlord or Tenant may, by written notice to the other within five
(5) business days after delivery of Estimates at the meeting, require that the
disagreement be resolved by arbitration. In the event neither party gives such
notice, the transaction for which Fair Market Rental Rate is being determined
shall be deemed cancelled and of no further force or effect. Within five
(5) business days after such notice, the parties shall select as arbitrators
three (3) mutually acceptable independent MAI appraisers with experience in real
estate activities, including at least five (5) years’ experience in appraising
comparable space in the Applicable Market (“Qualified Appraisers”). If the
parties cannot timely agree on such arbitrators, then within the following five
(5) business days, each shall select and inform the other party of one
(1) Qualified Appraiser and within a third period of five (5) business days, the
two appraisers (or if only one (1) has been duly selected, such single
appraiser) shall select as arbitrators a panel of three additional Qualified
Appraisers, which three arbitrators shall proceed to determine Fair Market
Rental Rate pursuant to Section 4 of this Exhibit. Both Landlord and Tenant
shall be entitled to present evidence supporting their respective positions to
the panel of three arbitrators.

 

4.                                      Arbitration Procedure. Once a panel of
arbitrators has been selected as provided above, then as soon thereafter as
practicable each arbitrator shall select one of the two Estimates as the one
which, in its opinion, is closer to Fair Market Rental Rate. Upon an Estimate’s
selection by two (2) of the arbitrators, it shall be the applicable Fair Market
Rental Rate and such selection shall be binding upon Landlord and Tenant. If the
arbitrators collectively determine that expert advice is reasonably necessary to
assist them in determining Fair Market Rental Rate, then they may retain one or
more qualified persons, including but not limited to legal counsel, brokers,
architects or engineers, to provide such expert advice. The party whose Estimate
is not chosen by the arbitrators shall pay the costs of the arbitrators and any
experts retained by the arbitrators. Any

 

Exhibit F - 1

--------------------------------------------------------------------------------


 

fees of any counsel or expert engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such counsel or expert.

 

5.                                      Rent Pending Determination of Fair
Market Rental Rate. In the event that the determination of Fair Market Rental
Rate has not been concluded prior to commencement of the applicable rental
period for the applicable space for which the Fair Market Rental Rate is being
determined, Tenant shall pay Landlord Monthly Base Rent and Rent Adjustment
Deposits as would apply under Landlord’s Estimate pursuant to Section 2 of this
Exhibit until the Fair Market Rental Rate is determined. In the event that the
Fair Market Rental Rate subsequently determined is different from the amount
paid for the applicable period, then within thirty (30) days after such
determination, Tenant shall pay Landlord any greater amounts due and Landlord
shall credit Tenant (against the next Monthly Base Rent installments due) for
any reduction in the amounts due.

 

Exhibit F - 2

--------------------------------------------------------------------------------


 

EXHIBIT G

TENANT’S PERSONAL PROPERTY

 

Tenant’s Personal Property shall mean the following items belonging to Tenant,
it being acknowledged that if any of the following are affixed to the Premises
in the normal manner for such item, it shall still be deemed to be Tenant’s
Personal Property:

 

1.              Water deionization/purification systems;

2.              Facility vacuum system;

3.              Facility clean dry air system;

4.              Telecommunications systems;

5.              Computer, storage, and networking systems;

6.              Waste neutralization and monitoring systems;

7.              Trash compactor system;

8.              Satellite and/or radio frequency signal receivers/transmitters;

9.              Compressed gas distribution system;

10.       Audio-visual equipment;

11.       Electronic security and monitoring systems;

12.       Back-up and emergency electrical power equipment;

13.       Laboratory casework including fume hoods;

14.       Moveable benches and tables;

15.       Office furniture and equipment;

16.       Bicycle lockers;

17.       Shower room lockers;

18.       Laboratory equipment including autoclaves, glass washers, ice makers,
cage washers, dryers, environmental chambers;

19.       Servery equipment (i.e., equipment used in food service, in the break
area or kitchen area)

20.       Fermentation system equipment;

21.       Such other items installed in the Premises by Tenant at Tenant’s
expense during the term of the Lease as are agreed to in writing by Tenant and
Landlord to be Tenant’s Personal Property.

 

Exhibit G - 1

--------------------------------------------------------------------------------


 

EXHIBIT H

FORM OF LETTER OF CREDIT

 

FOR INTERNAL IDENTIFICATION PURPOSES ONLY

 

Our No.                              Other                         

 

Applicant

 

TO:                           Metropolitan Life Insurance Company

[Address]

Attention: Director, EIM

 

IRREVOCABLE LETTER OF CREDIT NO.

 

We hereby establish this irrevocable Letter of Credit in favor of the aforesaid
addressee (“Beneficiary”) for drawings up to UNITED STATES $144,099.00 (ONE
HUNDRED FORTY-FOUR THOUSAND NINETY-NINE DOLLARS) effective immediately. This
Letter of Credit is issued, presentable and payable at our office at [issuing
bank’s address in either San Francisco or San Jose] and expires with our close
of business on              , 20  .

 

The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any liquidator, rehabilitator,
receiver or conservator.

 

We hereby undertake to promptly honor your sight draft(s) drawn on us,
indicating our Credit No.            , for all or any part of this Credit if
presented at our office specified in paragraph one on or before the expiry date
or any automatically extended expiry date.

 

Except as expressly stated herein, this undertaking is not subject to any
agreement, condition or qualification. The obligation of [issuing bank] under
this Letter of Credit is the individual obligation of [issuing bank], and is in
no way contingent upon reimbursement with respect thereto.

 

It is a condition of this Letter of Credit that it is deemed to be automatically
extended without amendment for one year from the expiry date hereof, or any
future expiration date, unless at least thirty (30) days prior to an expiration
date we notify you by registered mail that we elect not to consider this Letter
of Credit renewed for any such additional period.

 

This Letter of Credit is transferable by the Beneficiary and by any successive
transferees at no charge or cost to Beneficiary or any transferee. Transfers of
this Letter of Credit are subject to receipt of Beneficiary’s (and subsequently,
transferee’s) instructions in the form attached hereto as Schedule 1 accompanied
by the original Letter of Credit and amendments(s) if any.

 

This Letter of Credit is subject to and governed by the Laws of the State of New
York and the 1993 revision of the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (Publication 500) and, in the
event of any conflict, the Laws of the State of New York will control. If this
Credit expires during an interruption of business as described in article 17 of
said Publication 500, the bank hereby specifically agrees to effect payment if
this Credit is drawn against within 30 days after the resumption of business.

 

 

Very truly yours,

 

 

 

 

 

[issuing bank]

 

Exhibit H - 1

--------------------------------------------------------------------------------


 

Schedule 1 to Letter of Credit

 

[Bank — then current issuer of Letter of Credit]

 

c/o

 

 

 

Attention:

 

Re: irrevocable Letter of Credit No.

 

Ladies & Gentlemen:

 

The undersigned acknowledges receipt of your advice No.            of a credit
issued in our favor, the terms of which are satisfactory. We now irrevocably
transfer the said credit and all amendments and extensions thereof, if any, to:

 

 

 

[Name of Transferee]

 

 

 

[Address]

 

You are to inform the transferee of this transfer and such transferee shall have
sole rights as beneficiary under the credit, including any amendments, extension
or increases thereof, without notice to or further assent from us.

 

This transfer is at no charge or cost to Beneficiary or the transferee.

 

 

Yours very truly,

 

 

 

Beneficiary

 

 

 

By:

 

 

Exhibit H - 2

--------------------------------------------------------------------------------


 

RIDER 1

COMMENCEMENT DATE AGREEMENT

 

METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Landlord”), and
GENOMIC HEALTH, INC., a Delaware corporation (“Tenant”), have entered into a
certain Lease dated                       , 2012 (the “Lease”).

 

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date and Expiration Date of the Lease as provided for in Section 2.02(b) of the
Lease;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Lease, Landlord and Tenant agree as follows:

 

1.                                      Unless otherwise defined herein, all
capitalized terms shall have the same meaning ascribed to them in the Lease.

 

2.                                      The Commencement Date of the Term of the
Lease is.

 

3.                                      The Expiration Date of the Term of the
Lease is.

 

4.                                      Tenant hereby confirms the following:

 

(a)                                 That it has accepted possession of the
Premises pursuant to the terms of the Lease;

 

(b)                                 That the Landlord Work, if any, is
Substantially Complete; and

 

(c)                                  That the Lease is in full force and effect.

 

5.                                      Except as expressly modified hereby, all
terms and provisions of the Lease are hereby ratified and confirmed and shall
remain in full force and effect and binding on the parties hereto.

 

6.                                      The Lease and this Commencement Date
Agreement contain all of the terms, covenants, conditions and agreements between
the Landlord and the Tenant relating to the subject matter herein. No prior
other agreements or understandings pertaining to such matters are valid or of
any force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Commencement Date
Agreement and such execution and delivery have been duly authorized.

 

TENANT:

 

LANDLORD:

 

 

 

GENOMIC HEALTH, INC.,

 

METROPOLITAN LIFE INSURANCE COMPANY,

a Delaware corporation

 

a New York corporation

 

 

 

 

 

 

By

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

Print name

Its

 

 

Its

 

(Chairman of Board, President or Vice President)

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

Its

 

 

 

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

 

 

 

Rider 1 - 1

--------------------------------------------------------------------------------


 

RIDER 2

ADDITIONAL PROVISIONS

 

This Rider 2 (“Rider”) is attached to and a part of a certain Lease by
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as Landlord, and
GENOMIC HEALTH, INC., a Delaware corporation, as Tenant, for the Premises as
described therein (the “Lease”).

 

SECTION 1.                            DEFINED TERMS; FORCE AND EFFECT

 

Capitalized terms used in this Rider shall have the same meanings set forth in
the Lease except as otherwise specified herein and except for terms capitalized
in the ordinary course of punctuation. This Rider forms a part of the Lease.
Should any inconsistency arise between this Rider and any other provision of the
Lease as to the specific matters which are the subject of this Rider, the terms
and conditions of this Rider shall control.

 

SECTION 2.                            PREMISES; CONDITION; DELIVERY;
CONSTRUCTION PERIOD; COMMENCEMENT DATE

 

(a)                               Landlord shall tender to Tenant possession of
the Premises in the condition specified in the Workletter (free of all prior
occupants and their personal property) within five (5) days after the Lease has
been executed by both Tenant and Landlord (the “Projected Delivery Date”). On
the date Landlord actually tenders to Tenant possession of the Premises (the
“Delivery Date”), all the conditions and covenants of the Lease shall apply, and
Tenant shall observe and perform all conditions and covenants of the Lease,
including all that are specified to apply during the Term (for example only,
Tenant’s insurance and indemnification obligations), except as otherwise
expressly provided in this Rider. During the period (the “Construction Period”)
from the Delivery Date until the Commencement Date, in recognition of Tenant’s
construction and installations in, and preparation of, the Premises for the use
and occupancy permitted by this Lease, Tenant shall not be obligated to pay
Monthly Base Rent, Rent Adjustment Deposits or Rent Adjustments. The Term of
this Lease shall be as shown in Section 1.01(5) of the Basic Lease Provisions
and the “Commencement Date” of the Term shall be as set forth in
Section 1.01(6). To the extent permitted by Law and that Tenant obtains any and
all necessary approvals and permits for such use, during the Construction Period
Tenant may use part of the Premises for the conduct of business by up to thirty
(30) employees of Tenant without obligation to pay Monthly Base Rent, Rent
Adjustment Deposits or Rent Adjustments for the space so used (“Temporary
Space”), but Tenant shall be obligated to pay all utility costs and charges
associated with the use of such Temporary Space.

 

(b)                                 Within thirty (30) days following the
occurrence of the Commencement Date, upon request by Landlord or Tenant, Tenant
and Landlord shall enter into an agreement (which is attached to this Lease as
Rider 1) confirming the Commencement Date and the Expiration Date. If Tenant
fails to enter into such agreement, then the Commencement Date and the
Expiration Date shall be the dates designated by Landlord in such agreement.

 

(c)                                  If Landlord shall be unable to give
possession of the Premises on the Projected Delivery Date by reason of the
following: (i) the holding over or retention of possession of any tenant,
tenants or occupants, or (ii) for any other reason beyond Landlord’s reasonable
control, then Landlord shall not be subject to any liability for the failure to
give possession on said date. Under such circumstances, the Commencement Date
shall be delayed by a number of days equal to the days of delay in Landlord’s
delivery of possession to Tenant. No such failure to deliver possession on the
originally scheduled Projected Delivery Date shall affect the validity of this
Lease or the obligations of the Tenant hereunder.

 

SECTION 3.                            MUST-TAKE EXPANSION.

 

(a)                                 Tenant shall have the one-time right and
obligation (the “Must-Take Expansion”) to lease all (and not less than all) of
the Must-Take Space (defined below) in the event that the Must-Take Space
becomes “Available” (as Available is defined below) on or before the date that
is five hundred forty (540) days following execution and delivery of this Lease
(the “Must-Take Outside Date”). The “Must-Take Space” shall mean the space
designated as the Must-Take Space adjacent to the Premises, as shown on
Exhibit A hereto, which Must-Take Space is conclusively deemed to be 5,465
square feet of Rentable Area.

 

(b)                                 In the event that the Must-Take Space
becomes Available, then within thirty (30) days after such space becomes vacant
and free and clear of all “Prior Rights”, Landlord shall give Tenant written
notice (“Landlord’s Notice”) that the Must-Take Space is Available and
Landlord’s estimate of the projected date such space will be vacant and
deliverable to Tenant. The term “Available” shall mean that the space in
question is either: (1) vacant and free and clear of all “Prior Rights” (defined
below); or (2) space as to which Landlord has received a proposal, or Landlord
is making a proposal, for a lease or rights of any nature applicable in the
future when such space would be free and clear of all Prior Rights. The term
“Prior Rights” shall mean the rights of the existing tenant under that certain
written lease dated as of November 21, 2012, between Landlord, as landlord, and
Teva Pharmaceuticals, as tenant.

 

(c)                                  Giving of Landlord’s Notice shall thereby
create and constitute a binding lease of the Must-Take Space by and to Tenant,
upon and subject to the same terms and conditions contained in the Lease except
as follows (the “Must-Take Terms”): (i) Tenant shall accept the Must-Take Space
in its then “AS IS” condition, but broom clean and free of all tenants or
occupants, without any obligation of Landlord to repaint, remodel, improve or
alter such space for Tenant’s occupancy or to provide Tenant any allowance
therefor, except that Landlord shall provide an allowance at the same rate as
the Allowance applicable for the initial Premises set forth in Section 5 of
Exhibit B (which shall be prorated in the event the term for the Must-Take Space
is thirty-six (36) months or less); (ii) Landlord shall deliver the Must-Take
Space to Tenant no later than thirty (30) days after the later of the date on
which Landlord regains possession of such space; (iii) upon such delivery, the
Must-Take Space shall be part of the

 

Rider 2 - Page 1

--------------------------------------------------------------------------------


 

Premises under the Lease, such that the term “Premises” in the Lease thereafter
shall mean both the space leased immediately prior to such delivery and the
Must-Take Space, and shall be leased for the remaining term of the Lease
(including any extension pursuant to the Option to Extend); (iv) starting on the
“Must-Take Rent Commencement Date”, which shall be the earlier to occur of
(A) ninety (90) days after the Must-Take Space is delivered to Tenant, or
(B) the date Tenant commences its business operations in the Must-Take Space,
Tenant shall pay Monthly Base Rent with respect to the Must-Take Space at the
same rate then and thereafter applicable for the initial Premises as set forth
in Section 1.01 of the Lease; (v) starting on the Must-Take Rent Commencement
Date, with respect to the Must-Take Space Tenant shall additionally pay Tenant’s
Share of Operating Expenses and Taxes, or increases therein, as applicable under
the Lease, with Tenant’s Share recalculated to reflect addition of the Must-Take
Space; (vi) starting on such delivery date, Tenant shall additionally pay other
charges payable by Tenant for utilities and otherwise with respect to the
Must-Take Space; (vii) starting on the Must-Take Rent Commencement Date, with
respect to the Must-Take Space, Tenant shall additionally have the right to use
(pursuant to the terms of 2.06(c) of the Lease) additional unreserved parking
spaces at the rate of three and three tenths (3.3) spaces per one thousand
(1,000) square feet of Rentable Area; and (vii) the Security Deposit shall be
increased to an amount that is the same percentage or proportion of Rent (after
including Rent for the Must-Take Space) as the prior amount of Security Deposit
was in relation to prior Rent.

 

Notwithstanding any provision of this Section 3 or the Lease to the contrary, if
and to the extent that upon delivery of the Must-Take Space,

 

(i)                                     the roof and roof membrane above the
Must-Take Space;

(ii)                                  foundation (excluding slab) and structural
components of the Base Building;

(iii)                               Landlord’s fire sprinkler and life-safety
systems, if any, of the Base Building; and

(iv)                              the electrical, water, sewer and plumbing
systems of the Base Building serving the Must-Take Space (but only from the
local utility’s systems to the point of entry into the Must-Take Space or to the
meter or other point after which such system serves exclusively the Must-Take
Space).

 

are not in good working order and condition, and if and to the extent that there
is any water damage to the walls, hard lid ceilings or ceiling tiles, and
provided that within twenty (20) days after Landlord’s delivery of the Must-Take
Space to Tenant, Tenant gives Landlord written notice specifying what is not in
good operating condition, Landlord shall make necessary repairs to put such item
or items in good operating condition; provided, however, that Landlord shall
have no obligation under this paragraph (A) to the extent any of the foregoing
are to be removed, demolished or altered by Tenant prior to Landlord’s delivery
of the Must-Take Space, and (B) to the extent any of the foregoing conditions
are caused by or resulting from any act or omission of Tenant or any of Tenant’s
contractors, employees, agents, customers or invitees, including, without
limitation, any work performed by or on behalf of Tenant in the Must-Take Space
or the original Premises.

 

(d)                                 Promptly after giving Landlord’s Notice,
Landlord shall prepare a memorandum confirming the specific dates, amounts and
terms of the lease of the subject Must-Take Space in accordance with the terms
and conditions of this Must-Take Expansion, in the form of an amendment to the
Lease, and Tenant shall execute such amendment within ten (10) business days
after Landlord and Tenant agree to the form of the proposed amendment and
Landlord shall execute it promptly after Tenant. Notwithstanding any of the
foregoing to the contrary, the failure of Landlord to prepare such amendment or
of either party to execute an amendment shall not affect the validity and
effectiveness of the lease of the Must-Take Space in accordance with the terms
and conditions of this Must-Take Expansion.

 

SECTION 4.                            OFFER RIGHT.

 

(a)                                 Provided that the Must-Take Space was not
Available on or before the Must-Take Outside Date and Tenant has not leased the
Must-Take Space, Tenant shall have a one-time right to lease the Offer Space
(defined below) if and to the extent such space is Available (as defined in
Section 3(b) above) during the period beginning on the Must-Take Outside Date
and ending nine (9) months prior to the Expiration Date of the Term (the “Offer
Period”), upon and subject to the terms and conditions of this Section (the
“Offer Right”), and provided that at the time of exercise of such right:
(i) Tenant or a Permitted Transferee which has satisfied the requirements of
Sections 10.01 and 10.05 of the Lease must be conducting regular, active,
ongoing business in, and be in occupancy (and occupancy by a subtenant, licensee
or other party permitted or suffered by Tenant shall not satisfy such condition)
of the entire Premises; and (ii) there has been no material adverse change in
Tenant’s financial position from such position as of the date of execution of
the Lease, as certified by Tenant’s independent certified public accountants,
and as supported by Tenant’s certified financial statements, copies of which
shall be delivered to Landlord with Tenant’s written notice exercising its right
hereunder. Without limiting the generality of the foregoing, Landlord may
reasonably conclude there has been a material adverse change if Tenant’s
independent certified public accountants do not certify there has been no such
change.

 

(b)                                 “Offer Space” shall mean the Must-Take
Space.

 

(c)                                  Nothing herein shall be deemed to limit or
prevent Landlord from marketing, discussing or negotiating with any other party
for a lease of, or rights of any nature as to, any part of the Offer Space, but
during the Offer Period before Landlord makes any written proposal to any other
party (other than a party with Prior Rights) for any Offer Space which becomes
Available (including giving a written response to any proposal or offer received
from another party), or contemporaneously with making any such proposal, and in
any event within thirty (30) days after such space becomes vacant and free and
clear of all “Prior Rights”, Landlord shall give Tenant written notice
Landlord’s Notice (as defined in Section 3(b) above. For the period of seven
(7) business days after Landlord gives Landlord’s Notice (the “Election Notice
Period”), Tenant shall have the right to give Landlord irrevocable written
notice (“Election Notice”) of Tenant’s election to lease all (and not less than
all) the Offer Space identified in

 

Rider 2 - Page 2

--------------------------------------------------------------------------------


 

Landlord’s Notice.

 

(d)                                 In the event Tenant duly and timely delivers
its Election Notice to Landlord, such exercise shall thereby create and
constitute a binding lease of the Offer Space by and to Tenant, subject to
suspension or termination of such right pursuant to Subsection (h) below, upon
and subject to the same Must-Take Terms set forth in clause 3(c) above.

 

(e)                                  If Tenant either fails or elects not to
exercise its Offer Right as to the Offer Space covered by Landlord’s Notice by
not giving its Election Notice within the Election Notice Period, then Tenant’s
Offer Right shall terminate, and be null and void, as to the subject space
identified in the applicable Landlord’s Notice (but not as to any Offer Space
subject to this Offer Right which has not become Available and been included in
a Landlord’s Notice), and at any time thereafter Landlord shall be free to lease
and/or otherwise grant options or rights to the subject space on any terms and
conditions whatsoever free and clear of the Offer Right.

 

(f)                                   During any period that Tenant does not
occupy the entire Premises or that there is an uncured default by Tenant under
the Lease, or any state of facts which with the passage of time or the giving of
notice, or both, would constitute such a default, the Offer Right shall not
apply and shall be ineffective and suspended, and Landlord shall not be
obligated to give a Landlord’s Notice as to any space which becomes Available
during such suspension period, and Landlord shall not be obligated to negotiate
(or enter any amendment) with respect to any Offer Space which was the subject
of a pending Landlord’s Notice for which an amendment has not been fully
executed, and during such suspension period Landlord shall be free to lease
and/or otherwise grant options or rights to such space on any terms and
conditions whatsoever free and clear of the Offer Right. The Offer Right shall
terminate upon any of the following: (1) the termination of the Lease upon the
occurrence of a Tenant default or otherwise; (2) Landlord’s recovery of
possession of the Premises upon the occurrence of a Tenant default or otherwise;
(3) rejection of the Lease in any bankruptcy proceeding; or (4) the failure of
Tenant timely to exercise, give any notices, perform or agree, within any
applicable time period specified above, with respect to any Offer Space which
was the subject of any Landlord’s Notice.

 

(g)                                  The Offer Right is personal to Genomic, and
may not be used by, and shall not be transferable or assignable (voluntarily or
involuntarily) to any person or entity other than a Permitted Transferee which
is an assignee of the Lease and which has satisfied the requirements of Sections
10.01 and 10.05 of the Lease, and such Permitted Transferee may exercise the
right without Tenant joining in or consenting to such exercise, and
notwithstanding anything to the contrary, Tenant shall remain liable for all
obligations under the Lease, including those resulting from any such exercise
with the same force and effect as if Tenant had joined in such exercise.

 

SECTION 5.                            MONUMENT SIGNAGE.

 

(a)                                 Grant of Right. Notwithstanding any
provision of Section 6.06 of the Lease to the contrary, Tenant shall have the
right to place Tenant identification on one line of the existing, exterior
monument sign (located on Penobscot Drive) for the Building, subject to the
terms and conditions set forth in this Section (“Exterior Sign Right”).

 

(b)                                 General Conditions & Requirements. The size,
type, style, materials, color, method of installation and exact location of the
sign, and the contractor for and all work in connection with the sign,
contemplated by this Section shall (i) be subject to Tenant’s compliance with
all applicable laws, regulations and ordinances and with any covenants,
conditions and restrictions of record which affect the Property; (ii) be subject
to Tenant’s compliance with all requirements of Landlord’s current Project
signage criteria at the time of installation; (iii) be consistent with the
design of the Building and the Project; (iv) be further subject to Landlord’s
prior written consent. Tenant shall, at its sole cost and expense, procure,
install, maintain in first class appearance and condition, and remove such sign.

 

(c)                                  Removal & Restoration. Upon the expiration
or termination of the Exterior Sign Right, but in no event later than the
expiration of the Term or earlier termination of the Lease, Tenant shall, at its
sole cost and expense, remove such sign and shall repair and restore the area in
which the sign was located to its condition prior to installation of such sign.

 

(d)                                 Right Personal. The Exterior Sign Right
under this Section is personal to Genomic, and may not be used by, and shall not
be transferable or assignable (voluntarily or involuntarily) to any person or
entity.

 

SECTION 6.                            OPTION TO EXTEND.

 

(a)                                 Landlord hereby grants Tenant a single
option to extend the Term of the Lease for an additional period of five
(5) years (such period may be referred to as the “Option Term”), as to the
entire Premises as it then exists, upon and subject to the terms and conditions
of this Section (the “Option To Extend”), and provided that at the time of
exercise of such option (and each Option, if more than one Option is granted):
(i) Tenant or a Permitted Transferee which has satisfied the requirements of
Sections 10.01 and 10.05 of the Lease must be conducting regular, active,
ongoing business in, and be in occupancy (and occupancy by a subtenant, licensee
or other party permitted or suffered by Tenant shall not satisfy such condition)
of the entire Premises; and (ii) there has been no material adverse change in
Tenant’s financial position from such position as of the date of execution of
the Lease, as certified by Tenant’s independent certified public accountants,
and as supported by Tenant’s certified financial statements, copies of which
shall be delivered to Landlord with Tenant’s written notice exercising its right
hereunder. Without limiting the generality of the foregoing, Landlord may
reasonably conclude there has been a material adverse change if Tenant’s
independent certified public accountants do not certify there has been no such
change.

 

(b)                                 Tenant’s election (the “Election Notice”) to
exercise the Option To Extend must be given to Landlord in writing during the
period starting twelve (12) months before and ending nine (9) months before the

 

Rider 2 - Page 3

--------------------------------------------------------------------------------


 

scheduled Expiration Date of the initial Term. If Tenant either fails or elects
not to exercise the Option to Extend by not timely giving its Election Notice,
then the Option to Extend shall be null and void, including, if more than one
Option, is granted, the then applicable Option to Extend and all further Options
to Extend.

 

(c)                                  The Option Term (and each Option Term, if
more than one Option is granted) shall commence immediately after the expiration
of the preceding Term of the Lease. Tenant’s leasing of the Premises during the
Option Term shall be upon and subject to the same terms and conditions contained
in the Lease except that (i) Tenant shall pay the “Option Term Rent”, defined
and determined in the manner set forth in the immediately following Subsection;
(ii) the Security shall be increased to an amount that is the same percentage or
proportion of Option Term Rent as the prior amount of Security was in relation
to Rent for the Term prior to the Option Term, but in no event shall the
Security be decreased; and (iii) Tenant shall accept the Premises in its “as is”
condition without any obligation of Landlord to repaint, remodel, repair,
improve or alter the Premises or to provide Tenant any allowance therefor,
except to the extent tenants leasing space in Comparable Transactions receive an
allowance pursuant to the definition of Fair Market Rental Rate defined in
Exhibit F hereto, provided, however, Landlord by notice given to Tenant within
thirty (30) days after final determination of the Fair Market Rental Rate, may
elect to provide, in lieu of such allowance for alterations to the Premises, a
rent credit equal to the amount of the allowance that would have otherwise been
given, credited toward the rents applicable only to the Premises and due
starting after such rent obligation commences. If Tenant timely and properly
exercises the Option To Extend, references in the Lease to the Term shall be
deemed to mean the preceding Term as extended by the Option Term unless the
context clearly requires otherwise.

 

(d)                                 The Option Term Rent shall mean the sum of
the Monthly Base Rent at the Fair Market Rental Rate (as defined in Exhibit F)
plus Rent Adjustments and/or certain Operating Expenses (if applicable, based
upon a step-up to change the base year or base amount for calculation of
Operating Expenses in connection with determination of the Fair Market Rental
Rate) plus other charges pursuant to the Lease payable to Landlord. The
determination of Fair Market Rental Rate and Option Term Rent shall be made by
Landlord, in the good faith exercise of Landlord’s business judgment. Within
forty-five (45) days after Tenant’s exercise of the Option To Extend, Landlord
shall notify Tenant of Landlord’s determination of the Fair Market Rental Rate
and Option Term Rent for the Premises. Tenant may, within fifteen (15) days
after receipt thereof, deliver to Landlord a written notice either:
(i) accepting Landlord’s determination, in which case the extension shall be
effective and binding (subject to Subsection (f) below) at the accepted rate; or
(ii) setting forth Tenant’s good faith estimate, in which case Landlord and
Tenant will promptly confer and attempt to agree upon the Fair Market Rental
Rate and Option Term Rent. Tenant’s failure to timely deliver such notice within
such fifteen (15) day period shall be deemed its cancellation of the Option. In
the event Tenant has delivered notice setting forth Tenant’s different estimate,
but no agreement in writing between Tenant and Landlord on Fair Market Rental
Rate and Option Term Rent is reached within thirty (30) days after Landlord’s
receipt of Tenant’s estimate, the Fair Market Rental Rate shall be determined in
accordance with the terms of Exhibit F. Notwithstanding any of the foregoing to
the contrary, at no time during the Option Term shall the Option Term Rent be
less than the “Preceding Rent” (defined below). The Preceding Rent shall mean
the sum of the Monthly Base Rent payable by Tenant under this Lease calculated
at the rate applicable for the last full month of the Term preceding the Option
Term plus the Rent Adjustments payable by Tenant under the Lease (if applicable,
using the base year for calculation of Base Operating Expenses applicable for
the last full month of the Term preceding the Option Term), plus other charges
pursuant to the Lease payable to Landlord. To the extent that Tenant pays
directly the utility or service provider for utilities or services which Tenant
is to obtain directly pursuant to the Lease, Tenant shall continue to pay such
amounts, but such amounts shall not be counted as part of the Preceding Rent or
the Fair Market Rental Rate as used herein. Further, in the event that Landlord
notifies Tenant that the Option Term Rent shall equal the Preceding Rent, such
determination shall be conclusive and binding to set the Preceding Rent as the
Option Term Rent for the Option Term, Tenant shall not be entitled to dispute or
contest such determination, and the extension shall be effective and binding
(subject to Subsection (f) below).

 

(e)                                  Promptly after final determination of the
Fair Market Rental Rate, Landlord shall prepare a memorandum confirming the
specific dates, amounts and terms of the extension for the Option Term in
accordance with the terms and conditions of this Option to Extend, in the form
of an amendment to the Lease, and Tenant shall execute such amendment within
five (5) business days after Landlord and Tenant agree to the form of the
proposed amendment and Landlord shall execute it promptly after Tenant.
Notwithstanding any of the foregoing to the contrary, the failure of Landlord to
prepare such amendment or of either party to execute an amendment shall not
affect the validity and effectiveness of the extension for the Option Term in
accordance with the terms and conditions of this Option to Extend.

 

(f)                                   Upon the occurrence of any of the
following events, Landlord shall have the option, exercisable at any time prior
to commencement of the Option Term, to terminate all of the provisions of this
Section with respect to the Option to Extend, whereupon any prior or subsequent
exercise of this Option to Extend shall be of no force or effect:

 

(i)                                     Tenant’s failure to timely exercise or
timely to perform the Option to Extend in strict accordance with the provisions
of this Section.

 

(ii)                                  The existence at the time Tenant exercises
the Option to Extend or at the commencement of the Option Term of a Default on
the part of Tenant under the Lease or of any state of facts which with the
passage of time or the giving of notice, or both, would constitute such a
Default.

 

(iii)                               Tenant’s third Default under the Lease prior
to the commencement of the Option Term, notwithstanding that all such Defaults
may subsequently be cured.

 

(g)                                  Without limiting the generality of any
provision of the Lease, time shall be of the essence with respect to all of the
provisions of this Section.

 

Rider 2 - Page 4

--------------------------------------------------------------------------------


 

(h)                                 This Option to Extend is personal to
Genomic, and may not be used by, and shall not be transferable or assignable
(voluntarily or involuntarily) to any person or entity other than a Permitted
Transferee which is an assignee of the Lease and which has satisfied the
requirements of Sections 10.01 and 10.05 of this Lease, and such Permitted
Transferee may exercise the right without Tenant joining in or consenting to
such exercise, and notwithstanding anything to the contrary, Tenant shall remain
liable for all obligations under the Lease, including those resulting from any
such exercise with the same force and effect as if Tenant had joined in such
exercise.

 

Rider 2 - Page 5

--------------------------------------------------------------------------------